Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 1 of 114




                 Exhibit A
       Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 2 of 114
                                                                        Secretary
                                                                        U.S. Department of Homeland Security
                                                                        Washington, DC 20528




                                        January 20, 2021


MEMORANDUM FOR:               Troy Miller
                              Senior Official Performing the Duties of the Commissioner
                              U.S. Customs and Border Protection

                              Tae Johnson
                              Acting Director
                              U.S. Immigration and Customs Enforcement

                              Tracey Renaud
                              Senior Official Performing the Duties of the Director
                              U.S. Citizenship and Immigration Services

CC:                           Karen Olick
                              Chief of Staff

FROM:                         David Pekoske
                              Acting Secretary

SUBJECT:                Review of and Interim Revision to Civil Immigration
                        Enforcement and Removal Policies and Priorities
______________________________________________________________________________

        This memorandum directs Department of Homeland Security components to conduct a
review of policies and practices concerning immigration enforcement. It also sets interim
policies during the course of that review, including a 100-day pause on certain removals to
enable focusing the Department’s resources where they are most needed. The United States
faces significant operational challenges at the southwest border as it is confronting the most
serious global public health crisis in a century. In light of those unique circumstances, the
Department must surge resources to the border in order to ensure safe, legal and orderly
processing, to rebuild fair and effective asylum procedures that respect human rights and due
process, to adopt appropriate public health guidelines and protocols, and to prioritize responding
to threats to national security, public safety, and border security.

        This memorandum should be considered Department-wide guidance, applicable to the
activities of U.S. Immigration and Customs Enforcement (ICE), U.S. Customs and Border
Protection (CBP), and U.S. Citizenship and Immigration Services (USCIS).
       Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 3 of 114




   A. Comprehensive Review of Enforcement Policies and Priorities

        The Chief of Staff shall coordinate a Department-wide review of policies and practices
concerning immigration enforcement. Pursuant to the review, each component shall develop
recommendations to address aspects of immigration enforcement, including policies for
prioritizing the use of enforcement personnel, detention space, and removal assets; policies
governing the exercise of prosecutorial discretion; policies governing detention; and policies
regarding interaction with state and local law enforcement. These recommendations shall ensure
that the Department carries out our duties to enforce the law and serve the Department’s mission
in line with our values. The Chief of Staff shall provide recommendations for the issuance of
revised policies at any point during this review and no later than 100 days from the date of this
memo.

       The memoranda in the attached appendix are hereby rescinded and superseded.

   B. Interim Civil Enforcement Guidelines

        Due to limited resources, DHS cannot respond to all immigration violations or remove all
persons unlawfully in the United States. Rather, DHS must implement civil immigration
enforcement based on sensible priorities and changing circumstances. DHS’s civil immigration
enforcement priorities are protecting national security, border security, and public safety. The
review directed in section A will enable the development, issuance, and implementation of
detailed revised enforcement priorities. In the interim and pending completion of that review,
the Department’s priorities shall be:

       1. National security. Individuals who have engaged in or are suspected of terrorism or
          espionage, or whose apprehension, arrest and/or custody is otherwise necessary to
          protect the national security of the United States.
       2. Border security. Individuals apprehended at the border or ports of entry while
          attempting to unlawfully enter the United States on or after November 1, 2020, or
          who were not physically present in the United States before November 1, 2020.
       3. Public safety. Individuals incarcerated within federal, state, and local prisons and
          jails released on or after the issuance of this memorandum who have been convicted
          of an “aggravated felony,” as that term is defined in section 101(a) (43) of the
          Immigration and Nationality Act at the time of conviction, and are determined to pose
          a threat to public safety.

       These priorities shall apply not only to the decision to issue, serve, file, or cancel a Notice
to Appear, but also to a broad range of other discretionary enforcement decisions, including
deciding: whom to stop, question, and arrest; whom to detain or release; whether to settle,
dismiss, appeal, or join in a motion on a case; and whether to grant deferred action or parole. In

                                                  2
       Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 4 of 114




addition, all enforcement and detention decisions shall be guided by DHS’s ability to conduct
operations and maintain custody consistent with applicable COVID-19 protocols.

        While resources should be allocated to the priorities enumerated above, nothing in this
memorandum prohibits the apprehension or detention of individuals unlawfully in the United
States who are not identified as priorities herein. In order to ensure appropriate allocation of
resources and exercise of prosecutorial discretion, the Acting Director of ICE shall issue
operational guidance on the implementation of these priorities. This guidance shall contain a
protocol for the Acting Secretary to conduct a periodic review of enforcement actions to ensure
consistency with the priorities set forth in this memorandum. This guidance shall also include a
process for the Director of ICE to review and approve of any civil immigration enforcement
actions against individuals outside of federal, state or local prisons or jails.

        These interim enforcement priorities shall go into effect on February 1, 2021 and remain
in effect until superseded by revised priorities developed in connection with the review directed
in section A.

    C. Immediate 100-Day Pause on Removals

        In light of the unique circumstances described above, DHS’s limited resources must be
prioritized to: (1) provide sufficient staff and resources to enhance border security and conduct
immigration and asylum processing at the southwest border fairly and efficiently; and (2) comply
with COVID-19 protocols to protect the health and safety of DHS personnel and those members
of the public with whom DHS personnel interact. In addition, we must ensure that our removal
resources are directed to the Department’s highest enforcement priorities. Accordingly, and
pending the completion of the review set forth in section A, I am directing an immediate pause
on removals of any noncitizen 1 with a final order of removal (except as noted below) for 100
days to go into effect as soon as practical and no later than January 22, 2021.

        The pause on removals applies to any noncitizen present in the United States when this
directive takes effect with a final order of removal except one who:

           1. According to a written finding by the Director of ICE, has engaged in or is
              suspected of terrorism or espionage, or otherwise poses a danger to the national
              security of the United States; or
           2. Was not physically present in the United States before November 1, 2020; or
           3. Has voluntarily agreed to waive any rights to remain in the United States,
              provided that he or she has been made fully aware of the consequences of waiver


1
 “Noncitizen” as used in this memorandum does not include noncitizen nationals of the United
States.
                                                3
       Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 5 of 114




               and has been given a meaningful opportunity to access counsel prior to signing
               the waiver; 2 or
            4. For whom the Acting Director of ICE, following consultation with the General
               Counsel, makes an individualized determination that removal is required by law.

        No later than February 1, 2021, the Acting Director of ICE shall issue written instructions
with additional operational guidance on the further implementation of this removal pause. The
guidance shall include a process for individualized review and consideration of the appropriate
disposition for individuals who have been ordered removed for 90 days or more, to the extent
necessary to implement this pause. The process shall provide for assessments of alternatives to
removal including, but not limited to, staying or reopening cases, alternative forms of detention,
custodial detention, whether to grant temporary deferred action, or other appropriate action.

       D.      No Private Right Statement

        These guidelines and priorities are not intended to, do not, and may not be relied upon to
create any right or benefit, substantive or procedural, enforceable at law by any party in any
administrative, civil, or criminal matter.




2
 A voluntary waiver encompasses noncitizens who stipulate to removal as part of a criminal
disposition.
                                                 4
      Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 6 of 114




                                        APPENDIX

Department of Homeland Security, Enforcement of the Immigration Laws to Serve the National
Interest, Memorandum of February 20, 2017.

U.S. Immigration and Customs Enforcement, Implementing the President’s Border Security and
Interior Immigration Enforcement Policies, Memorandum of February 20, 2017.

U.S. Immigration and Customs Enforcement, Guidance to OPLA Attorneys Regarding the
Implementation of the President’s Executive Orders and the Secretary’s Directives on
Immigration Enforcement, Memorandum of August 15, 2017.

US Citizenship and Immigration Services, Updated Guidance for the Referral of Cases and
Issuance of Notices to Appear (NTAs) in Cases Involving Inadmissible and Deportable Aliens,
Policy Memorandum of June 28, 2018. (US Citizenship and Immigration Services should revert
to the preexisting guidance in Policy Memorandum 602-0050, US Citizenship and Immigration
Services, Revised Guidance for the Referral of Cases and Issuance of Notices to Appear (NTAs)
in Cases Involving Inadmissible and Removable Aliens, Policy Memorandum of Nov. 7, 2011.)

US Citizenship and Immigration Services, Guidance for the Referral of Cases and Issuance of
Notices to Appear (NTAs) When Processing a Case Involving Information Submitted by a
Deferred Action for Childhood Arrivals (DACA) Requestor in Connection with a DACA Request
or a DACA-Related Benefit Request (Past or Pending) or Pursuing Termination of DACA, Policy
Memorandum of June 28, 2018.

U.S. Customs and Border Protection, Executive Orders 13767 and 13768 and the Secretary’s
Implementation Directions of February 17, 2017, Memorandum of February 21, 2017.
Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 7 of 114




                 Exhibit B
             Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 8 of 114
Texas v. United States, --- F.Supp.3d ---- (2021)
2021 WL 247877

                                                                   [5] balance of equities and public interest favored issuance of
                                                                   TRO; and
                   2021 WL 247877
    Only the Westlaw citation is currently available.
                                                                   [6] issuance of nationwide TRO was warranted.
             United States District Court,
             S.D. Texas, Victoria Division.
                                                                   Motion granted.
               State of TEXAS, Plaintiff,
                             v.
                                                                   Procedural Posture(s): Motion for Temporary Restraining
  The UNITED STATES of America; David Pekoske,
                                                                   Order (TRO).
  Acting Secretary of the United States Department
     of Homeland Security, in his official capacity;
  United States Department of Homeland Security;                    West Headnotes (14)
      Troy Miller, Senior Official Performing the
   Duties of the Commissioner of U.S. Customs and                   [1]    Injunction
    Border Protection, in his official capacity; U.S.                      Injunctive relief is extraordinary remedy that
    Customs and Border Protection; Tae Johnson,                            may be awarded only upon clear showing that
  Acting Director of U.S. Immigration and Customs                          plaintiff is entitled to such relief.
       Enforcement, in his official capacity; U.S.
    Immigration and Customs Enforcement; Tracy
 Renaud, Senior Official Performing the Duties of the               [2]    Injunction
  Director of the U.S. Citizenship And Immigration                         Preliminary injunction may issue only where (1)
       Services, in her official capacity; and U.S.                        there is substantial likelihood that movant will
 Citizenship and Immigration Services, Defendants.                         prevail on merits; (2) there is substantial threat
                                                                           that irreparable harm will result if injunction
               Civil Action No. 6:21-cv-00003                              is not granted; (3) threatened injury outweighs
                              |                                            threatened harm to defendant; and (4) granting
                      Signed 01/26/2021                                    of preliminary injunction will not disserve public
                                                                           interest.
Synopsis
Background: State of Texas brought action challenging
legality of Department of Homeland Security's (DHS)
                                                                    [3]    Injunction
announcement that it would place 100-day pause on removals.
State moved for temporary restraining order (TRO).                         Temporary restraining order (TRO) is meant only
                                                                           to preserve status quo for very brief time, so as
                                                                           to avoid irreparable injury pending hearing on
                                                                           issuance of preliminary injunction.
Holdings: The District Court, Drew B. Tipton, J., held that:

[1] state suffered sufficiently concrete injury to establish
                                                                    [4]    Injunction
standing to bring action;
                                                                           In ruling on motion for temporary restraining
[2] state was likely to succeed on merits of its claim that 100-           order (TRO), if currently existing status quo
day pause violated Immigration and Nationality Act (INA);                  itself is causing party irreparable injury, it is
                                                                           necessary to alter situation so as to prevent injury,
[3] state was likely to succeed on merits of its claim that 100-           by, inter alia, returning to last uncontested status
day pause was arbitrary and capricious;                                    quo between parties.


[4] state demonstrated substantial threat of irreparable injury;
                                                                    [5]    Injunction


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                1
             Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 9 of 114
Texas v. United States, --- F.Supp.3d ---- (2021)
2021 WL 247877

        State of Texas suffered sufficiently concrete              DHS's claim that pause was necessary to
        injury to establish standing to bring action to            provide sufficient staff and resources to enhance
        enjoin federal government's 100-day pause on               border security and conduct immigration and
        removals by alleging that it faced “millions of            asylum processing at southwest border fairly
        dollars of losses” in spending on public services          and efficiently and to comply with COVID-19
        to illegal aliens.                                         protocols; memorandum announcing pause
                                                                   failed to consider potential policies more limited
                                                                   in scope and time or to provide any concrete,
 [6]    Injunction                                                 reasonable justification for pause.     5 U.S.C.A.
        State of Texas was likely to succeed on merits of          § 706(2)(A).
        its claim that Department of Homeland Security's
        (DHS) announcement that it would place 100-
        day pause on removals violated Immigration          [9]    Administrative Law and Procedure
        and Nationality Act's (INA) requirement that
                                                                   Federal administrative agencies are required
        “when an alien is ordered removed, the Attorney
        General shall remove the alien from the                    to engage in reasoned decision-making.            5
        United States within a period of 90 days,”                 U.S.C.A. § 706(2)(A).
        for purposes of determining Texas's entitlement
        to temporary restraining order (TRO), despite
        INA's jurisdictional bar against claims arising     [10]   Administrative Law and Procedure
        from government's decision or action to execute            Not only must agency's decreed result be within
        removal orders brought “by or on behalf of                 scope of its lawful authority, but process by
        any alien”; statute's 90-day removal rule was              which it reaches that result must be logical and
        mandatory, and Texas did not bring action on
                                                                   rational.    5 U.S.C.A. § 706(2)(A).
        “behalf of any alien.” 5 U.S.C.A. § 701(a)(1);
        Immigration and Nationality Act §§ 241, 242,
           8 U.S.C.A. §§ 1231(a)(1)(A),      1252(g).       [11]   Injunction
                                                                   To establish substantial threat of irreparable
                                                                   injury required for temporary restraining order
 [7]    Administrative Law and Procedure                           (TRO), movant's injury need not have already
        Agency's actions are “final” and subject to                been inflicted or be certain to occur; strong threat
        review under Administrative Procedure Act                  of irreparable injury before trial on merits is
        (APA) where (1) action marks consummation of               adequate.
        agency's decision-making process and (2) action
        is one by which rights or obligations have been
        determined. 5 U.S.C.A. § 704.                       [12]   Injunction
                                                                   State of Texas demonstrated substantial threat
                                                                   of irreparable injury, as factor for temporary
 [8]    Injunction                                                 restraining order (TRO) in its action challenging
        State of Texas was likely to succeed on                    legality of Department of Homeland Security's
        merits of its claim that Department of                     (DHS) announcement that it would place 100-
        Homeland Security's (DHS) announcement that                day pause on removals; state paid millions of
        it would place 100-day pause on removals                   dollars annually to provide social services and
        was arbitrary and capricious, in violation                 uncompensated healthcare expenses and other
        of Administrative Procedure Act (APA), for                 state-provided benefits to removable noncitizens
        purposes of determining Texas's entitlement                that it could not recover by suing federal
        to temporary restraining order (TRO), despite              government.



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        2
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 10 of 114
Texas v. United States, --- F.Supp.3d ---- (2021)
2021 WL 247877


                                                             Adam David Kirschner, Pro Hac Vice, USDOJ, Civil
                                                             Division, Washington, DC, Brian C. Rosen-Shaud, for
 [13]   Injunction
                                                             Defendants David Pekoske, Troy Miller, Tracy Renaud.
        Balance of equities and public interest favored
        issuance of temporary restraining order (TRO)        Adam David Kirschner, Pro Hac Vice, USDOJ, Civil
        in action by state of Texas challenging legality     Division, Brian C. Rosen-Shaud, Pro Hac Vice, US
        of Department of Homeland Security's (DHS)           Department of Justice, Washington, DC, for Defendant Tae
        announcement that it would place 100-day pause       Johnson.
        on removals; DHS was free to conduct measured
        and considered assessment of immigration
        policies regardless of existence of 100-day                   ORDER GRANTING PLAINTIFF'S
        pause, and any inefficiency suffered by federal              EMERGENCY APPLICATION FOR A
        immigration authorities caused by immediate                  TEMPORARY RESTRAINING ORDER
        injunction was outweighed by losses that state
        would face.                                          Drew B. Tipton, UNITED STATES DISTRICT JUDGE

                                                              *1 The State of Texas requests a Temporary Restraining
                                                             Order (“TRO”) to enjoin Defendants from executing a 100-
 [14]   Injunction
                                                             day pause on the removal of aliens already subject to a
        Issuance of nationwide temporary restraining
                                                             final Order of Removal. 1 The 100-day pause was set into
        order (TRO) was warranted in state of Texas's
                                                             motion through a recent Memorandum of the Department
        action challenging legality of Department of
                                                             of Homeland Security on January 20, 2021 (the “January
        Homeland Security's (DHS) announcement that
                                                             20 Memorandum”). (Dkt. No. 2-2). In relevant part, the
        it would place 100-day pause on removals; 100-
                                                             January 20 Memorandum directs “an immediate pause on
        day pause plainly affected national immigration
                                                             removals of any noncitizen with a final order of removal ...
        policy, partial implementation of TRO would
        inevitably detract from Congress's integrated        for 100 days.” 2 (Dkt. No. 2-2 at 4–5). After reviewing
        scheme of regulation, and geographically limited     Texas's Emergency Application, the arguments of Texas's and
        TRO would not effectively protect Texas's            Defendants' counsel on January 22, 2021, the Defendants'
        interests because of free flow of movement           Response filed on January 24, 2021, the brief of Amicus,
        among states.                                        the record, and the applicable law, the Court finds that
                                                             Texas has satisfied the requirements for a TRO. Accordingly,
                                                             Texas's Emergency Application for a TRO is GRANTED.
                                                             In so doing, the Court makes clear that this Order is not
                                                             based on the “Agreement Between Department of Homeland
Attorneys and Law Firms                                      Security and the State of Texas” attached as Exhibit “A”
                                                             to Plaintiff's Complaint. The issues implicated by that
Patrick K. Sweeten, William Thomas Thompson, Office of       Agreement are of such gravity and constitutional import that
the Attorney General, Austin, TX, for Plaintiff.             they require further development of the record and briefing
                                                             prior to addressing the merits. Rather, the Court finds that
Adam David Kirschner, Pro Hac Vice, USDOJ, Civil
                                                             a TRO maintaining the status quo as it existed prior to the
Division, Washington, DC, Brian C. Rosen-Shaud, Daniel
                                                             implementation of the January 20 Memorandum's 100-day
David Hu, Office of the US Attorneys Office, Houston,
                                                             pause is appropriate under the Administrative Procedures Act
TX, for Defendants United States of America, United States
                                                             (the “APA”). Accordingly, and pursuant to Rule 65 of the
Department of Homeland Security, U.S. Customs and Border
                                                             Federal Rules of Civil Procedure, Defendants are enjoined
Protection, U.S. Immigration and Customs Enforcement, U.S.
                                                             from executing the 100-day pause on removals for 14 days
Citizenship and Immigration Services.
                                                             for the reasons and in the manner described below.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                    3
             Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 11 of 114
Texas v. United States, --- F.Supp.3d ---- (2021)
2021 WL 247877


I. LEGAL STANDARD FOR A TEMPORARY                                     omitted); see also     United States v. FDIC, 881 F.2d 207,
RESTRAINING ORDER                                                     210 (5th Cir. 1989) (“[T]he district court has the equitable
 [1]     [2] The standard for issuing a TRO is the same as            power to return the parties to their last uncontested status.”).
the standard for issuing a preliminary injunction. See Clark          The Court finds that the “last uncontested status quo” here is
v. Prichard, 812 F.2d 991, 993 (5th Cir. 1987). Injunctive            the status of Defendants' removal policy prior to issuance of
relief is “an extraordinary remedy” that may be awarded only          the January 20 Memorandum's 100-day pause on removals.
upon “a clear showing that the plaintiff is entitled to such          See    Callaway, 489 F.2d at 576.
relief.”     Winter v. Nat. Res. Def. Council, Inc., 555 U.S.
7, 22, 129 S.Ct. 365, 376, 172 L.Ed.2d 249 (2008). “[S]uch
                                                                         A. SUBSTANTIAL LIKELIHOOD THAT TEXAS
extraordinary relief would issue only where (1) there is a
                                                                         WILL PREVAIL ON THE MERITS
substantial likelihood that the movant will prevail on the
                                                                      A TRO is appropriate only where the plaintiff shows that there
merits; (2) there is a substantial threat that irreparable harm
                                                                      is a substantial likelihood it will prevail on the merits. Clark,
will result if the injunction is not granted; (3) the threatened
                                                                      812 F.2d at 993. Indeed, the Fifth Circuit has cautioned that “it
injury outweighs the threatened harm to the defendant; and (4)
                                                                      is inequitable to temporarily enjoin a party from undertaking
the granting of the preliminary injunction will not disserve the
                                                                      activity which he has a clear right to pursue.” Seatrain, 518
public interest.” Clark, 812 F.2d at 993. “The party seeking
                                                                      F.2d at 180.
such relief must satisfy a cumulative burden of proving
each of the four elements enumerated before a temporary
                                                                      Texas has asserted six claims against Defendants in its
restraining order or preliminary injunction can be granted.”
                                                                      Complaint. (Dkt. No. 1 at ¶¶ 38–72). At this early stage,
Id. But “none of the four prerequisites has a fixed quantitative
                                                                      the Court finds Texas has a substantial likelihood of success
value.” State of Tex. v. Seatrain Int'l, S. A., 518 F.2d 175, 180
                                                                      on at least two: (Count II) Texas's claim that the January
(5th Cir. 1975). “Rather, a sliding scale is utilized, which takes
                                                                      20 Memorandum's 100-day pause should be set aside
into account the intensity of each in a given calculus.” Id.
(citing Siff v. State Democratic Exec. Comm., 500 F.2d 1307           pursuant to Section 706 of the APA because it violates         8
(5th Cir. 1974)).                                                                               3
                                                                      U.S.C. § 1231(a)(1)(A), and (Count IV) Texas's claim that
                                                                      Defendants arbitrarily and capriciously departed from its
                                                                      previous policy without sufficient explanation. To succeed on
II. APPLICATION                                                       its Application for a TRO, Texas need only demonstrate a
 *2 In its Emergency Application, Texas argues it will likely
succeed on the merits of its challenges to the January 20             likelihood of success on “at least one” claim. See    Texas
Memorandum, there is a significant risk it would suffer               v. United States, 86 F. Supp. 3d 591, 672 (S.D. Tex.), aff'd,
imminent and irreparable harm if a TRO is not granted, and                809 F.3d 134 (5th Cir. 2015), as revised (Nov. 25, 2015).
a TRO would not harm Defendants or the public. (Dkt. No. 2            The Court defers ruling on the remaining Counts, which
at 7–19). The Court agrees.                                           should not be construed as an indication of the Court's view
                                                                      of their merits.
 [3] [4] Before addressing those elements, the Court pauses
to note a temporary restraining order is meant only to         [5] Before addressing Counts II and IV, the Court must
“preserve, for a very brief time, the status quo, so as to    briefly address an issue concerning its jurisdiction under
avoid irreparable injury pending a hearing on the issuance    Article III. Defendants contend Texas cannot establish
of a preliminary injunction.”  Norman Bridge Drug Co. v.      standing for these claims since Texas has asserted only “fiscal
Banner, 529 F.2d 822, 829 (5th Cir. 1976). Importantly, “[i]f harm.” (Dkt. No. 8 at 17–18). The Court disagrees. The panel
the currently existing status quo itself is causing one of the        in    Texas v. United States, addressing similar claims, held
parties irreparable injury, it is necessary to alter the situation    that the plaintiff-states had pleaded a sufficiently concrete
so as to prevent the injury, ... by, [inter alia,] returning to the   injury by demonstrating the harm to “the states' fisc,” such
last uncontested status quo between the parties.”       Canal         as “millions of dollars of losses in Texas alone.” 809 F.3d
Auth. of State of Fla. v. Callaway, 489 F.2d 567, 576 (5th            134, 150–61, 162–63 (5th Cir. 2015), aff'd by an equally
Cir. 1974) (emphasis, ellipsis, and alteration added) (citation
                                                                      divided Court,     ––– U.S. ––––, 136 S.Ct. 2271, 195 L.Ed.2d



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 12 of 114
Texas v. United States, --- F.Supp.3d ---- (2021)
2021 WL 247877

638 (2016) (mem.). Thus, the Fifth Circuit distinguished
its holding from its previous ruling in Crane v. Johnson,           [6] The Court finds that, by ordering a 100-day pause on all
where the plaintiff-state had “waived” the harm-to-public-         removals of aliens already subject to a final order of removal,
                                                                   it appears that the January 20 Memorandum is clearly not in
fisc theory the plaintiff-states advanced in    Texas. 809 F.3d
                                                                   accordance with, or is in excess of, the authority accorded
at 150 n.24. Here, Texas asserts and has provided evidence
that the 100-day pause will result in millions of dollars of       to the Attorney General pursuant to      8 U.S.C. § 1231(a)
damage to its public fisc by causing it to increase its spending   (1)(A). In other words, the Court disagrees with Defendants'
on public services to illegal aliens. (Dkt. No. 2 at 18; Dkt.
                                                                   argument that the 100-day pause does not violate § 1231(a)
Nos. 2-4, 2-5). The Court is therefore satisfied for now that
                                                                   (1)(A). Defendants' argument rests upon an interpretation of
Texas has established an injury-in-fact. The Court also finds,
for now, that Texas's alleged injury is fairly traceable and          § 1231(a)(1)(A) that contravenes the unambiguous text.

redressable. See   Bennett v. Spear, 520 U.S. 154, 167–71,             Section 1231(a)(1)(A) provides that, “when an alien is
117 S.Ct. 1154, 1163–65, 137 L.Ed.2d 281 (1997).                   ordered removed, the Attorney General shall remove the
                                                                   alien from the United States within a period of 90 days.”
                                                                      8 U.S.C. § 1231(a)(1)(A) (emphasis added). “[T]he word
          1. Count II: Failure to Remove Illegal                   ‘shall’ usually connotes a requirement.” Me. Cmty. Health
         Aliens in Violation of      8 U.S.C. § 1231               Options v. United States, ––– U.S. ––––, 140 S.Ct. 1308,
                                                                   1320, 206 L.Ed.2d 764 (2020) (internal quotation omitted).
 *3 Texas claims that the 100-day pause violates 8 U.S.C.          Here, “shall” means must.     Tran v. Mukasey, 515 F.3d 478,
§ 1231(a)(1)(A). (Dkt. No. 1 at ¶¶ 43–49). That section            481–82 (5th Cir. 2008) (“[W]hen a final order of removal has
provides, “when an alien is ordered removed, the Attorney          been entered against an alien, the government must facilitate
General shall remove the alien from the United States within       that alien's removal from the United States within ninety
a period of 90 days.”   8 U.S.C. § 1231(a)(1)(A) (emphasis         days, a period generally referred to as the removal period.”)
added). Texas contends that Defendants' alleged violation of       (emphasis added) (citing     8 U.S.C. § 1231(a)(1)(A)). This
   § 1231(a)(1)(A) gives rise to a claim under the APA. (Dkt.      mandatory language of § 1231(a)(1)(A) is not neutered by
No. 1 at ¶ 45). In relevant part, § 706 of the APA provides that   the federal government's broad discretion in operating “the
“a reviewing court shall hold unlawful and set aside agency
                                                                   removal system” as a general matter, see, e.g.      Arizona v.
action ... found to be (A) ... not in accordance with law” and
                                                                   United States, 567 U.S. 387, 396–97, 132 S.Ct. 2492, 2499,
“(C) in excess of statutory ... authority.” 5 U.S.C. § 706(2)      183 L.Ed.2d 351 (2012), the existence of statutes and caselaw
(A), (C). Texas argues the 100-day pause on removals is not        outlining procedure in the event that practical circumstances
in accordance with law and in excess of the government's
                                                                   prevent removal within 90 days, see, e.g.         8 U.S.C. §
statutory authority under § 1231(a)(1)(A). (Dkt. No. 1 at ¶
                                                                   1231(a)(1)(C);     Zadvydas v. Davis, 533 U.S. 678, 701, 121
45). Further, Texas avers that Defendants' alleged violation of
                                                                   S.Ct. 2491, 2505, 150 L.Ed.2d 653 (2001), or regulations
   § 1231(a)(1)(A) causes Texas irreparable harm. (Dkt. No.        providing aliens an avenue to request a stay of deportation
1 at ¶ 47).                                                        or removal, 8 C.F.R. § 241.6. Where Congress uses specific
                                                                   language within its immigration statutes to direct the Attorney
Defendants respond that the 100-day pause does not violate         General toward a specific result, courts are not free to assume
    § 1231(a)(1)(A) because that provision “does not mandate       based on a matrix of principles, statutes, and regulations
removal within the 90-day removal period.” (Dkt. No. 8 at          that the Attorney General's authority is simply “a matter of
15). Defendants also assert that Texas's claims are not subject    discretion.”   Zadvydas, 533 U.S. at 688, 121 S.Ct. at 2497–
to judicial review, that the January 20 Memorandum is not          98.
a “final agency action” as provided by 5 U.S.C. § 704, and
Texas's claims are barred by       8 U.S.C. § 1231(h). (Id. at     Defendants' arguments that judicial review of the January 20
13–16).                                                            Memorandum is improper also fail. To this end, Defendants




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            5
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 13 of 114
Texas v. United States, --- F.Supp.3d ---- (2021)
2021 WL 247877

                                                                  sufficiently “final” to satisfy § 704 where (1) the action
advance two arguments. First, Defendants contend that         5
                                                                  marks the “consummation” of the agency's decision-making
U.S.C. § 701(a)(1), which bars judicial review where a
                                                                  process and (2) the action is one by which “rights or
“statute[ ] preclude[s] judicial review,” applies here in light
                                                                  obligations have been determined.”         520 U.S. 154, 177–
of    8 U.S.C § 1252(g). (Dkt. No. 8 at 13). The Court
                                                                  78, 117 S.Ct. 1154, 1168, 137 L.Ed.2d 281 (1997). Here,
disagrees. In relevant part,   § 1252(g) prevents courts          the January 20 Memorandum's order “directing an immediate
from exercising jurisdiction over claims arising from the         pause on removals of any noncitizen with a final order of
government's decision or action to execute removal orders         removal” is sufficiently final and immediate to denote the
brought “by or on behalf of any alien.” 8 U.S.C § 1252(g).        consummation of the agency's decision as it relates to a pause
Texas is not an alien. Nor does Texas bring this action           in removals. (Dkt. No. 2-2 at 4). As well, it seems clear that
                                                                  Defendants, through the January 20 Memorandum's 100-day
“on behalf of” any alien. Therefore,      § 1252(g) does not      pause, have disregarded their previous legal “obligations” and
apply to this Court's review. See     Texas, 809 F.3d at 164.     adjudication of the aliens' “rights” by inexplicably ordering a
                                                                  reassessment of all previous orders for removal and plainly
Second, Defendants contend that      5 U.S.C. § 701(a)(2),
which precludes judicial review where “agency action is           ignoring the statutory mandate of       § 1231(a)(1)(A) to
committed to agency discretion by law,” applies here in           remove aliens within 90 days. (Dkt. No. 2-2 at 4-5).
light of Defendants' prosecutorial discretion in matters of
immigration law generally and executing removal orders in         Finally, Defendants contend Texas is barred from suing by
particular. (Dkt. No. 8 at 13–14). Here again, the Court             8 U.S.C. § 1231(h). That section states that “nothing” in
disagrees. As explained above,     § 1231(a)(1)(A) clearly        all of  § 1231 “shall be construed to create any substantive
accords no discretion to the Attorney General to blatantly        or procedural right or benefit that is legally enforceable by
disregard the 90-day removal rule without finding that an
                                                                  any party against” the government.         8 U.S.C. § 1231(h).
enumerated exception applies. See, e.g.,  Tran, 515 F.3d at
481–82 (discussing narrow and explicitly defined exceptions       Defendants’ reliance on      8 U.S.C. § 1231(h) overstates the
                                                                  scope of that subsection's limitations. The Supreme Court in
to the mandatory 90-day removal rule in     8 U.S.C.§ 1231(a)
                                                                     Zadvydas explained that, although      § 1231(h) “forbids
(6));    Heckler v. Chaney, 470 U.S. 821, 832–34, 105 S.Ct.       courts to construe that section ‘to create any ... procedural
1649, 1656–57, 84 L.Ed.2d 714 (1985) (finding that the            right or benefit that is legally enforceable,” it in no way
normal presumption that the Executive's nonenforcement of
a statute is unreviewable is rebuttable where “the substantive    “deprive[s] an alien of the right to rely on 28 U.S.C. § 2241
statute has provided guidelines for the agency to follow in       to challenge detention that is without statutory authority.”

exercising its enforcement powers”). Cf.   Brief for the             533 U.S. at 678–88, 121 S.Ct. at 2497. Similarly, here,
Petitioners at *26–28, Reno v. Ma (Zadvydas v. Davis),               § 1231(h) does not preclude Texas from challenging        §
533 U.S. 678, 121 S.Ct. 2491 (No. 00-38) (2000 WL
                                                                  1231(a)(1)(A) under      5 U.S.C. § 706.
1784982) (arguing on behalf of the Attorney General that
the language of     8 U.S.C. § 1231(a)(2) is mandatory and        The Court therefore finds Texas has demonstrated a
that    § 1231(a)(6)'s provision of discretionary authority       substantial likelihood of success on its claim that the January
is exceptional). Thus, Defendants do not have discretion to       20 Memorandum's 100-day pause on removals violates           8
completely disregard § 1231(a)(1)(A) and their January 20         U.S.C. § 1231(a)(1)(A).
Memorandum appearing to do so is reviewable.

*4   [7] Defendants' argument that the January 20                           2. Count IV: Arbitrary and Capricious
Memorandum is not a “final agency action” subject to review
                                                                   [8] Texas argues that the January 20 Memorandum is
under 5 U.S.C. § 704 also fails. In   Bennett v. Spear,
                                                                  arbitrary and capricious because it was issued “without any
the Supreme Court explained that an agency's actions are
                                                                  consideration whatsoever of a [more limited] policy.” (Dkt.



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            6
              Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 14 of 114
Texas v. United States, --- F.Supp.3d ---- (2021)
2021 WL 247877

                                                                 health and safety of DHS personnel and those members of
No. 2 at 12) (quoting Dep't of Homeland Sec. v. Regents of
                                                                 the public with whom DHS personnel interact.” (Id. at 3).
the Univ. of Cal., ––– U.S. ––––, 140 S.Ct. 1891, 1912, 207
                                                                 The January 20 Memorandum also provides that DHS “must
L.Ed.2d 353 (2020)). Defendants disagree, contending DHS
                                                                 ensure that [the agency's] removal resources are directed to
“not only considered but enacted a specifically limited interim
                                                                 the Department's highest enforcement priorities.” (Id.). DHS,
policy,” the January 20 Memorandum's terms are “limited
                                                                 however, never explains how the pause in removals helps
in both scope and time, and [they exempt] four classes of
                                                                 accomplish these goals. It remains unknown why a 100-day
aliens from the pause on removal.” (Dkt. No. 8 at 16). The
                                                                 pause is needed given the allegedly “unique circumstances”
Court agrees with Texas and finds Defendants' assertions
                                                                 to which the January 20 Memorandum alludes. Indeed,
unpersuasive.
                                                                 despite such unique circumstances, DHS did not state or
                                                                 explain why 100 days specifically is needed to accomplish
 [9]     [10] The APA prohibits agency actions that are
                                                                 these goals. The silence of the January 20 Memorandum
“arbitrary, capricious, an abuse of discretion, or otherwise not
                                                                 on these questions indicates that the terms provided for in
in accordance with law.”       5 U.S.C. § 706(2)(A). Federal     the Memorandum were not a result of “reasoned decision-
administrative agencies are required to engage in “reasoned
                                                                 making.”      Allentown Mack Sales, 522 U.S. at 374, 118
decision-making.”       Allentown Mack Sales & Serv., Inc. v.    S.Ct. at 826.
NLRB, 522 U.S. 359, 374, 118 S.Ct. 818, 826, 139 L.Ed.2d
797 (1998) (internal quotation omitted). “Not only must an        *5 The Court recognizes that the TRO process is expedited,
agency's decreed result be within the scope of its lawful        and the record and briefing are abbreviated at this point. With
authority, but the process by which it reaches that result must  an eye towards the preliminary injunction stage, Defendants
be logical and rational.” Id. Put differently, “agency action     will have an opportunity to supplement the record. 4
is lawful only if it rests ‘on a consideration of the relevant
                                                                  Accordingly, the Court finds that Texas has established a
factors.’ ”    Michigan v. EPA, 576 U.S. 743, 750, 135
                                                                  substantial likelihood that it will prevail on the merits of at
S.Ct. 2699, 2706, 192 L.Ed.2d 674 (2015) (quoting Motor           least these two claims.
Vehicle Mfrs. Assn. of United States, Inc. v. State Farm Mut.
Auto. Ins. Co., 463 U.S. 29, 43, 103 S.Ct. 2856, 2866–67, 77
L.Ed.2d 443 (1983)).                                                 B. SUBSTANTIAL THREAT OF IRREPARABLE
                                                                     HARM
Here, the January 20 Memorandum not only fails to                  [11] In addition to showing a likelihood of success on
consider potential policies more limited in scope and             the merits of a claim, Texas is required to demonstrate “a
time, but it also fails to provide any concrete, reasonable       substantial threat of irreparable injury if the injunction is not
justification for a 100-day pause on deportations. The            issued.”     Texas, 809 F.3d at 150. To meet this requirement,
January 20 Memorandum states that the 100-day pause               Texas's injury “need not have already been inflicted or be
is required to assess immigration policies because of the         certain to occur; a strong threat of irreparable injury before a
“unique circumstances” present with respect to immigration,       trial on the merits is adequate.” Texas v. United States, 328 F.
including “significant operational challenges at the southwest    Supp. 3d 662, 736 (S.D. Tex. 2018) (Hanen, J.).
border as [the United States] is confronting the most serious
global public health crisis in a century.” (Dkt. No. 2-2           [12] In this case, Texas has presented evidence it
at 2). DHS specifically cites to its apparent (1) need for        would suffer injuries for various reasons if an injunction
a comprehensive review of enforcement policies, (2) need          is not entered. First, Texas demonstrates that it pays
for interim civil enforcement guidelines, and (3) “limited        millions of dollars annually to provide social services and
resources” that would necessitate a pause in executing            uncompensated healthcare expenses and other state-provided
removal orders. (Id. at 2–5). Additionally, the January 20        benefits to illegal aliens such as the Emergency Medicaid
Memorandum states that the 100-day pause in deportations          program, the Family Violence Program, and the Texas
is necessary to “(1) provide sufficient staff and resources to    Children's Health Insurance Program. (Dkt. No. 2 at 16–
enhance border security and conduct immigration and asylum        17). Additionally, Texas has presented evidence that it would
processing at the southwest border fairly and efficiently;        incur increased educational costs. (Dkt. No. 2 at 17). Texas
and (2) comply with COVID-19 protocols to protect the


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             7
             Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 15 of 114
Texas v. United States, --- F.Supp.3d ---- (2021)
2021 WL 247877

asserts that these expenses will grow because of the January        would disrupt the Administration's careful calibration of how
20 Memorandum. (Dkt. No. 2 at 16). The January 20                   to conduct a necessary review.” (Id.).
Memorandum expressly states that the Acting Director of ICE
“shall provide for alternatives to removal” for those who have       [13] The Court finds Defendants' arguments unpersuasive.
already been ordered to be removed, including but not limited       Defendants are free to conduct a “measured and considered
to “whether to grant temporary deferred action.” (Dkt. No.          assessment” of immigration policies regardless of the
2-2). In light of this mandatory reassessment for “alternatives     existence of the January 20 Memorandum's 100-day pause.
to removal,” Texas anticipates suffering financial harm from
                                                                    Furthermore, the Fifth Circuit explained in        Texas that
which it cannot recover by suing the federal government. See
                                                                    “any inefficiency” suffered by federal immigration authorities
Texas, 328 F. Supp. 3d at 737 (citing    Texas v. United States,    caused by an immediate injunction is outweighed by the
106 F.3d 661, 662 (5th Cir. 1997)).
                                                                    losses a plaintiff     State would face. 809 F.3d at 187
                                                                    (emphasis added).
Further, Texas argues that “the categorical refusal to remove
aliens ordered removable will encourage additional illegal
                                                                    Indeed, courts have recognized that the public interest is
immigration into Texas,” thereby exacerbating its public
service costs. (Dkt. No. 2 at 17). During the January 22, 2021      served by the execution of removal orders. See       Nken
hearing, Texas argued that the January 20 Memorandum's              v. Holder, 556 U.S. 418, 436, 129 S.Ct. 1749, 1762, 173
pause on removals increases its fiscal burden not only because      L.Ed.2d 550 (2009) (“There is always a public interest in
of those aliens illegally present in Texas, but also because of     prompt execution of removal orders.” (emphasis added)); see
those who may find their way to Texas from other states in          also    Blackie's House of Beef, Inc. v. Castillo, 659 F.2d.
the near future. Such injury is not, as a legal matter, purely      1211, 1221 (D.C. Cir. 1981) (collecting cases to support the
speculative. The Fifth Circuit has expressly found that injuries    proposition that “the public interest in enforcement of the
to one state can flow from the fact that illegal aliens are “free   immigration laws is significant” (emphasis added)). To this
to move among states.”       Texas, 809 F.3d at 188.                end, one of Texas's claims involves an allegation that the
                                                                    January 20 Memorandum's 100-day pause contravenes              §
The Court finds that the foregoing establishes a substantial        1231(a)(1)(A)'s mandate that aliens subject to an order of
risk of imminent and irreparable harm to Texas. As a result,        removal be removed within 90 days. (Dkt. No. 2 at 10). The
Texas has satisfied this element for a TRO as well.                 public's interest is not disserved by temporarily enjoining this
                                                                    policy.
   C. SUBSTANTIAL INJURY TO TEXAS
                                                                    In light of the foregoing, the Court finds that the threat of
   OUTWEIGHS HARM TO DEFENDANTS
                                                                    injury to Texas outweighs any potential harm to Defendants
   AND WILL NOT UNDERMINE THE PUBLIC
                                                                    and the public interest is served and protected by the issuance
   INTEREST
                                                                    of this TRO. The Court therefore finds that Texas has met its
 *6 Texas is next required to establish that that the threatened
                                                                    burden to satisfy these elements for a TRO.
injury outweighs any harm that may result from the injunction
to the non-movant and will not undermine the public interest.
                                                                                                 ***
   Valley v. Rapides Parish Sch. Bd., 118 F.3d 1047, 1051 (5th
Cir. 1997).                                                         In summary, Texas has thus far satisfactorily demonstrated it
                                                                    is entitled to immediate and temporary relief from the January
Texas argues that Defendants cannot be harmed by the                20 Memorandum's 100-day pause on removals. The scope of
TRO because “[t]hey have no legitimate interest in the              this relief warrants additional attention.
implementation of an unlawful memorandum.” (Dkt. No.
2 at 19). Defendants disagree and assert that there is a
public interest in “measured and considered assessments of            D. SCOPE OF RELIEF
immigration policies by an incoming Administration.” (Dkt.          Nationwide injunctions 5 of executive action are a topic of
No. 8 at 13). Defendants further argue that “an injunction here     fierce and ongoing debate in both the courts and the legal
                                                                    academy. Compare, e.g.,        DHS v. New York, ––– U.S.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              8
             Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 16 of 114
Texas v. United States, --- F.Supp.3d ---- (2021)
2021 WL 247877

––––, 140 S.Ct. 599, 599–601, 206 L.Ed.2d 115 (2020)
                                                                    at 401, 132 S.Ct. at 2502). The Fifth Circuit in Texas also
(mem.) (Gorsuch, J., concurring) (articulating a common
                                                                    reasoned that “partial implementation” of the agency action
flaw in “injunctions of ‘nationwide,’ ‘universal,” or ‘cosmic’
                                                                    being enjoined would detract from the “integrated scheme
scope’);     Trump v. Hawaii, ––– U.S. ––––, 138 S.Ct. 2392,
                                                                    of regulation created by Congress.”        Id. at 188 (internal
2424–2429, 201 L.Ed.2d 775 (2018) (Thomas, J., concurring)
                                                                    quotation omitted). And lastly, the panel found there was “a
(calling the practice of nationwide or “universal” injunctions
                                                                    substantial likelihood that a geographically-limited injunction
“legally and historically dubious”); Samuel Bray, Multiple
                                                                    would be ineffective because [illegal aliens] would be free to
Chancellors: Reforming the National Injunction, 131 HARV.
L. REV. 417, 461 (2017) (arguing “[n]ational injunctions            move among states.”       Id.
interfere with good decisionmaking by the federal judiciary”);
                                                                    [14] The Fifth Circuit's rationale in affirming a nationwide
with    East Bay Sanctuary Covenant v. Barr, 964 F.3d 832,
857 (9th Cir. 2020) (calling nationwide injunctions “uniquely       injunction in   Texas applies with equal force here. The
appropriate in immigration cases”); Alan M. Trammell, The           January 20 Memorandum's 100-day pause plainly affects
Constitutionality of Nationwide Injunctions, 91 U. COLO.            national immigration policy, which demands “uniformity.”
L. REV. 977, 980–89 (2020) (arguing nationwide injunctions             Id. at 187–88; see also      East Bay Sanctuary Covenant,
do not transgress Article III); Amanda Frost, In Defense
of Nationwide Injunctions, 93 N.Y.U. L. REV. 1065, 1080–            964 F.3d at 857 (citing       Texas, 809 F.3d at 187–88).
1103 (2018) (arguing nationwide injunctions are appropriate         Because the January 20 Memorandum's 100-day pause
as a constitutional and prudential matter); see also Alan           impacts numerous statutes and agency regulations concerning
M. Trammel, Demystifying Nationwide Injunctions, 98 TEX.            removals and detention periods, its partial implementation
L. REV. 67, 103–116 (2019) (proposing a “preclusion-                would inevitably detract from Congress's “integrated scheme
based theory of nationwide injunctions”); Jonathan Remy             of regulation.” 6       Id. at 188. Lastly, a geographically
Nash, State Standing for Nationwide Injunctions Against the         limited injunction of the January 20 Memorandum's 100-
Federal Government, 94 NOTRE DAME L. REV. 1985, 2012                day pause on removals would not effectively protect Texas's
(2019) (discussing at length the interplay between standing         interests because of the free flow of movement among the
doctrine and nationwide injunctions where states seek relief        states. In other words, many individuals who are subject to
against the federal government and concluding narrowly              an order of removal in other states whose removal is delayed
that “special solicitude should make nationwide injunctions         or ultimately deferred may migrate to Texas. As described
potentially available in cases where plaintiff states can allege    above, Texas has persuasively demonstrated a substantial risk
standing but other (nonstate) plaintiffs cannot”).                  of irreparable harm in part because of the potential increased
                                                                    flow of illegal aliens from other states.
 *7 This Court is likewise concerned about the issuance of
nationwide injunctions by a district court. Notwithstanding          *8 Accordingly, the Court finds that, under the
its concerns, as a district court, this Court is duty bound to      circumstances here, Defendants must be enjoined from
faithfully apply the precedents of its Circuit. The Fifth Circuit   executing the January 20 Memorandum's 100-day pause on
has addressed the propriety of a nationwide injunction in           the removal of aliens in every place Defendants would have
the immigration context. In     Texas, the Fifth Circuit held       jurisdiction to implement it.
that “[i]t is not beyond the power of a court, in appropriate
                                                                    That said, the Court notes that the scope of this injunction is
circumstances, to issue a nationwide injunction.”      809          something it is willing to revisit after the parties fully brief
F.3d. at 188. The “appropriate circumstances” warranting a          and argue the issue for purposes of the upcoming motion
nationwide injunction in      Texas itself included a need for      for preliminary injunction. Though the scope of this TRO is
“uniformity” in immigration policies as prescribed by the           broad, it is not necessarily permanent.
Constitution, federal statutes, and Supreme Court precedent.
  Id. at 187–88 (citing U.S. CONST. art. I, § 8, cl. 4;             III. CONCLUSION
Immigration Reform and Control Act of 1986, Pub. L. No.             For the foregoing reasons, the Court GRANTS Texas's
99–603, § 115(1), 100 Stat. 3359, 3384;      Arizona, 567 U.S.      Emergency Application. (Dkt. No. 2). Therefore, it is hereby
                                                                    ORDERED that:


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              9
             Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 17 of 114
Texas v. United States, --- F.Supp.3d ---- (2021)
2021 WL 247877

    1. Defendants and all their respective officers, agents,        4. Finally, the Court ORDERS the parties to propose a
      servants, employees, attorneys, and other persons who            briefing schedule no later than Thursday, January 28,
      are in active concert or participation with them are             2021 at 12:00 p.m. with respect Texas's Request for
      hereby ENJOINED and RESTRAINED from enforcing                    Preliminary Injunction in its Complaint. The parties
      and implementing the policies described in the January           should also address whether expedited discovery is
      20 Memorandum in Section C entitled “Immediate 100-              necessary and the contours and scheduling for same. The
      Day Pause on Removals.” 7 (Dkt. No. 2-2 at 4–5).                 Court will promptly schedule a hearing on the Motion
                                                                       for Preliminary Injunction, if requested and necessary.
    2. This TRO is granted on a nationwide basis and
      prohibits enforcement and implementation of the
                                                                  It is SO ORDERED.
      policies described in the January 20 Memorandum
      in Section C entitled “Immediate 100-Day Pause on
      Removals” in every place Defendants have jurisdiction       All Citations
      to enforce and implement the January 20 Memorandum.
                                                                  --- F.Supp.3d ----, 2021 WL 247877
    3. No security bond is required under Federal Rule of Civil
       Procedure 65(c).




                                                          Footnotes


1        “[I]n the deportation context, a ‘final order of removal’ is a final order concluding that the alien is deportable
         or ordering deportation.”    Nasrallah v. Barr, ––– U.S. ––––, 140 S.Ct. 1683, 1690, 207 L.Ed.2d 111 (2020).
2        The January 20 Memorandum excludes from the 100-day pause any alien with a final removal order who:
              1. According to a written finding by the Director of ICE, has engaged in or is suspected of terrorism or
                 espionage, or otherwise poses a danger to the national security of the United States; or
              2. Was not physically present in the United States before November 1, 2020; or
              3. Has voluntarily agreed to waive any rights to remain in the United States, provided that he or she has
                 been made fully aware of the consequences of waiver and has been given a meaningful opportunity
                 to access counsel prior to signing the waiver; or
              4. For whom the Acting Director of ICE, following consultation with the General Counsel, makes an
                 individualized determination that removal is required by law.
         (Dkt. No. 2-2 at 4–5 (footnote omitted)).
3
            Section 1231 states: “Except as otherwise provided in this section, when an alien is ordered removed,
         the Attorney General shall remove the alien from the United States within a period of 90 days.” 8 U.S.C.
         § 1231(a)(1)(A).
4        The Court notes, however, that “the grounds upon which an administrative order must be judged are those
         upon which the record discloses that its action was based.”        SEC v. Chenery Corp., 318 U.S. 80, 87, 63
         S.Ct. 454, 459, 87 L.Ed. 626 (1943).
5        The term “nationwide injunction” is infamously wrought with imprecision. See Alan M. Trammel, Demystifying
         Nationwide Injunctions, 98 TEX. L. REV. 67, 72 n.23 (2019) (collecting sources and listing alternatives
         commonly used, such as “national injunction,” “defendant-oriented injunction,” and “universal injunction”).
         One scholar employs the term “nationwide injunctions,” despite it being a “deeply imperfect term,” because it
         appears to be the “most familiar.” Id. at 72. With the same qualification and rationale, the Court does so here.
6        In addition, nationwide injunctions have been found to be appropriate when plaintiffs present claims alleging
         that defendant federal agencies have violated the APA. See, e.g.,          Nat'l Mining Ass'n v. U.S. Army Corps


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       10
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 18 of 114
Texas v. United States, --- F.Supp.3d ---- (2021)
2021 WL 247877

       of Eng'rs, 145 F.3d 1399, 1407–08 (D.C. Cir. 1998) (invalidating an agency rule and affirming the nationwide
       injunction); Harmon v. Thornburgh, 878 F.2d 484, 495 n.21 (D.C. Cir. 1989) (“When a reviewing court
       determines that agency regulations are unlawful, the ordinary result is that the rules are vacated—not that
       their application to the individual petitioners is proscribed.”). Indeed, other district courts have noted that a
       geographically restricted injunction issued to remedy “likely unlawful agency actions” meant to be “appl[ied]
       universally” would, among other things, “invite[ ] arbitrary enforcement” on the part of the federal agency
       “and create[ ] more questions than it answers.” Make the Rd. New York v. Pompeo, 475 F. Supp. 3d
       232, 271 (S.D.N.Y. 2020); see also           New York v. United States Dep't of Homeland Sec., 408 F. Supp.
       3d 334, 352 (S.D.N.Y. 2019), aff'd as modified,         969 F.3d 42 (2d Cir. 2020). (“A geographically limited
       injunction that would result in inconsistent applications of [immigration policy in the context of public charge
       determinations] ... is inimical to [the] need for uniformity in immigration enforcement.”). By contrast, a sister
       Circuit, presiding over a challenge to certain rules stemming from the implementation of the Affordable
       Care Act, vacated the scope of a nationwide injunction “when an injunction that applies only to the plaintiff
       states would provide complete relief” to the plaintiffs.     California v. Azar, 911 F.3d 558, 584 (9th Cir. 2018)
       (emphasis added). As explained in this section, the Court's injunction is consistent with        Azar's aim of
       providing “complete relief” to the plaintiff.
7      This Order does not in any way limit Defendants' efforts to carry out or adhere to the January
       20 Memorandum's other sections, entitled “A. Comprehensive Review of Enforcement Policies and
       Priorities,” (Dkt. No. 2-2 at 3), “B. Interim Civil Enforcement Guidelines,” (id.), or “D. No Private Right
       Statement,” (id. at 5). This injunction is effective for 14 days as prescribed by Rule 65 of the Federal Rules
       of Civil Procedure.


End of Document                                             © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         11
Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 19 of 114




                 Exhibit C
        Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 20 of 114




     AGREEMENT UETWEEN THE DEPARTMENT OF HOMELAND SECURITY AN])
        THE ARIZONA ATTORNEY GENERAL'S OFFICE AND THE ARIZONA
                         DEPARTMENT OF LAW

The parties to this Sanctuary for Americans First E nactment (SAFE) Agreement (Agreement) are
on the one hand:

         (I)     The Department ofHomeland Security,
         (2)     U.S. Customs and Border Protection (CBP),
         (3)     U.S. Inunigration and Customs Enforcement (ICE), and
         (4)     U.S. Citizenship and Immigration Services (USCIS); 1

      and on the other hand :

         (5)     the Arizona Attorney General ' s Office and the Arizona Department of Law
                 (Agency).
I.       A UTHOIUTY

The authorities governing this Agreement include, but are not limited to:

         (I)     Inunigration Refonn and Control Act of 1986, Pub. L. No. 99-603, I 00 Stat. 3359, as
                 amended.
         (2)     Illegal lnun.igration Reform and Inunigrant Responsibility Act of 1996, Pub. L.
                 No. 104-208, 110 Stat. 3009, as amended.
         (3)     Privacy Act, 5 U.S .C. Section 552a, as amended.
         (4)     The Inter-Governmental Cooperation Act, 31 U.S.C. Section 6501 , et. seq. as
                 amended.
         (5)     Homeland Security Act of 2002, 116 Stat. 2135, 6 U.S.C. Section 101, et seq. as
                 amended.
         (6)     Inunigration and Nationality Act, 8 U.S.C. Section II 01, et seq. as amended.

TI.      PURPOSE AND COMMITMENT

DHS recognizes that Agency, like other state agencies and municipalities, is directly and
concretely affected by changes to DHS rules and policies that have the effect of easing, relaxing,
or limiting immigration enforcement. Such changes can negatively impact Agency's law
enforcement needs and budgets, as well as its other important health , safety, and pecuniary
interests of the State of Arizona. The harm to Agency is particularly acute where Agency's


1
  The Department of Homeland Security, CBP, ICE, and USCIS are collectively referred to in
tltis Agreement as "DHS." The Department of Homeland Security, CBP, lCE, and USCIS enter
into this Agreement individually and collectively, such that termination or removal of one or
more of those parties (whether by law or contract) (including the Department of Homeland
Security) does not terminate this Agreement as to any other parties.
      Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 21 of 114




budget has been set months or years in advance and it has no time to adjust its budget to respond
to Dl IS policy changes . SpecificHil y, DHS recogni zes that the following actions result in direct
and concrete injuries to Agency, including increasing the rate of crime, consumption of public
benefits and services, strain upon the healthcarc system, and harm to the environment, as well as
increased economic competition with the State of Arizona 's current residents for, among other
things, employment, housing, goods and services:

       (1)     a decrease of any immigration enforcement priorities;
       (2)     a voluntary reduction in the number of DHS agents performing immigration
               enforcement functions;
       (3)     a decrease or pause on returns or removals of removable or inadmissible aliens;
       (4)     a decrease or pause on apprehensions or administrative arrests;
       (5)     relaxation of the standards for granting relief from return or removal, such as
               asylum;
       (6)     an increase in releases from detention ;
       (7)     a relaxation of the standards for granting release from detention;
       (8)     changes to immigration benefits or eligibility, including work authorization,
               discretionary actions, or discretionary decisions; and
       (9)     rules, policies, procedures, and decisions that could result in significant increases
               to the number of people residing in a community.
At the same time, Agency recognizes that DHS relies on cooperation with Agency and
information shared by Agency to carry out DHS 's functions, including but not limited to
combating financial crimes, internet crimes against children, and human trafficking, as well as
immigration enforcement. Any decrease in a State's or municipality's cooperation or information
sharing with DHS can result in a decrease in these law enforcement priorities.

To that end, tllis Agreement establishes a binding and enforceable commitment between DHS
and Agency, in which Agency will provide information and assistance to help DHS perform its
border security, legal immigration, immigration enforcement, national security, and other law
enforcement missions in exchange for DHS's conunitment to consult Agency and consider its
views before taking any action, adopting or modifying a policy or procedure, or making any
decision that could:

       (1)     reduce, rediTect, reprioritize, relax, or in any way modify immigration
               enforcement;
       (2)     decrease the number ofiCE agents performing immigration enforcement duties;
       (3)     pause or decrease the number of returns or removals of removable or inadmissible
               aliens from the country;
       (4)     increase or decline to decrease the number of lawful, removable, or inadmissible
               aliens;
       (5)     increase or decline to decrease the number of releases from detention;
       (6)     relax the standards for granting relieffrom return or removal, such as asylum;

                                           Page 2 of 10
      Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 22 of 114




       (7)     relax the standards for granting release from detention;
       (8)     relax the standards for, or otherwise decrease the number of, apprehensions or
               administrative arrests;
       (9)     increase, expand, extend, or in any other way change the quantity and quality of
               immi gration benefits or eligibility for other discretionary actions for aliens; or
       ( 10)   otherwise negatively impact Agency.
ln case of doubt, DHS will err on the side of consulting with Agency.

lU.    RESPONSIBILITIES

       A.      DHS agr·ees to :
       ( I)    Utilize its inunigration authorities, to the maximum extent possible, to prioritize
               the protection of the United States and its existing communities. This includes:

               a.     enforcing the immigration laws of the United States to prohibit the entry
                      into, and promote the return or removal from, the United States of
                      inadmissible and removable aliens;
               b.     enforcing the immigration laws of the United States to prioritize detention
                      over release of inadmissible and removable aliens;
               c.     enforcing the inunigration laws of the United States to apprehend and
                      administratively arrest inadmissible and removable aliens;
               d.     eliminating incentives and so-called "pull factors" for illegal immigration;
               e.     limiting eligibility for asylum and other relief from detention, return , or
                      removal to the statutory criteria; and
               f.     refusing asylum and other relief from detention, return, or removal for
                      those aliens who pose a danger to the United States, whether due to prior
                      criminal history, the security of the United States, health, or some other
                      bar.

       (2)     Consult with Agency before taking any action or making any decision that could
               reduce immigration enforcement, increase the number of illegal aliens in lhe
               United States, or increase immigration benefits or eligibility for benefits for
               removable or inadmissible aliens. This includes policies, practices, or procedures
               which have as their purpose or effect:

               a.     reducing, redirecting, reprioritizing, relaxing, lessening, eliminating, or in
                      any way modifying immigration enforcement;
               b.     decreasing the number of ICE agents within Age ncy's territorial
                      jurisdiction performing inunigration enforcement duties;
               c.     pausing or decreasing the number of returns or removals of removable or
                      inadmissible aliens from the country;
               d.     decreasing the number of or criteria for detention of removable or
                      inadmissible a liens from the country;
               e.     decreasing or pausing apprehensions or administrative arrests;


                                           Page 3 of 10
      Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 23 of 114




               f.       increasing or declining to decrease the number of lawful , removable, or
                        inadm issi ble a liens res iding in the Unit eel States;
               g.       increasing, ex panding, extend ing, or in e~ny way changing the quantity or
                        quality of immig ration benefits or e ligibility fo r these benefits or o ther
                        discretionary actions for aliens; or
               h.       otherwise negatively impacting Agency.

       (3)     Provide Agency with J80 days' written notice (in the manner provided for in
               Sections IV of this Agreement) of the proposed action and an opportunity to
               consult and comment on the proposed action, before tak ing any such action listed
               above.

       (4)     Consider Agency 's input and provide a deta iled written explanation of the
               reasoning behind any decision to reject Agency's input before takin g any action
               lis ted in Section III.A.2.

       (5)     Err on the side of consulting with Agency in case of doubt as to whether OilS 's
               actio n is implicated by this provision.

       B.      Agency agrees to:

       ( l)    Provide the support, cooperation, assistance, and informatio n that is reasonably
               necessary for DHS to perform its missions.

       (2)     To the extent permitted by Agency' s budget and resources in the good-faith
               determination of the Arizona A ttorney General, continue partic ipating in law
               enforcement      task   forces,   including   working    with    Home land     Security
               Investi gations as p art of the Financial Crimes Task Force, Internet Crimes Against
               Children (ICAC) Task Force, and any applicable anti-human trafficking task
               force(s), as well as any future task forces on these subjects. DHS and Agency
               understand and agree that the specifics of cooperation for any particular task force
               may be governed by a separate agreement regarding the particular task force .

       (3)     Honor and assist DHS, to the extent consistent with applicable state and federal
               law and when covered under Agency's jurisdiction, with (1) ICE or CBP
               " detainer requests" or " requests to hold" issued to Agency and (2) DHS requests
               for records or information from Agency .

IV.    NOTICES

All notices required hereunder shall be given by certified United States mail, postage prepaid
return receipt requested, and addressed to the respective parties at their addresses set forth beJQ\;v,

                                             Page 4 of 10
      Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 24 of 114




or at such other add ress as any party shall hereafter inform the other party by vlrilten notice. All
written notices so given sha ll be deemed effective upon receipt.

       Department of Homeland Security
       Secretary of Homeland Security
       Washington, DC 20528

       U.S. Customs and Border Protection
       Office of the Commissioner
       1300 Pe1msylvania Ave. NW
       Washington, D.C. 20229

       U.S. Immigration and Customs Enforcement
       Office of the Director
       500 12th Street SW
       Washington, D.C. 20536

       U.S. Citizenship and Immigration Services
       Office of the D irector
       5900 Capital Gateway Drive
       Suitland, MD 20746

       Arizona Attorney General's Office
       Attn: ChiefDeputy Attorney General
       2005 N. Central A venue
       Phoenix, AZ 85004

V.      PENALTIES

Agency acknowledges the information it receives from DHS pursuant to this Agreement is
governed by the Privacy Act, 5 U.S.C. section 552a(i)(l), and that any person who obtains this
information under false pretenses or uses it for any purpose other than as provided for in this
Agreement, or otherwise permitted by another agreement with DHS or applicable law, may be
subject to civil or criminal penalties.

VI.    INJUNCTIVE RELillF
It is hereby agreed and acknowledged that it will be impossible to measure in money the damage
that would be suffered if the parties fail to comply with any of the obligations herein imposed on
them and that in the event of any such failure, an aggrieved party will be irreparably damaged
and will not have an adequate remedy at law. Any such party shall, therefore, be entitled to
injunctive relief (in addition to any other remedy to which it may be entitled in law or in equity),
including specific performance, to enforce such obligations. If any action should be brought in



                                            Page 5 of 10
        Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 25 of 114




equity to enforce any of the provisions of this Agreement, none of the parties hereto shall rai se
the defense that there is an adequate remedy at law.

VH.     THIRD PARTY LIABILITY

Each party to this Agreement shall be solely responsible for its own defense against any claim or
action by third parties arising out of or related to the execution or performance of this
Agreement, whether civil or criminal, and retains responsibili(y for the payment of any
corresponding liability.

Nothing in this Agreement is intended, or should be construed, to create any right or benefit,
substantive or procedural, enforceable at law by any non-party to this Agreement against any
party, its agencies, officers, or employees.

VIII.   DISPUTE RESOLUTION

DHS and Agency will endeavor to the best of their abi lity to resolve their disputes informall y
and through consultation and commun ication. Disagreements on the interpretation of the
provisions of this Agreement that cannot be resolved between the parties should be provided in
writing to the heads of all parties for resolution. If settlement cannot be reached at thi s level, the
disagreement may be adjudicated by invoking the judicial or alternative dispute resolution
process.

IX.     CONFLICTS

T his Agreement constitutes the full agreement on this subject between DHS and Agency. Any
inconsistency or conflict between or among the provisions of this Agreement will be resolved in
the followi ng order of precedence: (1) this Agreement and (2) other documents incorporated by
reference in this Agreement.

X.      SEVERABILITY

The Parties agree that if a binding determination is made that any term of this Agreement is
unenforceable, such unenforceability shall not affect any other provision of this Agreement, and
the remaining terms of this Agreement shall, unless prohibited by law, remain effective as if such
unenforceable provision was never contained in this Agreement.

T he parties additionally agree that if this Agreement is found to be unenforceable as to one or
more of the parties comprising DHS, including the Department of Homeland Security, such
unenforceability shall not affect the validity of this Agreement as to the remaining parties and
this Agreement shall remain effective as if such party was never a party to this Agreement.


                                               Page 6 of 10
       Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 26 of 114



XI.        ASSIGNMENT

Agency may not ass ign this Agreement , nor may it assign any of its rights or obligations under
this Agreement. To the greatest extent possible, this Agreement shall inure to the benefit of, and
be bindi ng upon, any successors to DHS and Agency without restriction.

XII.       WAIVER

No waiver by any party of any breach of any provision of this Agreement shal l constitute a
waiver of any other breach. Failure of any party to enforce at any time, or from time to time, any
provision of this Agreement shall not be construed to be a waiver thereof.

XIII. EFFECTIVE DATE

This Agreement shall be effective immediately when both the DHS authorized officials and the
Agency authorized officia l have signed this Agreement. This Agreement shall continue in effect
unless modified or terminated in accordance with the provisions of this Agreement.

XIV. MODIFICATION

This Agreement is subject to periodic review by DHS, it s authorized agents or designees, and, if
necessary, periodic modification or renewal, consistent with this Agreement's terms, to assure
compliance with current law, policy, and standard operating procedures. This Agreement
constitutes the complete Agreement between the parties for its stated purpose, and no
modification or addition will be valid unless entered into by mutual consent of all parties
evidenced in writing and signed by all parties.

Any party may accomplish a unilateral administrative modification to change POC information.
A written bilateral modification (i.e., agreed to and signed by authorized officials of all parties) is
required to change any other term of this Agreement.

XV.        TERMINATION

Any party may terminate its involvement in this Agreement by submitting a request in writing to
the other parties and providing 180 days' notice of intent to terminate its involvement in thi s
Agreement. The termination will be effective 180 days after the written termination request was
submitted or upon a date agreed upon by all parties, whichever is earlier. Termination by one
party of its involvement in this Agreement shall not terminate the Agreement as to the remaining
parties.

XVI.       STATUS

The foregoing constitutes the full agreement on this subject between DHS and Agency.

                                             Page 7 of 10
       Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 27 of 114



Nothing in this Agreement may be construed to (I) negate any right of action for a State, local
government, other person, or other entity affected by thi s Agreement; or (2) alter the laws or the
United States.

XVII. KNOWING AND VOLUNTARY ACKNOWLEDGMENT

The parties enter into this Agreement voluntarily, without coercion or dmess, and fully
understand its terms. The parties acknowledge they had an opportunity to review and reflect on
this Agreement and have discussed its provisions with their respective counsel , if any . The
parties attest they understand the effect of each of the provisions in this Agreement and that it is
binding on all parties.

XVIII. COUNTERPARTS

Tllis Agreement may be executed in counterparts, each of which shall be deemed to be an
original , but all of which together shall constitute one agreement.

XIX.    FORMALIZATION

The undersigned represent that they are authorized to execute this Agreement on behalf of CBP,
ICE, USCIS, and Agency, respectively.

Ftuthermore, the tmdersigncd execute this Agreement on behalf of CBP, fCE, USCIS, Agency,
respectively.

[Signatures on the following pages]




                                            Page 8 of 10
                Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 28 of 114




                                Signature for the Department of Homeland Security

    DEPARTMENT OF HOMELAND SECURITY


                                               1/8/2021
    Kenneth T. Cuccinelli II                    Date
    Senior Official Performing the Duties of the Deputy Secretary
    Signed individually and collectively2




2
  “Signed individually and collectively” as used here indicates that the agency is entering into this Agreement
both (1) for itself, independently, and (2) along with the other entities that comprise DHS, collectively. Should
one agency, for whatever reason, cease to be a party to this Agreement, this Agreement shall still survive for all
other parties and be read and interpreted as if the removed party had never been a party to this Agreement.
                                                    Page 9 of 10
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 29 of 114



       Signature for the Atizona Attorney General's Office and the Arizona Deparhnent of Law

THE ARIZONA A TTORNEY GENERAL' S OFFICE AND THE AR IZONA DEPARTMENT OF L A \V




Mark Brnovich                     Date
Attorney Genera l




                                              Page 10 of 10
Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 30 of 114




                 Exhibit D
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 31 of 114




M ARl< BRNOVICH                               O FFICE OF THE A noRNEY G ENERAL
A noRNEY GENERAL
                                                       STATE OF A RIZONA


                                                          January 26, 2021



 Mr. David Pekoske
 Acting Secretary
 U.S. Department of Homeland Security
 Washington, D.C. 20528
 ogc@hq .dhs.gov
 ogcexecsec@hq. dhs.gov
 david.palmer@hq.dhs.gov
 stephen.mccleary@hq. dhs.gov
 sharmistha.das@hq.dhs.gov
 VIA EMAIL AND CERTIFIED MAIL


 Re:         Request for DHS to comply with its agreement with the Arizona Attorney
             General's Office before instituting "pause on removals"

 Dear Mr. Pekoske:

        I am writing to request that you comply with the Sanctuary for Americans First
 Enactment (SAFE) Agreement Between the U.S . Department of Homeland Security
 ("DHS") and the Arizona Attorney General's Office and Arizona Department of Law
 (collectively, "AZAGO"), which the parties entered into on or about January 8, 2021 (the
 "Agreement"). I am enclosing a copy of the Agreement for your reference.

         On January 20, 2021, you ordered a blanket halt on nearly all deportations of
 removable or inadmissible aliens. 1 Specifically, your memorandum directed DHS to
 impose "an immediate pause on removals of any noncitizen with a final order of removal
 [subject to limited exceptions] for 100 days to go into effect as soon as practical and no
 later than January 22, 2021."2 This avoidance of DRS's obligation to enforce federal
 1
  "Al iens" is used herein consistent with the statutory definition. See 8 U.S.C. § 110 l(a)(3) .
 2
  Memorandum from David Pekoske, Review of and Interim Revision to Civi l Immigration Enforcement
 and Removal Policies and Priorities (Jan. 20, 2021 ), at p. 3, available at
 https://www.dhs.gov/sites/default/files/ publications/21_0120_enforcement-memo_signed .pdf(footnote
 omitted) (last visited Jan. 26, 2021 ).


     2005   N oRTH C ENrRAL A vENUE, P HOENIX, A RIZONA   85004 •   Pi tONE   602.542.4266 •   F AX   602.542.4085 •   www.AZAG.Gov
       Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 32 of 114

Letter to Acting Secretary Pekoske
January 26, 2021
Page 2

immigration law-particularly to discontinue processing the removal of persons who
have been convicted of or charged with crimes-is unlawful and will seriously harm law
enforcement efforts and public safety in Arizona. 3 DHS itself has previously
acknowledged that "a decrease or pause on returns or removals of removable or
inadmissible aliens" "result[s] in direct and concrete injuries to [AZAGO], including
increasing the rate of crime .... " Agreement § II.

        As the Chief Law Enforcement Officer for the State of Arizona, one of my duties
is to ensure the protection of our State's residents. The memorandum's directive to pause
deportations could lead to overcrowding at ICE facilities, forcing the release of
dangerous offenders into our State. Additionally, it has come to our attention that people
charged with or convicted of felonies have been released without coordination with the
appropriate court or probation department. I am sure you can see how this is a serious
and valid concern.

       DHS agreed to consult with AZAGO before reducing immigration enforcement,
pausing removals, or declining to decrease the number of removable aliens residing in the
United States. See Agreement § § II, III.A. DHS is also obligated to provide 180 days'
written notice, consider AZAGO's input, and provide a detailed written explanation of
the reasoning behind any decision to reject AZAGO's input before taking any such
action. See Agreement § III.A.2-4.

        Prior to issuing the memorandum, DHS did not contact AZAGO, much less
comply with the notice and consultation requirements of our Agreement. Moreover,
should such a directive be left unchallenged by AZAGO, DHS could attempt to renew it
indefinitely, thus allowing the current Administration to unilaterally amend the
immigration laws as applied to the vast majority of the removable or inadmissible aliens
in this country without the required congressional approval.

       This letter serves as notice that AZAGO believes DHS has violated the
Agreement; it is not a comprehensive list of the AZAGO's contentions regarding legal
defects in the memorandum. See Agreement § VIII. AZAGO would like to resolve this
dispute, and we ask you to immediately rescind the memorandum as it applies to
"pausing" the removal of aliens charged or convicted of crimes in Arizona. We further
request that, consistent with the recent order entered by Judge Tipton, you provide

3
  While the memorandum provides (at 4) for an exception for aliens for whom "removal is required by
law," that requires an "individualized determination" by the Acting Director of ICE following
consultation with the General Counsel, which is unlikely to encompass more than a very small group of
people. Also, while the memorandum also provides an exception (at 4 n.2) for "voluntary waiver," which
it states "encompasses noncitizens who stipulate to removal as patt of a criminal disposition," that would
not apply to aliens who refuse to stipulate to removal.
         Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 33 of 114

Letter to Acting Secretary Pekoske
January 26, 2021
Page 3

AZAGO with data of "the number of individuals in custody that were subject to an Order
of Removal who have been released from custody in the United States since Friday
January 22, 2021 and the locations from which they were released."4

       AZAGO believes strongly that a collaborative effort with the federal government
is necessary to ensure the safety of Arizonans. If the above concerns cannot be addressed
in a timely manner, however, we will consider all legal options, including judicial
resolution as contemplated by the Agreement. We look forward to your prompt response
in a few days. Please respond to Chief Deputy/Chief of Staff Joe Kanefield at:
Joe.Kanefield @azag.gov or 602-542-8080.

                                                         Sincerely,


                                                        ~l
                                                         Mark Brnovich
                                                         Attorney General


Enclosure

Cc via Email and Cettified Mail:

          U.S. Customs and Border Protection          U .S. Citizenship and Immigration Services
          Office of the Commissioner                  Office of the Director
          1300 Pennsylvania Ave. NW                   5900 Capital Gateway Drive
          Washington, D.C. 20536                      Suitland, MD 20746
          Robert.E.Perez@cbp.dhs.gov                  Tracy .L.Renaud@uscis.dhs.gov
          Robert.Perez@cbp.dhs.gov                    Tracy.Renaud@uscis .dhs.gov

          U.S. Immigration and Customs Enforcement
          Office of the Director
          500 12th Street SW
          Washington, D.C. 20536
          Tae.D.Johnson@ice.dhs.gov




4
    See Texas v. United States, Case No. 6:20-cv-00003, 1/25/2021 Minute Entry.
Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 34 of 114




                  Exhibit E
       Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 35 of 114



From: Kanefield, Joe <Joe.Kanefield@azag.gov>
Sent: Monday, February 1, 2021 4:37 PM
To: OGC <ogc@HQ.DHS.GOV>; OGC Exec Sec <OGCExecSec@HQ.DHS.GOV>; Palmer, David
<David.Palmer@hq.dhs.gov>; MCCLEARY, STEPHEN <stephen.mccleary@hq.dhs.gov>; DAS,
SHARMISTHA <sharmistha.das@hq.dhs.gov>
Cc: PEREZ, ROBERT E <ROBERT.E.PEREZ@cbp.dhs.gov>; PEREZ, ROBERT
<ROBERT.PEREZ@CBP.DHS.GOV>; Renaud, Tracy L <Tracy.L.Renaud@uscis.dhs.gov>;
'tracy.renaud@uscis.dhs.gov' <tracy.renaud@uscis.dhs.gov>; 'tae.d.johnson@ice.dhs.gov'
<tae.d.johnson@ice.dhs.gov>
Subject: DHS Arizona MOU Matter


Dear Mr. Pekoske,

I am writing on behalf of Arizona Attorney General Mark Brnovich. General Brnovich has not received a
response from you regarding his January 26, 2021 letter. We would appreciate a response by COB
tomorrow. We are considering all legal options, including filing suit, but would prefer to hear back from
you first.

We note from the declaration recently filed by Robert Guadin in Texas v. U.S., No. 6:21‐cv‐00003
(S.D.TX), that in the first three days following the “pause” memorandum, DHS released 27 aliens with
final removal orders in the Phoenix area. This is the third highest in the country, behind only Atlanta
and San Antonio. Please tell us in your response if any of those released in Phoenix have been convicted
of or charged with crimes, and what steps were made to coordinate with applicable courts and parole
departments in connection with those releases.

As Attorney General Brnovich said in his letter, we believe strongly that a collaborative effort with the
federal government is necessary to ensure the safety of Arizonans. We look forward to your
response. Take care,

Joe

Joseph Kanefield
Chief Deputy & Chief of Staff
              Attorney General Mark Brnovich
              Desk: 602-542-8080
              Joe.Kanefield@azag.gov
              http://www.azag.gov
Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 36 of 114




                  Exhibit F
      Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 37 of 114
                                                                            Secretary

                                                                            U.S. Department of Homeland Security
                                                                            Washington, DC 20528




                                      February 2, 2021


Mark Brnovich
Attorney General
State of Arizona
2005 N. Central Avenue
Phoenix, Arizona 85004

Dear Attorney General Brnovich:

       I am writing in response to your letter to me of January 26, 2021 alleging that the
Department of Homeland Security (DHS) has violated a purported “Agreement” (Document)
with the State of Arizona.

        The State of Texas has initiated a lawsuit against DHS seeking to enjoin, on the basis of a
substantially similar document, the Department’s lawful exercise of its authority. Texas v.
United States, No. 6:21-cv-00003, Complaint, ECF No. 1 (S.D. Tex. filed Jan. 22, 2021). The
Document between DHS and Arizona is void, not binding, and unenforceable, for the same
reasons set forth in the Defendants’ Memorandum of Points and Authorities in Opposition to
Plaintiffs’ Application for a Temporary Restraining Order, ECF No. 8 (filed Jan. 24, 2021) in
Texas v. United States.

        Notwithstanding that the Document is void, not binding, and unenforceable—and
preserving all rights, authorities, remedies, and defenses under the law—this letter also provides
notice, on behalf of DHS, U.S. Customs and Border Protection (CBP), U.S. Immigration and
Customs Enforcement (ICE), and U.S. Citizenship and Immigration Services (USCIS), that
DHS, CBP, ICE and USCIS rescinds, withdraws, and terminates the Document, effective
immediately. DHS will continue to comply with applicable executive orders, statutes,
regulations, and court orders.

      Please direct any further correspondence concerning the Document to the
Department of Justice.

                                      Sincerely,



                                      David Pekoske
                                      Acting Secretary
      Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 38 of 114




COPIES OF NOTICE TO:

Brian M. Boynton
Acting Assistant Attorney General
Civil Division, U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

Department of Homeland Security
c/o Joseph B. Maher, Acting General Counsel
Washington, D.C. 20528

U.S. Customs and Border Protection
c/o Troy Miller, Senior Official Performing the Duties of the Commissioner
Office of the Commissioner
1300 Pennsylvania Ave. NW
Washington, D.C. 20229

U.S. Immigration and Customs Enforcement
c/o Tae Johnson, Acting Director
Office of the Director
500 12th Street SW
Washington, D.C. 20536

U.S. Citizenship and Immigration Services
c/o Tracy Renaud, Senior Official Performing the Duties of the Director
Office of the Director
5900 Capital Gateway Drive
Suitland, Maryland 20746




                                               2
Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 39 of 114




                 Exhibit G
       Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 40 of 114
Policy Number: II 090. 1                                                   Office ofthe Director
FEA Number: 306-11 2-002b
                                                                           U.S. Depa rtment of Homeland Secu r ity
                                                                           500 12111 Street, SW
                                                                           Washington, DC 20536


                                                                           U.S. Immigration
                                                                           and Customs
                                                                           Enforcement
                                  February 18, 2021



MEMORANDUM FOR:

FROM:


SUBJECT:                                   Interim Guidance: Civil Immigration Enforcement and
                                           Removal Priorities

Purpose

This memorandwn establishes interim guidance in support of the interim civil immigration
enforcement and removal priorities that Acting Secretary Pekoske issued on January 20, 202 1.
Acting Secretary Pekoske issued the interim priorities in his memorandum titled, Review ofand
Interim Revision to Civil Immigration Enforcement and Removal Policies and Priorities (Interim
Memo).

This interim guidance is effective immediately. It applies to all U.S. Immigration and Customs
Enforcement (ICE) Directorates and Program Offices, and it covers enforcement actions, custody
decisions, the execution of final orders of removal, financial expenditures, and strategic
planning.

This interim guidance will remain in effect until Secretary Mayorkas issues new enforcement
guidelines. The Secretary has informed me that he wi ll issue new guidelines only after
consultation with the leadership and workforce ofiCE, U.S. Customs and Border Protection, and
other Department of Homeland Security (Department) agencies and offices. He anticipates
issuing these guidelines in less than 90 days.

I have requested approval of certain revisions to the Interim Memo until the Secretary issues new
enforcement guidelines. My requested revisions have been approved, and they are incorporated
into this guidance. To the extent this guidance conflicts with the Interim Memo, this guidance
controls. As you will read below, the revisions include, but are not limited to: (1) authorization to
apprehend presumed priority nonciti zens' in at-large enforcement actions without advance
approval; (2) the inclusion of cunent qualifyi ng members of criminal gangs and transnational
criminal organizations as presumed enforcement p1iorities; (3) authorization to apprehend

1
 For purposes ofthis memorandum, "noncitizen" means any person as defined in section IOI (a)(3) of the
Immigration and Nationality Act (INA).
       Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 41 of 114
Interim Guidance: Civil Immigration Enforcement and Removal Priorities
Page 2 of7

without prior approval other presumed priority noncitizens who are encountered during
enforcement operations; (4) how to evaluate whether a noncitizen who is not a presumed priority
nevertheless poses a public safety threat and should be apprehended; (5) the further delegation of
approval authority; and (6) the importance of providing advance notice of at-large enforcement
actions to state and local law enforcement.

Section C of the Interim Memo has been enjoined. This memorandum does not implement, nor
take into account, Section C. This memorandum implements Section B (Interim Civil
Enforcement Guidelines).

Background

On January 20, 2021, President Biden issued Executive Order (EO) 13993, Revision of Civil
Immigration Enforcement Policies and Priorities, 86 Fed. Reg. 7051 (Jan. 25, 2021), which
articulated the Administration's baseline values and priorities for the enforcement of the civil
immigration laws.

On the same day, Acting Secretary Pekoske issued the Interim Memo. The Interim Memo did
four things. First, it directed a comprehensive Department-wide review of civil immigration
enforcement policies. Second, it established interim civil immigration enforcement priorities for
the Department. Third, it instituted a 100-day pause on certain removals pending the review.
Fourth, it rescinded several existing policy memoranda, including two ICE-related memoranda,
as inconsistent with EO 13993.2 The Interim Memo further directed that ICE issue interim
guidance implementing the revised enforcement priorities and the removal pause.

On January 26, 2021, the U.S. District Court for the Southern District of Texas issued a
temporary restraining order {TRO) enjoining the Department from enforcing and implementing
the 100-day removal pause in Section C.

Like other national security and public safety agencies, ICE operates in an environment of
limited resources. Due to these limited resources, ICE has always prioritized, and necessarily
must prioritize, certain enforcement and removal actions over others.

In addition to resource constraints, several other factors render ICE's mission particularly
complex. These factors include ongoing litigation in various fora; the health and safety of the
ICE workforce and those in its custody, particularly during the current COVID-19 pandemic; the
responsibility to ensure that eligible noncitizens are able to pursue relief from removal under the
immigration laws; and the requirements of, and, relationships with, sovereign nations, whose
laws and expectations can place additional constraints on ICE's ability to execute final orders of
removal.


2Memorandum from Matthew T. Albence, Exec. Assoc. Dir., ICE, to All ERO Employees, Implementing the
President's Border Security and Interior Immigration Enforcement Policies (Feb. 21, 20 17); Memorandum from
Tracy Short, Principal Legal Advisor, ICE, to All OPLA Attorneys, Guidance to OPLA Attorneys Regarding
Implementation ofthe President's Executive Orders and the Secretary's Directives on Immigration Enforcement
(Aug. 15, 2017).
        Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 42 of 114
Interim Guidance: Civil Immigration Enforcement and Removal Priorities
Page 3 of7

Accordingly, in executing its critical national security, border security, and public safety mission,
the Department must exercise its well-established prosecutorial discretion and prioritize its
limited resources to most effectively achieve that mission.
Civil Immigration Enforcement and Removal Priorities

In support of the interim priorities, the guidance established in this memorandum shall be applied
to all civil immigration enforcement and removal decisions made after the issuance of this
memorandum. The civil immigration enforcement and removal decisions include, but are not
limited to, the following: 3

    •   Deciding whether to issue a detainer, or whether to assume custody of a noncitizen
        subject to a previously issued detainer;
    •   Deciding whether to issue, reissue, serve, file, or cancel a Notice to Appear;
    •   Deciding whether to focus resources only on administrative violations or conduct;
    •   Deciding whether to stop, question, or arrest a noncitizen for an administrative violation
        of the civil immigration laws;
    •   Deciding whether to detain or release from custody subject to conditions;
    •   Deciding whether to grant deferred action or parole; and
    •   Deciding when and under what circumstances to execute final orders of removal.

For ease of reference, the interim priorities identified in the Interim Memo, and as revised by this
guidance, are set forth below along with further explanation.                          '

As a preliminary matter, it is vitally important to note that the interim priorities do not require or
prohibit the arrest, detention, or removal of any noncitizen. Rather, officers and agents are
expected to exercise their discretion thoughtfully, consistent with ICE's important national
security, border security, and public safety mission. Enforcement and removal actions that meet
the criteria described below are presumed to be a justified allocation of ICE's limited resources.
Actions not reflected in the criteria described below may also be justified, but they are subject to
advance review as outlined further below.

In determining whether to pursue an action that falls outside the criteria described below, all
relevant facts and circumstances regarding the noncitizen should be considered. For instance,
officers and agents should consider: whether there are criminal convictions; the seriousness and
recency of such convictions, and the sentences imposed; the law enforcement resources that have
been spent; whether a threat can be addressed through other means, such as through recourse to
criminal law enforcement authorities at the federal, state, or local level, or to public health and
other civil authorities at the state or local level; and, other relevant factors (including, for
example, the mitigating factors identified on page 5).




3As discussed above, the Department is enjoined from enforcing the Immediate .1 00-Day Pause on Removals in the
Interim Memo. This following interim guidance should not be read to permit implementation of Section C of the
Interim Memo.
          Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 43 of 114
Interim Guidance: Civil Immigration Enforcement and Removal Priorities
Page 4 of7




Criteria Defining Cases That Are Presumed to be Priorities

Priority Category 1: National Security. A noncitizen is presumed to be a national security
enforcement and removal priority if:

     1)     he or she has engaged in or is suspected of engaging in terrorism or terrorism-related
            activities;
    2)      he or she has engaged in or is suspected of engaging in espionage or espionage-related
            activities;4 or
    3)      his or her apprehension, arrest, or custody is otherwise, necessary to protect the national
            security of the United States.

In evaluating whether a noncitizen's "apprehension, arrest, or custody is otherwise necessary to
protect" national security, officers and agents should determine whether a noncitizen poses a
threat to United States sovereignty, territorial integrity, national interests, or institutions. General
criminal activity does not amount to a national security threat (as distinguished from a public
safety threat) and is discussed below.

Priority Category 2: Border Security. A noncitizen is presumed to be a border security
enforcement and removal priority if:

    1)     he or she was apprehended at the border or a port of entry while attempting to
           unlawfully enter the United States on or after November 1, 2020 5; or
    2)     he or she was not physically present in the United States before November 1, 2020.

To be clear, the border security priority includes any noncitizen who unlawfully entered the
United States on or after November 1, 2020.

Priority Category 3: Public Safety. A noncitizen is presumed to be a public safety enforcement
and removal priority if he or she poses a threat to public safety and:

    1)     he or she has been convicted of an aggravated felony as defined in section 101(a)(43) of
           the INA6 • or
                      '
4
  For purposes of the national security enforcement priority, the terms "terrorism or terrorism-related activities" and
"espionage or espionage-related activities" should be applied consistent with (1) the definitions of"terrorist activity"
and "engage in terrorist activity" in section 212(a)(3)(B)(iii)-(iv) of the INA, and (2) the manner in which the term
"espionage" is generally applied in the immigration laws.
5
  The statutory mandates in Section 235 of the INA (regarding asylum seekers) continue to apply to noncitizens.
6
  This criterion tracks Congress's prioritization of aggravated felonies for immigration enforcement actions.
Whether an individual has been convicted of an aggravated felony is a complex question that may involve securing
and analyzing a host of conviction documents, many of which may not be immediately available to officers and
agents. Even when all conviction documents are available, whether a conviction is for an aggravated felony may be
a novel question under applicable law. Accordingly, in deciding whether a noncitizen has been convicted of an
          Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 44 of 114
 Interim Guidance: Civil Immigration Enforcement and Removal Priorities
 Page 5 of7

     2)     he or she has been convicted of an offense for which an element was active
            participation in a criminal street gang, as defined in 18 U.S.C. § 521(a), or is not
            younger than 16 years of age and intentionally participated in an organized criminal
            gang or transnational criminal organization to further the illegal activity of the gang or
            transnational criminal organization.

 In evaluating whether a noncitizen currently "pose[s] a threat to public safety," officers and
 agents are to consider the extensiveness, seriousness, and recency of the criminal activity.
 Officers and agents are to also consider mitigating factors, including, but not limited to, personal
 and family circumstances, health and medical factors, ties to the community, evidence of
 rehabilitation, and whether the individual has potential immigration relief available.

 Officers are to base their conclusions about intentional participation in an organized criminal
 gang or transnational criminal organization on reliable evidence and consult with the Field
 Office Director (FOD) or Special Agent in Charge (SAC) in reaching this conclusion.

  Particular attention is to be exercised in cases involving noncitizens who are elderly or are
  known to be suffering from serious physical or mental illness. Similarly, particular attention is to
  be exercised with respect to noncitizens who have pending petitions for review on direct appeal
  from an order of removal; have filed only one motion to reopen removal proceedings, and such a
. motion either remains pending or is on direct appeal via a petition for review; or have pending
  applications for immigration relief and are prima facie eligible for such relief. In such cases,
  execution of removal orders should have a compelling reason and are to have approval from the
  FOD.

 A civil enforcement or removal action that does not meet the above criteria for presumed priority
 cases will require preapproval as described below.

 Enforcement and Removal Actions: Approval. Coordination. and Data Collection

 To ensure compliance with this guidance and consistency across geographic areas of
 responsibility, and to facilitate a dialogue between headquarters and field leadership about the
 effectiveness of the interim guidance, ICE will require that field offices collect data on the nature
 and type of enforcement and removal actions they perform. In addition, ICE will require field
 offices to coordinate their operations and obtain preapproval for enforcement and remova.I
 actions that do not meet the above criteria for presumed priority cases. The data and coordination
 will inform the development of the Secretary's new enforcement guidance.

 No Preapproval Required for Presumed Priority Cases

 Officers and agents need not obtain preapproval for enforcement or removal actions that meet the
 above criteria for presumed priority cases, beyond what existing policy requires and what a
 supervisor instructs.


 aggravated felony for purposes of this memorandum, officers and agents must have a good-faith belief based on
 either a fmal administrative determination, available conviction records, or the advice of agency legal counsel.
        Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 45 of 114
Interim Guidance: Civil Immigration Enforcement and Removal Priorities
Page 6 of7


Preapproval for Other Priority Cases

Any civil immigration enforcement or removal actions that do not meet the above criteria for
presumed priority cases will require preapproval from the FODor SAC. In deciding to undertake
an enforcement action or removal, the agent or officer must consider, in consultation with his or
her leadership, the nature and recency of the noncitizen's convictions, the type and length of
sentences imposed, whether the enforcement action is otherwise an appropriate use of ICE's
limited resources, and other relevant factors. In requesting this preapproval, the officer or agent
must raise a written justification through the chain of command, explaining why the action
otherwise constitutes a justified allocation of limited resources, and identify the date, time, and
location the enforcement action or removal is expected to take place.

The approval to carry out an enforcement action against a particular noncitizen will not authorize
enforcement actions against other noncitizens encountered during an operation if those
noncitizens fall outside the presumption criteria identified above. An approval to take an
enforcement action against any other noncitizen encountered who is not a presumed priority
must be separately secured as described above.

In some cases, exigent circumstances and the demands of public safety will make it
impracticable to obtain preapproval for an at-large enforcement action. While it is impossible to
preconceive all such circumstances, they generally will be limited to situations where a
noncitizen poses an imminent threat to life or an imminent substantial threat to property. If
preapproval is impracticable, an officer or agent should conduct the enforcement action and then
request approval as described above within 24 hours following the action. 7

As always, it is important that ICE endeavor to remove noncitizens with final removal orders
who have remained in post-order detention for more than 90 days. ICE will continue to review
such noncitizens' cases on a regular basis, consistent with existing law and policy. ICE will
endeavor to remove such noncitizens consistent with legal requirements and national, border
security, and public safety priorities.

Periodically, ICE receives requests to exercise some form of individualized discretion in the
interests of law and justice. ICE will create and maintain a system by which personnel can
evaluate these individualized requests.

Notice ofAt-Large Enforcement Actions

The execution of an at-large enforcement action should be preceded by notification to the
relevant state and local law enforcement agency or agencies. This notification will advance

7
  Where approval is sought following the enforcement action due to exigent circumstances, the request shall explain
the exigency, where and when the enforcement activity took place, and whether the noncitizen is currently detained.
Additionally, when the location of a proposed or completed enforcement action is a courthouse, as defmed in ICE
Directive 11072.1: Civil Immigration Enforcement Actions Inside Courthouses (Jan. 10, 2018, or as superseded), or
a sensitive location, as defined in ICE Directive No. 10029.2, Enforcement Actions at or Focused on Sensitive
Locations (Oct. 24, 2011, or as superseded), that should be explicitly highlighted in the request.
       Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 46 of 114
Interim Guidance: Civil Immigration Enforcement and Removal Priorities
Page 7 of7

public safety and help ensure that planned immigration enforcement actions do not improperly
interfere with state and local law enforcement investigations and actions.



Weekly Reporting ofAll Enforcement and Removal Actions

The Director will review all enforcement actions to ensure compliance with this guidance and
consistency across geographic areas of responsibility and to facilitate a dialogue between
headquarters and field leadership about the effectiveness of the interim priorities.

Each Friday, the Executive Associate Directors for Enforcement and Removal Operations and
Homeland Security Investigations will compile and provide to the Office of the Director, the
Office of the Deputy Director, and the Office of Policy and Planning (OPP), a written report: (1)
identifying each enforcement action taken in the prior week, including the applicable priority
criterion, if any; (2) providing a narrative justification of the action; and (3) identifying the date,
time, and location of the action.

In addition, each Friday the Executive Associate Director for Enforcement and Removal
Operations will provide to the Office of the Director, the Office of the Deputy Director, and
OPP, a written report: (1) identifying each removal in the prior week, including the applicable
priority criterion, if any; (2) providing a narrative justification of the removal; and (3) identifying
the date, time, and location of the removal.

These reporting requirements will be assessed periodically during this interim period to ensure
that they are both productive and manageable.

The weekly reports will be made available to the Office of the Secretary.

Questions

Questions regarding this interim guidance or the Interim Memo should be directed to OPP
through the chain of command and Directorate or Program Office leadership. Answers to
frequently asked policy questions will be published on OPP's inSight page on an ongoing basis.
Please note, however, that case-specific questions should generally be addressed by Directorate
or Program Office leadership.

No Private Right Statement

These guidelines and priorities are not intended to, do not, and may not be relied upon to create
any right or benefit, substantive or procedural, enforceable at law by any party in any
administrative, civil, or criminal matter.
Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 47 of 114




                 Exhibit H
         Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 48 of 114




     AGREEMENT BETWEEN THE DEPARTMENT OF HOMELAND SECURITY AND
                       THE STATE OF MONTANA

The parties to this Sanctuary for Americans First Enactment (SAFE) Agreement (Agreement) are
on the one hand:

         ( 1)    The Department of Homeland Security (DHS), by itself and on behalf of itself and
                 all its Components;

      and on the other hand:

         (2)     The State of Montana (Agency).
I.       AUTHORITY

The authorities governing this Agreement include, but are not limited to:

         (1)     Immigration Reform and Control Act of 1986, Pub. L. No. 99-603, 100 Stat. 3359, as
                 amended.
         (2)     Illegal Immigration Reform and Immigrant Responsibility Act of 1996, Pub. L. No.
                 104-208, 110 Stat. 3009, as amended.
         (3)     Privacy Act, 5 U.S.C. Section 552a, as amended.
         (4)     The Inter-Governmental Cooperation Act, 31 U.S.C. Section 6501, et. seq. as
                 amended.
         (5)     Homeland Security Act of 2002, 116 Stat. 2135, 6 U.S.C. Section 101, et seq. as
                 amended.
         (6)     Immigration and Nationality Act, 8 U.S.C. Section 1101, et seq. as amended.

II.      PURPOSE AND COMMITMENT

DRS recognizes that Agency, like other States and municipalities, is directly and concretely
affected by changes to DRS rules and policies that have the effect of easing, relaxing, or limiting
immigration enforcement. Such changes can negatively impact Agency's law enforcement,
housing, medical, education, employment, commerce, and healthcare needs and budgets, as well
as its other important health, safety, and pecuniary interests. The harm to Agency is particularly
acute where Agency's budget has been set months or years in advance and it has no time to adjust
its budget to respond to DRS policy changes. Specifically, DHS recognizes that the following
actions result in direct and concrete injuries to Agency, including increasing the rate of crime,
consumption of public benefits and services, strain upon the healthcare system, and harm to the
environment, as well as increased economic competition with Agency's current residents for,
among other things, employment, housing, goods and services:

         (1)     a decrease of any immigration enforcement priorities;
         (2)     a voluntary reduction in the number of DRS agents performing immigration
                 enforcement functions;
       Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 49 of 114




       (3)    a decrease or pause on returns or removals ofremovable or inadmissible aliens;
       (4)    a decrease or pause on apprehensions or administrative arrests;
       (5)    relaxation of the standards for granting relief from return or removal, such as
              asylum;
       (6)    an increase in releases from detention;
       (7)    a relaxation ofthe standards for granting release from detention;
       (8)    changes to immigration benefits or eligibility, including work authorization,
              discretionary actions, or discretionary decisions; and
       (9)    rules, policies, procedures, and decisions that could result in significant increases
              to the number ofpeople residing in a community.
At the same time, Agency recognizes that DHS relies on cooperation with Agency and information
shared by Agency to carry out DHS's immigration enforcement functions. Any decrease in a
State's or municipality's cooperation or information sharing with DHS can result in a decrease in
immigration enforcement.

To that end, this Agreement establishes a binding and enforceable commitment between DHS and
Agency, in which Agency will provide information and assistance to help DHS perform its border
security, legal immigration, immigration enforcement, and national security missions in exchange
for DHS's commitment to consult Agency and consider its views before taking any action,
adopting or modifying a policy or procedure, or making any decision that could:

       (1)    reduce, redirect, reprioritize, relax, or in any way modify immigration enforcement;
       (2 )   decrease the number of U.S. Immigration and Customs Enforcement (ICE) agents
              performing immigration enforcement duties;
       (3)    pause or decrease the number ofreturns or removals ofremovable or inadmissible
              aliens from the country;
       (4)    increase or decline to decrease the number of lawful, removable, or inadmissible
              aliens;
       (5)    increase or decline to decrease the number ofreleases from detention;
       (6)    relax the standards for granting relieffrom return or removal, such as asylum;
       (7)    relax the standards for granting release from detention;
       (8)    relax the standards for, or otherwise decrease the number of, apprehensions or
              administrative arrests;
       (9)    increase, expand, extend, or in any other way change the quantity and quality of
              immigration benefits or eligibility for other discretionary actions for aliens; or
       (10)   otherwise negatively impact Agency.
In case ofdoubt, DHS will err on the side of consulting with Agency.

III.   RESPONSIBILITIES

       A.     DHS agrees to:

       (1)    Utilize its immigration authorities, to the maximum extent possible, to prioritize the
              protection ofthe United States and its existing communities. This includes:

                                           Page 2 of9
Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 50 of 114




      a.     enforcing the immigration laws of the United States to prohibit the entry
             into, and promote the return or removal from, the United States of
             inadmissible and removable aliens;
      b.     enforcing the immigration laws of the United States to prioritize detention
             over release of inadmissible and removable aliens;
      c.     enforcing the immigration laws of the United States to apprehend and
             administratively arrest inadmissible and removable aliens;
      d.     eliminating incentives and so-called "pull factors" for illegal immigration;
      e.     limiting eligibility for asylum and other relief from detention, return, or
             removal to the statutory criteria; and
      f.     refusing asylum and other relief from detention, return, or removal for those
             aliens who pose a danger to the United States, whether due to prior criminal
             history, the security of the United States, health, or some other bar.

(2)   Consult with Agency before taking any action or making any decision that could
      reduce immigration enforcement, increase the number of illegal aliens in the United
      States, or increase immigration benefits or eligibility for benefits for removable or
      inadmissible aliens. This includes policies, practices, or procedures which have as
      their purpose or effect:
      a.      reducing, redirecting, reprioritizing, relaxing, lessening, eliminating, or in
              any way modifying immigration enforcement;
      b.      decreasing the number ofICE agents within Agency's territorial jurisdiction
              performing immigration enforcement duties;
      c.      pausing or decreasing the number of returns or removals of removable or
              inadmissible aliens from the country;
      d.      decreasing the number of or criteria for detention of removable or
              inadmissible aliens from the country;
      e.      decreasing or pausing apprehensions or administrative arrests;
      f.      increasing or declining to decrease the number of lawful, removable, or
              inadmissible aliens residing in the United States;
      g.      increasing, expanding, extending, or in any way changing the quantity or
              quality of immigration benefits or eligibility for these benefits or other
              discretionary actions for aliens; or
      h.      otherwise negatively impacting Agency.

(3)   Provide Agency with 180 days' written notice (in the manner provided for in
      Sections IV of this Agreement) of the proposed action and an opportunity to consult
      and comment on the proposed action, before taking any such action listed above.

(4)   Consider Agency's input and provide a detailed written explanation of the
      reasoning behind any decision to reject Agency's input before taking any action
      listed in Section 111.A.2.


                                   Page 3 of 9
       Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 51 of 114




       (5)     E1T    on the side of consulting with Agency in case of doubt as to whether DHS ' s
               action is implicated by this provision.

       B.      Agency agrees to:

       ( l)    Provide the support, cooperation, assistance, and information that is reasonably
               necessary for DHS to perform its missions.

       (2)     Honor, to the extent consistent with law, (1) U.S. Immigration and Customs
               Enforcement (ICE) or U.S. Customs and Border Protection (CBP) ''detainer
               requests" or "requests to hold" issued to Agency and (2) DHS requests for records
               or information from Agency' s Department of Motor Vehicles.

IV.    NOTICES

All notices required hereunder shall be given by certified United States mail, postage prepaid
return receipt requested, and addressed to the respective parties at their addresses set forth below,
or at such other address as any party shall hereafter inform the other party by written notice. All
written notices so given shall be deemed effective upon receipt.

       Department of Homeland Security
       Secretary of Homeland Security
       Washington, DC 20528

       State of Montana                                  State of Montana
       Governor                                          Attorney General
       Helena, MT 59620                                  Helena, MT 59601


V.     PENALTIES

Agency acknowledges the information it receives from DHS is governed by the Privacy Act, 5
U.S.C. section 552a(i)(l), and that any person who obtains this information under false pretenses
or uses it for any purpose other than as provided for in this Agreement may be subject to civil or
criminal penalties.

VI.    INJUNCTIVE RELIEF

It is hereby agreed and acknowledged that it will be impossible to measure in money the damage
that would be suffered if the parties fail to comply with any of the obligations herein imposed on
them and that in the event of any such failure, an aggrieved patty will be irreparably damaged and
will not have an adequate remedy at law. Any such party shall, therefore, be entitled to injunctive
relief (in addition to any other remedy to which it may be entitled in law or in equity), including
specific perfom1ance, to enforce such obligations. If any action should be brought in equity to

                                             Page 4 of9
       Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 52 of 114




enforce any of the provisions of this Agreement, none of the parties hereto shall raise the defense
that there is an adequate remedy at law.

VII.   THIRD PARTY LIABILITY

Each party to this Agreement shall be solely responsible for its own defense against any claim or
action by third parties arising out of or related to the execution or performance of this Agreement,
whether civil or criminal, and retains responsibility for the payment of any corresponding liability.

Nothing in this Agreement is intended, or should be construed, to create any right or benefit,
substantive or procedural, enforceable at law by any non·party to this Agreement against any party,
its agencies, officers, or employees.

vm. DISPUTE RESOLUTION
DHS and Agency will endeavor to the best of their ability to resolve their disputes informally and
through consultation and communication. Disagreements on the interpretation of the provisions of
this Agreement that cannot be resolved between the parties should be provided in writing to the
heads of all parties for resolution. If settlement cannot be reached at this level, the disagreement
may be adjudicated by invoking the judicial or alternative dispute resolution process.

IX.    CONFLICTS

This Agreement constitutes the full agreement on this subject between DHS and Agency. Any
inconsistency or conflict between or among the provisions of this Agreement, will be resolved in
the following order of precedence: (1) this Agreement and (2) other documents incorporated by
reference in this Agreement.

X.     SEVERABILITY

The Parties agree that if a binding determination is made that any term of this Agreement is
unenforceable, such unenforceability shall not affect any other provision of this Agreement, and
the remaining terms of this Agreement shall, unless prohibited by law, remain effective as if such
unenforceable provision was never contained in this Agreement.

The parties additional ly agree that if this Agreement is found to be unenforceable as to one or more
of the parties comprising DHS, including the Department of Homeland Security, such
unenforceability shall not affect the validity of this Agreement as to the remaining parties and this
Agreement shall remain effective as if such party was never a party to this Agreement.




                                            Page 5 of9
       Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 53 of 114




Xl.    ASSIGNMENT

Agency may not assign this Agreement, nor may it assign any of its rights or obligations under
this Agreement. To the greatest extent possible, this Agreement shall inure to the benefit of, and
be binding upon, any successors to DHS and Agency without restriction.

Xll.   WAIVER

No waiver by any party of any breach of any provision ofthis Agreement shall constitute a waiver
of any other breach. Failure of any party to enforce at any time, or from time to time, any provision
of this Agreement shall not be construed to be a waiver thereof.

Xlll. EFFECTIVE DATE
This Agreement shall be effective immediately when both the DHS authorized officials and the
Agency authorized official have signed this Agreement. This Agreement shall continue in effect
unless modified or terminated in accordance with the provisions of this Agreement.

XIV. MODIFICATION
This Agreement is subject to periodic review by DHS, its authorized agents or designees, and, if
necessary, periodic modification or renewal, consistent with this Agreement's terms, to assure
compliance with current law, policy, and standard operating procedures. This Agreement
constitutes the complete Agreement between the parties for its stated purpose, and no modification
or addition will be valid unless entered into by mutual consent of all parties evidenced in writing
and signed by all parties.

Any party may accomplish a unilateral administrative modification to change POC information.
A written bilateral modification (i.e., agreed to and signed by authorized officials of all parties) is
required to change any other term of this Agreement.

XV.    TERMINATION

Any party may terminate its involvement in this Agreement by submitting a request in writing to
the other parties and providing 180 days' notice of intent to terminate its involvement in this
Agreement. The termination will be effective 180 days after the written termination request was
submitted or upon a date agreed upon by all parties, whichever is earlier. Termination by one party
of its involvement in this Agreement shall not terminate the Agreement as to the remaining parties.

XVI. STATUS

The foregoing constitutes the full agreement on tlus subject between DHS and Agency.


                                             Page 6 of9
       Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 54 of 114




Nothing in this Agreement may be construed to (1) negate any right of action for a State, local
government, other person, or other entity affected by this Agreement; or (2) alter the laws of the
United States.

XVII. KNOWING AND VOLUNTARY ACKNOWLEDGMENT
The parties enter into this Agreement voluntarily, without coercion or duress, and fully understand
its terms. The parties acknowledge they had an opportunity to review and reflect on this Agreement
and have discussed its provisions with their respective counsel, if any. The parties attest they
understand the effect ofeach of the provisions in this Agreement and that it is binding on all parties.

~D.     COUNTERPARTS
This Agreement may be executed in counterparts, each of which shall be deemed to be an original,
but all of which together shall constitute one agreement.

XIX. FORMALIZATION
The undersigned represent that they are authorized to execute this Agreement by themselves and
on behalf of themselves and all their Components.

Furthennore, the undersigned execute this Agreement on behalfofDHS and all its Components and Agency,
respectively.

[Signatures on the following pages]




                                             Page 7 of9
             Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 55 of 114




                             Signature for the Department of Homeland Security

DEPARTMENT OF HOMELAND SECURITY


                                       1/11/2021
Kenneth T. Cuccinelli TI                    Date
Senior Official Performing the Duties of the Deputy Secretary
Signed individually and collectively 1




1
 "Signed individually and collectively" as used here indicates that the agency is entering into this Agreement
both (1) for itselfl independently, and (2) along with the other entities that comprise DHS, collectively.
                                                 Page 8 of9
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 56 of 114




                            Signatures for the State of Montana

OFFICE OF THE GOVERNOR OF MONTANA



                                    01/12/2021
Greg Gianforte                        Date
Governor




OFFICE OF THE ATTORNEY GENERAL OF MONTANA




                             J /11/102/
Austin Knudsen                �       Date
Attorney General




                                             Page 9 of9
Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 57 of 114




                   Exhibit I
      Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 58 of 114




              Greg Gianforte                                Austin Knudsen
                GOVERNOR                                   ATTORNEY GENERAL




February 1, 2021

Mr. David Pekoske
Acting Secretary
U.S. Department of Homeland Security
Washington, D.C. 20528
ogc@hq.dhs.gov
ogcexecsec@hq.dhs.gov
david.palmer@hq.dhs.gov
stephen.mccleary@hq.dhs.gov
sharmistha.das@hq.dhs.gov
VIA EMAIL AND CERTIFIED MAIL

Re:    Notice Regarding DHS’s violation of the Sanctuary for American First
       Enactment Agreement


Dear Acting Secretary Pekoske:

We write to request that you comply with the Sanctuary for Americans First Enactment
Agreement (SAFE Agreement) between the Department of Homeland Security and the
State of Montana, executed by the parties on or about January 11, 2021. Enclosed for
your reference is a copy of the Agreement.

On your first day as Acting Secretary, you issued a Department-wide memorandum
that, among other things, ordered an “Immediate 100-day Pause” on removals of
aliens illegally present in the country.1 Subject to several narrow exceptions, this
“pause on removals applies to any noncitizen present in the United States … with a
final order of removal.” January 20 Memorandum at 3. You also ordered the
Acting Director of Immigration and Customs Enforcement to develop an
individualized process for aliens that have been ordered removed for more than
ninety days that will “assess[] … alternatives to removal.” Id.



1Memorandum from David Pekoske, Review of and Interim Revision to Civil Immigration Enforcement
and Removal Policies and Priorities (“January 20 Memorandum”), at 3 (Jan. 20, 2021),
https://www.dhs.gov/sites/default/files/publications/21_0120_enforcement-memo_signed.pdf.
      Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 59 of 114

Letter to Acting Secretary Pekoske re: the SAFE Agreement
February 1, 2021
Page 2

Not only is this brazen stand-down directive to your immigration enforcement agencies
unlawful under 8 U.S.C. § 1231(a)(1)(A), but it will also surely impose the very strains
upon Montana’s “health, safety, and pecuniary interests” the Department acknowledged
just weeks ago when it entered the SAFE Agreement. SAFE Agreement § II.
Suspending the removal process—especially for those aliens convicted of or charged with
crimes—presents daunting challenges to Montana’s law enforcement and public safety
efforts. For years, Montanans have suffered the awful effects of the infusion of illegal
drugs illicitly transported into the country across the southern border. To reverse the
upswing in drug and violent crimes originating at the border, Montana requires diligent
and engaged federal partners. Your directive effectively eliminates that partnership,2
and thereby causes “direct and concrete injuries” to Montana’s public safety, public
services, and residents. SAFE Agreement § II.

Our foremost duty as Governor and Attorney General is to ensure the safety of all
Montanans. That is why we were pleased to enter the SAFE Agreement with the
Department—it acknowledged the real-world impacts Montana faces when the federal
government declines to fully “[u]tilize its immigration authorities … [and] prioritize the
protection of the United States and its existing communities.” SAFE Agreement
§ III(A)(1). Under the SAFE Agreement, the Department agreed to, inter alia, consult
with Montana before “reducing, redirecting, reprioritizing, relaxing, lessening,
eliminating, or in any way modifying immigration enforcement.” Id. at § III(A)(2)(a).
This “notice” to Montana requires 180 days’ written notice of the Department’s proposed
action and an opportunity for Montana to consult and comment on the proposed action.
See id. at § III(A)(3). And if the Department chooses to “reject [Montana’s] input before”
relaxing immigration enforcement, the SAFE Agreement requires the Department to
“provide a detailed written explanation of [its] reasoning ….” Id. at § III(A)(3).

Montana was neither contacted nor consulted, as required by the SAFE Agreement,
before the Department initiated the 100-day pause on removals. And how could it have
been? The Acting Secretary issued the memorandum mere hours after assuming office.
The Department’s actions flagrantly violate its agreement with Montana. And if left
unchecked, the Department could attempt to extend its evaluative pause even longer—
perhaps in perpetuity—effectively rewriting duly enacted immigration laws under the
guise of prosecutorial and administrative discretion. Separate and apart from these
clear violations of the SAFE Agreement, the Department’s discretion does not allow it to
disregard unambiguous statutory mandates. See 8 U.S.C. § 1231(a)(1)(A).




2 The January 20 Memorandum provides that removal may proceed for certain aliens whose “removal
is required by law.” January 20 Memorandum at 4. But the Department will only exercise this option
after the Acting ICE Director consults with the Department’s General Counsel and makes an
“individualized determination” that removal is required. Id. Respectfully, existing laws and
regulations have already compelled the determination that removal is warranted and required.
      Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 60 of 114

Letter to Acting Secretary Pekoske re: the SAFE Agreement
February 1, 2021
Page 3

We made a deal. Montana will honor its obligations,3 but the Department must honor
its obligations, too.4 While Montana may ultimately need to vindicate its rights under
the SAFE Agreement before a court of law, see SAFE Agreement § VI, we are reaching
out in good faith “to resolve [our] disputes informally, and through consultation and
communication.” See id. at § VIII. A necessary first step is your immediate rescission of
Section C of the January 20 Memorandum. This should present only a modest imposition
on the Department, for a federal court has already temporarily enjoined the enforcement
of Section C, and the prospect of more permanent injunctive relief is readily apparent.5

The safety and security of Montanans depend, in part, on a strong partnership with the
federal government agencies responsible for immigration enforcement. Under the SAFE
Agreement, the Department has acknowledged that Montana suffers when those federal
agencies stop doing their jobs. Your pause order in the January 20 memorandum is
precisely the type of action that requires prior consultation and communication. See
SAFE Agreement § II(A). Yet with scant justification and no prior consultation, you
issued an order that—under the SAFE Agreement—requires both. We hope we can
resolve these issues amicably through consultation and communication. But if not,
Montana will consider all available legal options, including the pursuit of injunctive relief
expressly contemplated by the SAFE Agreement. See SAFE Agreement § VI. We will
await a prompt response and look forward to a constructive consultation process.

Respectfully,



Greg Gianforte                                         Austin Knudsen
Governor of Montana                                    Attorney General of Montana


Enclosure


3 Under the agreement, Montana has agreed to, among other things, “[p]rovide the support,
cooperation, assistance, and information that is reasonably necessary for DHS to perform its missions.”
SAFE Agreement § III(B). Such State cooperation is essential for DHS to effectively conduct its
immigration enforcement duties.
4This notice focuses on the 100-day pause of removals, but Montana reserves the right to lodge other
objections to other directives contained in the January 20 Memorandum, pursuant to the notice and
consultation processes under § III(A) of the SAFE Agreement.
5 See Order Granting Plaintiff’s Emergency Application for a Temporary Restraining Order, Texas v.
Pekoske, et al., No. 6:21-cv-00003 (S.D. Tex. Jan. 26, 2021) (Tipton, J.), available at
https://www.texasattorneygeneral.gov/sites/default/files/images/admin/2021/Press/TEXAS%20ORDE
R_.pdf. Importantly, Judge Tipton concluded that Texas is likely to succeed on the merits of at least
two of its claims that the January 20 Memorandum violates the Administrative Procedure Act: first,
that the 100-day pause violates 8 U.S.C. § 1231(a)(1)(A); and second, that the Department’s departure
from previous policy lacked sufficient explanation and is therefore arbitrary and capricious.
     Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 61 of 114

Letter to Acting Secretary Pekoske re: the SAFE Agreement
February 1, 2021
Page 4


Copied via Email and Certified Mail:

U.S. Customs and Border Protection
Office of the Commissioner
1300 Pennsylvania Ave. NW
Washington, D.C. 20536
Robert.E.Perez@cbp.dhs.gov
Robert.Perez@cbp.dhs.gov

U.S. Immigration and Customs Enforcement
Office of the Director
500 12th Street SW
Washington, D.C. 20536
Tae.D.Johnson@ice.dhs.gov

U.S. Citizenship and Immigration Services
Office of the Director
5900 Capital Gateway Drive
Suitland, MD 20746
Tracy.L.Renaud@uscis.dhs.gov
Tracy.Renaud@uscis.dhs.gov
Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 62 of 114




                   Exhibit J
      Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 63 of 114
                                                                            Secretary

                                                                            U.S. Department of Homeland Security
                                                                            Washington, DC 20528




                                      February 2, 2021

Glen Glanforte
Governor
State of Montana
Helena, MT 59620

Austin Knudsen
Attorney General
State of Montana
Helena, MT 59601

Dear Governor Glanforte and Attorney General Knudsen:

       I am writing in response to your letter to me of February 1, 2021 alleging that the
Department of Homeland Security (DHS) has violated a purported “Agreement” (Document)
with the State of Montana.

        The State of Texas has initiated a lawsuit against DHS seeking to enjoin, on the basis of a
substantially similar document, the Department’s lawful exercise of its authority. Texas v.
United States, No. 6:21-cv-00003, Complaint, ECF No. 1 (S.D. Tex. filed Jan. 22, 2021). The
Document that you reference in your letter is void, not binding, and unenforceable, for the same
reasons set forth in the Defendants’ Memorandum of Points and Authorities in Opposition to
Plaintiffs’ Application for a Temporary Restraining Order, ECF No. 8 (filed Jan. 24, 2021) in
Texas v. United States.

        Notwithstanding that the Document is void, not binding, and unenforceable—and
preserving all rights, authorities, remedies, and defenses under the law—this letter also provides
notice, on behalf of DHS, U.S. Customs and Border Protection (CBP), U.S. Immigration and
Customs Enforcement (ICE), and U.S. Citizenship and Immigration Services (USCIS), that
DHS, CBP, ICE and USCIS rescind, withdraw, and terminate the Document, effective
immediately. DHS will continue to comply with applicable executive orders, statutes,
regulations, and court orders.

      Please direct any further correspondence concerning the Document to the
Department of Justice.

                                      Sincerely,



                                      David Pekoske
                                      Acting Secretary
      Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 64 of 114




COPIES OF NOTICE TO:

Brian M. Boynton
Acting Assistant Attorney General
Civil Division, U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

Department of Homeland Security
c/o Joseph B. Maher, Acting General Counsel
Washington, D.C. 20528

U.S. Customs and Border Protection
c/o Troy Miller, Senior Official Performing the Duties of the Commissioner
Office of the Commissioner
1300 Pennsylvania Ave. NW
Washington, D.C. 20229

U.S. Immigration and Customs Enforcement
c/o Tae Johnson, Acting Director
Office of the Director
500 12th Street SW
Washington, D.C. 20536

U.S. Citizenship and Immigration Services
c/o Tracy Renaud, Senior Official Performing the Duties of the Director
Office of the Director
5900 Capital Gateway Drive
Suitland, Maryland 20746




                                               2
Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 65 of 114




                 Exhibit K
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 66 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


                                                                 the applicable law, the Court finds that Texas has satisfied
                                                                 the requirements for a preliminary injunction. Accordingly,
                   2021 WL 723856
    Only the Westlaw citation is currently available.            Texas's Motion is GRANTED. 4
             United States District Court,
             S.D. Texas, Victoria Division.
                                                                 I. BACKGROUND
              STATE OF TEXAS, Plaintiff,                         Just shy of a month old, this case has accumulated a
                             v.                                  significant procedural background and implicates the ever-
                                                                 complex immigration statutory scheme. Before addressing
     The UNITED STATES OF AMERICA; DAVID
                                                                 the merits, the Court first outlines those preliminary items.
  PEKOSKE, Acting Secretary of The United States
                                                                 The factual statements made herein (except where the Court is
   Department of Homeland Security, in his official
                                                                 discussing a factual dispute) should be considered as findings
    capacity; UNITED STATES DEPARTMENT OF                        of fact regardless of any heading or lack thereof. Similarly,
  HOMELAND SECURITY; TROY MILLER, Senior                         the legal conclusions, except where the Court discusses the
 Official Performing the Duties of the Commissioner              various competing legal theories and positions, should be
     of U.S. Customs and Border Protection, in his               taken as conclusions of law regardless of any label or lack
   official capacity; U.S. CUSTOMS AND BORDER                    thereof.
   PROTECTION; TAE JOHNSON, Acting Director
   of U.S. Immigration and Customs Enforcement,
                                                                 A. GENERAL BACKGROUND
  in his official capacity; U.S. IMMIGRATION AND
                                                                 Although Texas challenges an action of the current Executive
   CUSTOMS ENFORCEMENT; TRACY RENAUD,                            Administration in the present case, this dispute has its
 Senior Official Performing the Duties of the Director           genesis in the final days of the prior Administration.
  of the U.S. Citizenship And Immigration Services,              That is when the Department of Homeland Security
    in her official capacity; and U.S. CITIZENSHIP               (“DHS”), U.S. Customs and Border Protection (“CBP”), U.S.
    AND IMMIGRATION SERVICES, Defendants,                        Immigration and Customs Enforcement (“ICE”), and U.S.
         FIEL HOUSTON and REFUGEE AND                            Citizenship and Immigration Services (“USCIS”) entered into
      IMMIGRANT CENTER FOR EDUCATION                             a Memorandum of Understanding Between Texas and DHS
         AND LEGAL SERVICES, Intervenors.                        concerning certain aspects of the nation's immigration laws
                                                                 (the “Agreement”). (Dkt. No. 63-2 at 2). The Agreement was
              Civil Action No. 6:21-cv-00003                     finalized on January 8, 2021—just 12 twelve days before
                             |                                   the transition from the Trump Administration to the Biden
                 Signed February 23, 2021                        Administration. (Id. at 9–10). The Agreement purportedly
                                                                 established “a binding and enforceable commitment between
                                                                 DHS and Texas,” in which Texas agreed to “provide
DREW B. TIPTON, UNITED STATES DISTRICT JUDGE
                                                                 information and assistance to help DHS perform its border
                                                                 security, legal immigration, immigration enforcement, and
       MEMORANDUM OPINION AND ORDER                              national security missions.” (Id. at 3). In return, DHS agreed
                                                                 to:
*1 The State of Texas moves for a preliminary injunction
to enjoin the United States (the “Government”) 1 from               *2 consult Texas and consider its views before taking any
executing a 100-day pause on the removal of aliens already         action, adopting or modifying a policy or procedure, or
                                                                   making any decision that could:
subject to a final Order of Removal. 2 (Dkt. No. 62). The 100-
day pause was set into motion through a recent Memorandum          (1) reduce, redirect, reprioritize, relax, or in any way
of the Department of Homeland Security on January 20,              modify immigration enforcement;
2021 (the “January 20 Memorandum”). (Dkt. No. 2-2). The
Government and the Intervenors 3 oppose Texas's Motion             (2) decrease the number of ICE agents performing
for a Preliminary Injunction (“Motion”). (Dkt. Nos. 82, 83).       immigration enforcement duties;
Having considered the pleadings on this issue, the record, and



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          1
             Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 67 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


                                                                  *3 The second relevant action taken by the current
  (3) pause or decrease the number of returns or removals of     Administration on January 20, 2021 came in the form
  removable or inadmissible aliens from the country;             of a memorandum written by Acting DHS Secretary
                                                                 David Pekoske (the “January 20 Memorandum”). (Dkt. No.
  (4) increase or decline to decrease the number of lawful,
                                                                 63-1). In that memorandum, Pekoske announced changes
  removable, or inadmissible aliens;
                                                                 to the enforcement of the nation's immigration laws. (Id.).
  (5) increase or decline to decrease the number of releases     The January 20 Memorandum began by acknowledging
  from detention;                                                the current issues the federal government is presently
                                                                 encountering in enforcing immigration laws, noting that
  (6) relax the standards for granting relief from return or     the United States “faces significant operational challenges
  removal, such as asylum;                                       at the southwest border as it is confronting the most
                                                                 serious global public health crisis in a century.” (Id.
  (7) relax the standards for granting release from detention;
                                                                 at 2). The January 20 Memorandum went on to say
  (8) relax the standards for, or otherwise decrease the         that, “in light of those unique circumstances,” DHS must
  number of, apprehensions or administrative arrests;            substantially increase “resources to the border in order
                                                                 to ensure safe, legal and orderly processing, to rebuild
  (9) increase, expand, extend, or in any other way change the   fair and effective asylum procedures that respect human
  quantity and quality of immigration benefits or eligibility    rights and due process, to adopt appropriate public health
  for other discretionary actions for aliens; or                 guidelines and protocols, and to prioritize responding to
                                                                 threats to national security, public safety, and border
(10) otherwise negatively impact Texas. (Id.). “In case of       security.” (Id.) The January 20 Memorandum called for
doubt, DHS [agreed to] err on the side of consulting with        a “Department-wide review of policies and practices
Texas.” (Id.). 5                                                 concerning immigration enforcement” and simultaneously
                                                                 articulated “interim enforcement priorities [that] shall go
Twelve days later, on January 20, 2021, the current              into effect on February 1, 2021 and remain in effect until
Administration took the reins of power from the prior            superseded by revised priorities developed in connection with
Administration. On that same day, the current Administration     the” Department-wide review. 8 (Id. at 3–4).
performed two actions that are relevant to this case. The
first is Executive Order 13,993, which sets forth two primary    Most relevant here, the January 20 Memorandum ordered
objectives pertaining to immigration law. (Dkt. No. 59-1         a temporary pause on removals of noncitizens. (Id. at 4–
at 4–5). Section 1 of the Executive Order describes some         5). Specifically, the January 20 Memorandum directed “an
of the remarkable contributions immigrants have made             immediate pause on removals of any noncitizen with a final
to the country and briefly communicates some of the              order of removal...for 100 days.” 9 (Dkt. No. 2-2 at 4–
Administration's immigration policy values and priorities. 6     5). The January 20 Memorandum justified this pause by
(Id. at 4). In light of this, President Biden directed his       pointing to DHS's “limited resources,” which it claimed “must
Administration to “reset the policies and practices for          be prioritized to...provide sufficient staff and resources to
enforcing civil immigration laws to align enforcement            enhance border security and conduct immigration and asylum
with these values and priorities.” (Id.). The President also     processing at the southwest border fairly and efficiently” and
                                                                 “comply with COVID-19 protocols to protect the health and
revoked    Executive Order 13,768, 7 in which the previous
                                                                 safety of DHS personnel and those members of the public
Administration had set forth its immigration enforcement
                                                                 with whom DHS personnel interact.” (Id. at 4). Further, the
values and priorities. The President then directed certain
                                                                 January 20 Memorandum stated, the pause is necessary for
department and agency heads to “review any agency actions
                                                                 DHS to “ensure that [its] removal resources are directed to
developed pursuant to [ Executive Order 13,768] and take         [its] highest enforcement priorities.” (Id.).
action, including issuing revised guidance, as appropriate and
consistent with applicable law, that advances the policy set
forth in section 1 of this order.” (Id.).                        B. PROCEDURAL BACKGROUND
                                                                 Texas wasted little time seeking to enjoin the 100-day
                                                                 pause on removals. Texas filed this case just two days



                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      2
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 68 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


after the Acting Secretary of DHS issued the January 20        that will assist the Court in adjudicating Texas's Motion
Memorandum. (Dkt. No. 1). In its six-count Complaint, Texas    for a Preliminary Injunction.” (Dkt. No. 67 at 4, 5). That
alleges that the January 20 Memorandum is unlawful because     record has since been supplemented. (See Dkt. Nos. 59, 59-1,
it violates:                                                   63, 63-1–63-18, 78, 78-1–78-2, 82-1–82-5, 83-1, 84-1). The
                                                               Court also granted intervention to two parties, FIEL Houston
   *4 1) the Agreement between Texas and DHS;                  and the Refugee and Immigrant Center for Education and
                                                               Legal Services (together, the “Intervenors”), who joined the
  2) the Administrative Procedure Act's (“APA”)
                                                               Government as defendants (collectively, “the Defendants”).
  proscription of actions that are “not in accordance with
                                                               (Dkt. No. 65).
  law” and “in excess of...authority” by transgressing a
  statutory duty of DHS to remove individuals subject to a
                                                               Texas now moves for a preliminary injunction under Rule 65
  final order of removal pursuant to     8 U.S.C. § 1231(a)    of the Federal Rules of Civil Procedure to continue to enjoin
  (1)(A);                                                      the 100-day pause on removals on a nationwide basis. (Dkt.
                                                               No. 62). The Defendants filed Responses in opposition to the
  3) the Constitution's requirement that the President “take
                                                               Motion, (Dkt. Nos. 82, 83), to which Texas filed a Reply, (Dkt.
  Care that the Laws be faithfully executed”; 10               No. 84). Several amicus briefs have also been filed in support
                                                               of and in opposition to the Motion. (Dkt. Nos. 75, 77, 81).
  4) the APA's proscription of agency actions that are
                                                               After full briefing on the issues at hand, Texas's Motion is
  arbitrary and capricious; 11                                 now ripe for review.

  5) the APA's requirement that agency rules be subject to
  notice and comment; 12 and                                   C. THE IMMIGRATION REMOVAL PROCESS
                                                               Before turning to the merits of the case, it is instructive to
6) DHS's general responsibility to “[p]romote the [r]emoval    provide a brief outline of the complex immigration statutory
of [i]llegal [a]liens.” (Id.).                                 scheme with respect to removals and corollary proceedings.

That same day, Texas pressed for a temporary restraining        *5 The Immigration and Nationality Act (“INA”),
order (“TRO”) to enjoin the 100-day pause on removals          along with its subsequent amendments, establishes the
set forth in the January 20 Memorandum. (Dkt. No. 2). On       statutory framework for arresting, processing, and removing
January 26, 2020, the Court granted that request. (Dkt. No.    individuals who are unlawfully present in the United States.
16). In doing so, the Court ordered, in relevant part:         IMMIGRATION AND NATIONALITY ACT OF 1952,

  1. Defendants and all their respective officers, agents,     Pub.L. 82-414, 66 Stat. 163; see       8 U.S.C. § 1225 et seq.;
  servants, employees, attorneys, and other persons who        (Dkt. No. 82 at 12); (Dkt. No. 83 at 14). The INA provides that
  are in active concert or participation with them are         individuals “in and admitted to the United States shall, upon
  hereby ENJOINED and RESTRAINED from enforcing                the order of the Attorney General, be removed if” they are
  and implementing the policies described in the January 20    within one or more classes of “deportable aliens.” 8 U.S.C.
  Memorandum in Section C entitled “Immediate 100-Day          § 1227(a). As such, on a “warrant issued by the Attorney
  Pause on Removals.”                                          General, an alien may be arrested and detained pending a
                                                               decision on whether the alien is to be removed from the
  2. This TRO is granted on a nationwide basis and prohibits
  enforcement and implementation of the policies described     United States.”     8 U.S.C. § 1226(a). As explained next,
  in the January 20 Memorandum in Section C entitled           the Attorney General's authority in removal matters has been
  “Immediate 100-Day Pause on Removals” in every place         further delegated by Congress to the Secretary of DHS.
  Defendants have jurisdiction to enforce and implement the
  January 20 Memorandum.
                                                               1. DHS, ICE, ERO, & CBP
(Id. at 17). The Court subsequently extended the TRO from      In response to the September 11, 2001 attacks on the nation,
February 9, 2021 to February 23, 2021 after recognizing,       the Homeland Security Act of 2002 was enacted, creating
among other things, the need “for a more fulsome record        DHS. HOMELAND SECURITY ACT OF 2002, Pub.L.



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         3
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 69 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)



107-296, 116 Stat. 2135. 13 Section 102 of the Homeland           at 8 C.F.R. pts. 1, 3, 100). 16 Immigration judges presiding
                                                                  over such courts are employees of the DOJ. See 8 U.S.C.
Security Act,     6 U.S.C. § 112, and       8 U.S.C. § 1103,
                                                                  § 1421(a) (“The sole authority to naturalize persons as
charges the Secretary of DHS with the administration and
                                                                  citizens...is conferred upon the Attorney General.”); id. §
enforcement of immigration and naturalization laws. In turn,
                                                                  1447 (a) (“If...an application for naturalization is denied,
the Secretary has the authority to delegate any of the office's
                                                                  the applicant may request a hearing before an immigration
functions to any officer, employee, or organizational unit
                                                                  officer.”); id. § 1101(18) (“The term ‘immigration officer’
within the agency, except as otherwise provided by the
                                                                  means any employee or class of employees...designated
Homeland Security Act.       6 U.SC. § 112(b)(1).                 by the Attorney General...to perform the functions of an
                                                                  immigration officer....”);  8 C.F.R. § 1001.1(l) (“The term
ICE is an agency within DHS. 14 See Fuentes-Pena v. Barr,         immigration judge means an attorney whom the Attorney
917 F.3d 827, 828 (5th Cir.                                       General appoints as an administrative judge within the
2019) (“Accompanying the NTA was a notice from ICE, an            [EOIR]....”); (Dkt. No. 82 at 12). Immigration judges have
agency within DHS,....” (emphasis added)). ICE has three          been prescribed by statute to preside over “proceedings for
“operational directorates,” the most relevant of which to this
                                                                  deciding the inadmissibility or deportability of an alien.” 8
case is Enforcement and Removal Operations (“ERO”). 15
                                                                  U.S.C. § 1229a(a)(1); see also (Dkt. No. 83 at 14). Federal law
                                                                  also gives the Attorney General—and, by extension of DOJ's
ICE states that ERO “upholds U.S. immigration law at,
                                                                  internal organizational structure, the immigration judges—
within, and beyond” the borders of the United States. Id. ERO
                                                                  discretion on whether such an individual may continue to
“manages all aspects of the immigration enforcement process,
                                                                  be detained during the proceedings or released on bond or
including identification and arrest, domestic transportation,
detention, bond management, and supervised release,               conditional parole.      8 U.S.C. § 1226(a).
including alternatives to detention.” Id. ERO “removes aliens
ordered removed from the U.S. to more than 170 countries           *6 The respondents have certain rights in removal
around the world.” Id.                                            proceedings. For instance, they may request a change of
                                                                  venue. See, e.g.,   Chow v. I.N.S., 12 F.3d 34, 39 (5th Cir.
2. Removal Proceedings                                            1993); Maldonado-Perez v. I.N.S., 865 F.2d 328, 335 (D.C.
The Illegal Immigration Reform and Immigrant                      Cir. 1989). The NTA served upon the respondents must also
Responsibility Act of 1996 (“IIRIRA”), Pub.L. 104–208, 110        specify, “at a minimum, the time and place of the removal
Stat. 3009–546, created a uniform procedure for deporting         proceedings.”    Pereira v. Sessions, ___ U.S. ___, ___, 138
aliens or denying them entry into the United States. The          S.Ct. 2105, 2116, 201 L.Ed.2d 433 (2018). The NTA itself
removal process under section 240 of the Immigration              must be served in accordance with section 239 of the INA,
and Nationality Act—also called “240 proceedings”—
                                                                  which is housed at      8 U.S.C. § 1229a. The respondents
commences when DHS files a Notice to Appear (“NTA”)
                                                                  are also entitled to due process, having the right to present
against an alien or noncitizen—who are designated as
                                                                  evidence, cross-examine witnesses, and apply for relief from
“respondents”—in immigration court. (Dkt. No. 83 at 14);
                                                                  removal, if available.     Id. § 1229a(b)(4).
   Matter of S-O-G- & F-D-B-, 27 I. & N. Dec. 462, 465
(2018); see 8 C.F.R. § 1003.14; Jennifer Williams, The
                                                                  After an NTA has been served, the next step is the Master
Potential Implications of the Supreme Court's Decision in
                                                                  Calendar Hearing (“MCH”). See, e.g., Zhang v. Gonzales, 432
Pereira v. Sessions on Prosecutions for Illegal Reentry Under
                                                                  F.3d 339, 346 (5th Cir. 2005); see also U.S. Dep't of Justice,
8 U.S.C. § 1326, 67 DOJ J. Fed. L. & Prac. 141 (2019); see
                                                                  Office of the Chief Immigration Judge, Immigration Court
also (Dkt. Nos. 82 at 12, 82-1 at 5).
                                                                  Practice Manual, § 4.15 (2018). The MCH is the respondent's
                                                                  “first appearance before an immigration judge” and is held
These immigration courts are within the purview of the
                                                                  for “pleadings, scheduling, and other similar matters.” U.S.
Executive Office for Immigration Review (“EOIR”), an
                                                                  Dep't of Justice, Office of the Chief Immigration Judge,
agency within the United States Department of Justice
                                                                  Immigration Court Practice Manual, § 4.15. It is possible to
(“DOJ”) that conducts removal proceedings and adjudicates
                                                                  resolve some uncontested cases through the MCH, however,
appeals. 48 Fed. Reg. 8,038-02 (Feb. 25, 1983) (codified


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            4
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 70 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


cases that require an evidentiary hearing “typically also
require one or more master calendar hearings in preparation        3. Final Orders of Removal
for that individual hearing.” De Ren Zhang v. Barr, 767 F.         *7     8 C.F.R. § 1241.1 prescribes six circumstances under
App'x 101, 103 (2d Cir. 2019) (citing Deborah E. Anker,            which an immigration judge's order of removal becomes final:
Law of Asylum in the United States, App. A § A3:21
(2018)). At this stage, for instance, the respondent may be             § 1241.1 Final order of removal.
permitted to “voluntarily...depart the United States” at his or
her “own expense...in lieu of being subject to” the removal          An order of removal made by the immigration judge at
                                                                     the conclusion of proceedings under section 240 of the Act
process if the individual “is not deportable under      section
                                                                     shall become final:
1227(a)(2)(A)(iii) or     section 1227(a)(4)(B) of this title.”
                                                                     (a) Upon dismissal of an appeal by the [BIA];
   8 U.S.C. § 1229c(a)(1);       8 C.F.R. § 1240.26(b)(1)(i)
(A) (providing authority to the immigration judge to grant           (b) Upon waiver of appeal by the respondent;
voluntary departure to an alien who, among other things,
makes a request “prior to or at the master calendar hearing”         (c) Upon expiration of the time allotted for an appeal if the
to voluntarily depart the United States).                            respondent does not file an appeal within that time;

If the case is not resolved at the MCH stage, the removal            (d) If [the immigration judge] certifie[s] [the order of
proceedings progress to an “individual hearing” in which             removal] to the Board or Attorney General, upon the date
both the respondents and DHS argue the merits of the                 of the subsequent decision ordering removal;
matter. Zhang, 432 F.3d at 346 n.5; see also U.S. Dep't of
                                                                     (e) If an immigration judge orders an alien removed in the
Justice, Office of the Chief Immigration Judge, Immigration
                                                                     alien's absence, immediately upon entry of such order; or
Court Practice Manual, § 4.16. At the close of that hearing,
the immigration judge “typically issues a decision on the            (f) If an immigration judge issues an alternate order of
merits of an alien's claims.” Zhang, 432 F.3d at 346 n.5.            removal in connection with a grant of voluntary departure,
The immigration court “may render an oral decision at the            upon overstay of the voluntary departure period, or upon
hearing's conclusion[ ] or...an oral or written decision on          the failure to post a required voluntary departure bond
a later date.” U.S. Dep't of Justice, Office of the Chief            within 5 business days. If the respondent has filed a timely
Immigration Judge, Immigration Court Practice Manual, §              appeal with the Board, the order shall become final upon
4.16(g). If the immigration judge finds that the respondent          an order of removal by the Board or the Attorney General,
is removable and does not grant relief from removal, the             or upon overstay of the voluntary departure period granted
immigration court then issues an order of removal. See 8             or reinstated by the Board or the Attorney General.”
U.S.C. § 1240.12; (Dkt. No. 82 at 13).
                                                                   Id. § 1241.1; see also 8 U.S.C. § 1101(a)(47)(B); 8 C.F.R. §
Both DHS and the respondents have the right to appeal              1003.39. An order also becomes final when the BIA “declines
the decision to the Board of Immigration Appeals (“BIA”),          to accept a certified case for review.” 8 C.F.R. § 1003.7.
although a party may choose to waive that right. U.S. Dep't of
Justice, Office of the Chief Immigration Judge, Immigration        Once an order of removal from a 240-proceeding is
Court Practice Manual, § 4.16(h); see also         8 C.F.R. §§     administratively “final,” it may be judicially reviewed. See

1003.1,     1003.3,    1003.38(a); (Dkt. No. 82 at 13). To             8 U.S.C. § 1252(b)(9); (Dkt. No. 82 at 13). Federal
appeal, a party must file a Notice of Appeal with the BIA          circuit courts of appeal have exclusive jurisdiction to review
no later than 30 calendar days after the immigration judge         a final order of removal affirmed by the BIA.     8 U.S.C.
rendered an oral decision or mailed a written decision. See        § 1252(a)(5). The respondent may petition the court of
   8 C.F.R. § 1003.38. The immigration judge may also              appeals and request a stay of the removal order pending the
choose to certify the case to the BIA or to the Attorney           court of appeals’ judicial review. Id. § 1252(b)(3)(B). But
General after issuing a decision and before the parties file for   such orders may be reviewable only if (1) the respondents
an appeal. Id. § 1003.7.                                           have exhausted all administrative remedies available, and



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            5
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 71 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


(2) another court has not decided the validity of the order,      such removals are administratively “final” insofar as they are
unless the reviewing court finds that the petition presents
                                                                  “not subject to [an] administrative appeal.” 18   8 U.S.C.
grounds that could not have been presented in the prior
                                                                  § 1225(b)(1)(C). Unlike orders of removal pursuant to a
judicial proceeding or that the remedy provided for in that
                                                                  240 proceeding, expedited removal orders are not commonly
proceeding was inadequate or ineffective to test the order's
                                                                  subject to judicial review. See 8 U.S.C. § 1252(e); Dep't
validity.   8 U.S.C. § 1252(d).
                                                                  of Homeland Sec. v. Thuraissigiam, ___ U.S. ___, ___, 140
                                                                  S.Ct. 1959, 1983, 207 L.Ed.2d 427 (2020) (holding that
In addition to seeking judicial remedies, once an individual's
order of removal becomes administratively final, he or               section 1252(e)(2), the statute that limits judicial review
she may request an administrative stay, move to reopen            of expedited removal determinations through the writ of
their removal proceedings, and apply for deferred action          habeas corpus, does not violate the Suspension or the Due
or forbearance based on specific criteria. See 8 C.F.R. §         Process Clauses of the Constitution). Thus, because expedited
                                                                  removals cannot be judicially reviewed, in an important sense
241.6;     8 U.S.C. § 1229a(c)(7)(A). Upon these actions
                                                                  they are more “final” than 240-proceeding removal orders.
by the individual subject to a final order of removal, DHS
has statutory discretion to grant the respective administrative
                                                                  Lastly, Reinstatement of Removal Orders are administratively
remedy. See     8 U.S.C. § 1229a; 8 C.F.R. § 241.6. Further,
                                                                  “final.” 19 See      Ojeda-Terrazas v. Ashcroft, 290 F.3d
as the Government states, “Each removal effort,” after a
                                                                  292, 295 (5th Cir. 2002) (Fifth Circuit noting that it
final order of removal requires consideration of a “highly
                                                                  could, in fact, review “the lawfulness of the reinstatement
individualized combination of resources” in coordination
                                                                  order” because a reinstatement of a previous order “is
with other countries. (Dkt. No. 83 at 14–15).
                                                                  a final order” of DHS);       8 C.F.R. § 241.8(c) (“If the
A “voluntary departure” becomes “final” when “an                  requirements of paragraph (a) of this section are met, the
immigration judge issues an alternate order of removal,” if the   alien shall be removed under the previous order of exclusion,
individual “overstay[s]” their voluntary departure period, or     deportation, or removal in accordance with section 241(a)
upon the individual's “failure to post...bond within 5 business   (5) of the Act.” (emphasis added)). Note, section 1231(a)
days.”    8 C.F.R. § 1241.1(f). Although this may mean that       (5) provides that an individual may not challenge a prior
voluntary departures by themselves are not administratively       removal order underlying the reinstatement of removal.       8
final, 8 C.F.R. § 1240.26 requires the immigration judge to       U.S.C. § 1231(a)(5). Indeed, the Fifth Circuit has held that it
enter an alternate order of removal “[u]pon granting a request    could review the validity of the removal order underlying a
made for voluntary departure either prior to the completion       reinstatement of removal order only if the underlying order
of proceedings [in the master calendar hearing] or at the         was challenged within 30 days of its issuance, there was
conclusion of proceedings.” Thus, the interplay of these          a gross miscarriage of justice in the original proceedings,
                                                                  and the individual had exhausted all other administrative
regulations means that—at least with respect to   8 C.F.R.
§ 1241.1(f)—it may be assumed that virtually all voluntary        remedies.     Luna-Garcia De Garcia v. Barr, 921 F.3d 559,
orders of removal are accompanied by an alternate order           565 (5th Cir. 2019).
of removal which becomes final if the individual overstays
the voluntary departure period or upon failure to post a
                                                                  4. Post Final Order of Removal Detention
voluntary departure bond within five business days. See     id.   ICE has detention authority over an individual with a final
§ 1241.1(f).
                                                                  order of removal. See       8 U.S.C. § 1231(a)(1)(B)(i)–(ii).
                                                                     Section 1231(a)(1)(A) specifically provides that “when
*8 With respect to expedited removals,       8 C.F.R. § 1241.1
                                                                  an alien is ordered removed, the Attorney General shall
and   8 U.S.C. § 1225 (the statute providing for expedited        remove the alien from the United States within a period of
removal procedures) do not explicitly state that expedited
                                                                  90 days.”   8 U.S.C. § 1231(a)(1)(A). A “special statute,”
removals are considered to be final orders of removal. 17         however, “authorizes further detention if the Government
See     8 C.F.R. § 1241.1,        8 U.S.C. § 1225. However,


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            6
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 72 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)



fails to remove the alien during those 90 days.” Zadvydas v.    and unescorted removals.” 21 ERO also collaborates with
Davis, 533 U.S. 678, 682, 121 S.Ct. 2491, 2495, 150 L.Ed.2d     ICE's other internal departments, the State Department,
                                                                and “international partners to successfully execute removal
653 (2001). That “special statute”—      8 U.S.C. § 1231(a)
                                                                operations.” 22
(6)—provides:

  “An alien ordered removed [1] who is inadmissible...
                                                                II. JURISDICTION AND JUDICIAL REVIEW
  [2] [or] removable [as a result of violations of status
                                                                With the procedural background and the relevant immigration
  requirements or entry conditions, violations of criminal
                                                                statutory scheme explained, the Court now moves to the
  law, or reasons of security or foreign policy] or [3] who
                                                                merits of the case. The Court first turns to the threshold issues
  has been determined by the Attorney General to be a risk
                                                                of standing and judicial reviewability.
  to the community or unlikely to comply with the order
  of removal, may be detained beyond the removal period
                                                                In many ways, this case is about the proper limits of
  and, if released, shall be subject to [certain] terms of
                                                                governmental power. Through the Constitution, the People
  supervision....”
                                                                of this Nation granted separate and limited powers to each
                                                                of three branches of federal government. To Congress, the
 *9 Id. (quoting      8 U.S.C. § 1231(a)(6)) (alterations
                                                                People granted “legislative Powers.” U.S. CONST. art. I,
in original); see also (Dkt. No. 83 at 15–16) (“Indeed,
                                                                § 1. To the President, the People granted “[t]he executive
   § 1231 expressly contemplates—but generally does not         Power.” Id. art. II, § 1. And to federal courts, the People
require—detention and removal after the expiration of the       granted “[t]he judicial Power of the United States.” Id. art.
removal period.” (emphasis in original) (citations omitted)).   III, § 1. Interwoven into this constitutional fabric are the
In fact,   section 1231(a)(1)(A)’s 90-day removal period        principles of federalism, which govern the relationship of
is sometimes not satisfied due to the alien's lack of “good     the sovereign States and the federal government. This last
                                                                point is of particular importance in this case because the
faith” in securing timely application for travel, 8 U.S.C.      States have ceded to the federal government the authority
§ 1231(a)(1)(C), or if the Attorney General determines          to regulate and enforce immigration and to establish a
“immediate removal” of “an alien” is otherwise “not
                                                                “uniform Rule of Naturalization.” 23 Id. art. I, § 8, cl.
practicable or proper,” id. § 1231(c)(2)(A)(i), or “the alien   4. Far from being an arbitrary framework, the People
is needed to testify,” id. at (ii).                             separated these powers because they well understood, “where
                                                                the whole power of one department is exercised by the
If the individual subject to the final order of removal is      same hands which possess the whole power of another
not in ICE custody, ICE will send a “Bag-and-Baggage”           department, the fundamental principles of a free constitution
letter demanding the individual to report to an ICE facility    are subverted.” FEDERALIST NO. 47 (James Madison)
                                                                (emphasis removed). The issues involved in this case require
to be deported.     Qian Gao v. Gonzales, 481 F.3d 173,
                                                                examining potential “subversions” coming from the federal
175 (2d Cir. 2007). An individual who subsequently fails
                                                                courts and the Executive.
to report will be classified by ICE and the circuit courts
as a “fugitive.” See, e.g., Giri v. Keisler, 507 F.3d 833,
834–36 (5th Cir. 2007) (per curiam). Indeed, federal law        A. STANDING
provides that “the Attorney General shall detain the alien”      *10 As a federal court, this Court is obligated to first
and “[u]nder no circumstance during the removal period          consider its own limitations. To prevent federal courts from
shall the Attorney General release an alien who has been        usurping the respective powers of its fellow branches, the
found inadmissible under [certain] section[s] or deportable     People through their Constitution limited exercise of the
under [others].”   8 U.S.C. § 1231(a)(2). In practice,          judicial power to certain “Cases” and “Controversies.” U.S.
ICE states that ERO is responsible for coordinating the         CONST. art. III, § 2; see 4 PAPERS OF JOHN MARSHALL
individual's departure from the United States. 20 ERO's         95 (C. Cullen ed. 1984). Although the Constitution does not
removal operations are accomplished through “contract/          expressly define those terms, the “traditional understanding
chartered flights and commercial airlines for escorted          of a case or controversy” has given rise to several doctrines
                                                                that are critical to maintaining the proper bounds of judicial



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            7
             Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 73 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


                                                                     its burden to satisfy the regular inquiry and, regardless, it is
power, 24 one of which is “[s]tanding to sue.”           Spokeo,
                                                                     entitled to special solicitude, which makes its standing to sue
Inc. v. Robins, 578 U.S. ___, ___, 136 S.Ct. 1540, 1547,
                                                                     unassailable.
194 L.Ed.2d 635 (2016). Pursuant to the standing to sue
doctrine, a federal court can exercise the judicial power only
where a plaintiff has demonstrated that it “(1) suffered an          1. Injury in Fact
injury in fact, (2) that is fairly traceable to the challenged       A plaintiff seeking to establish injury in fact must show that
conduct of the defendant, and (3) that is likely to be redressed     it suffered “an invasion of a legally protected interest” that
by a favorable judicial decision.” Id. (citing       Lujan v.        is “concrete,” “particularized,” and “actual or imminent, not
Def. of Wildlife, 504 U.S. 555, 560–61, 112 S.Ct. 2130,              conjectural or hypothetical.”       Spokeo, 136 S.Ct. at 1548
2136, 119 L.Ed.2d 351 (1992)). That is—injury, traceability,
and redressability. Id. These three elements constitute the          (quoting      Lujan, 504 U.S. at 560, 112 S.Ct. at 2136).
“irreducible constitutional minimum” of standing, and any            To be sufficiently concrete, an injury must be “ ‘de facto’;
plaintiff seeking relief through a federal court's exercise of       that is, it must actually exist” and not be merely “abstract.”
the judicial power must carry the burden of ensuring that each       Id. (citations omitted). To be sufficiently particularized, an
                                                                     injury must “affect the plaintiff in a personal and individual
element is established. Id. (first quoting      Lujan, 504 U.S.
                                                                     way.’ ” Id. (quoting       Lujan, 504 U.S. at 560 n.1, 112
at 560, 112 S.Ct. at 2136; and then citing    FW/PBS, Inc. v.        S.Ct. at 2136 n.1). To be sufficiently actual or imminent,
Dallas, 493 U.S. 215, 231, 110 S.Ct. 596, 608, 107 L.Ed.2d           the injured plaintiff must suffer “continuing, present adverse
603 (1990)); see also Barber v. Bryant, 860 F.3d 345, 352 (5th       effects” or “show that he will soon expose himself to the
Cir. 2017).                                                          injury” through “concrete plans” demonstrating his injury is

Relevant here, the Supreme Court has further explained that          “certainly impending.”    Lujan, 504 U.S. at 564 & n.2, 112
“States are not normal litigants for the purposes of invoking        S.Ct. at 2138 n.2 (emphasis in original) (citations omitted).

federal jurisdiction.”    Massachusetts v. EPA, 549 U.S.              *11 Texas asserts that the 100-day pause will injure the
497, 518, 127 S.Ct. 1438, 1454, 167 L.Ed.2d 248 (2007).              State's financial interests by requiring it to spend more than
Rather, a State is afforded “special solicitude” in satisfying       it had previously anticipated on State detention facilities and
its burden to demonstrate the traceability and redressability
                                                                     several public benefits and services. 25 (Dkt. No. 62 at 16–
elements of the traditional standing inquiry whenever its
                                                                     17). As the Defendants are apt to point out, however, this
claims and injury meet certain criteria.        Id. at 520, 127      injury is premised upon the notion that the 100-day pause
S.Ct. at 1454– 55;     Texas v. United States, 809 F.3d 134,         would result in a greater number of aliens moving freely in
151–55 (5th Cir. 2015). Specifically, a State seeking special        Texas and pulling on State financial resources than would
solicitude standing must allege that a defendant violated a          otherwise occur. (Dkt. Nos. 82 at 45, 83 at 18–21). Leaving
congressionally accorded procedural right which affected the         aside for the moment the issues of how the 100-day pause
State's “quasi-sovereign” interests in, for instance, its physical   would result in a greater number of aliens moving freely in
                                                                     Texas and how that increase would lead to Texas's alleged
territory or lawmaking function.       Massachusetts, 549 U.S.       financial injuries, see Traceability, infra, this section narrowly
at 520–21, 127 S.Ct. at 1454–55;        Texas, 809 F.3d at 151–      evaluates the evidence put forth by Texas to vindicate its
55.                                                                  claims of suffering cognizable injuries.

In this case, Texas asserts that it has standing under the           Texas's specific claim to financial injury is three-fold.
regular inquiry and because it is entitled to special solicitude     The State alleges that the 100-day pause will result in
in satisfying the traceability element. (Dkt. No. 62 at 16–          unanticipated cost increases to its (i) detention facilities, (ii)
17). The Defendants disagree on both points. In the main,            provision of public education, and (iii) provision of various
the Defendants contend that Texas's alleged injuries are not         other public benefits and services. (Dkt. No. 62 at 16– 17).
traceable to the 100-day pause. (Dkt. No. 82 at 41–46); (Dkt.        The Defendants do not challenge that these claimed injuries
No. 83 at 18–21). After careful consideration of each of the         are particularized to Texas, and the Court finds that Texas
three standing elements, the Court finds that Texas has carried      has satisfied that injury prong. Based on the following, the
                                                                     Court finds that Texas's financial injuries implicate a legally


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
             Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 74 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


protected interest, but only the alleged injuries to its detention    *12 Here, Texas seeks equitable protection squarely within
and education costs are sufficiently concrete and actual or          this well-recognized shelter by establishing that a “federal
imminent.                                                            shift” in immigration policy engendered by the 100-day pause
                                                                     would bring it “particularly acute” financial harm. (Dkt. No.
As a preliminary matter, the Court finds that Texas has              62 at 16). In other words, Texas points to its reliance interests
demonstrated the invasion of a legally protected interest.           on the federal government's immigration policies, noting the
Texas decries the deleterious effects on its public fisc caused      costly effect on its “budget [which] has been set months or
by a sudden shift in federal immigration policy. (Id.). The          years in advance” and which it “has no time to adjust.” (Id.).
Supreme Court and the Fifth Circuit have recognized injuries         Accordingly, Texas's alleged financial injuries to its detention
to a local or state government's financial interests based           facilities, public education program, and other public services
                                                                     are sufficient for purposes of Article III standing insofar as
on the actions of the federal government. See         Clinton
                                                                     these injuries are concrete and actual or imminent. Only the
v. City of N.Y., 524 U.S. 417, 430–31, 118 S.Ct. 2091,
                                                                     former two categories hit that mark.
2099, 141 L.Ed.2d 393 (1998) (finding sufficient for standing
purposes a local government's claim to suffering injury to its
“borrowing power, financial strength, and fiscal planning”);         a. Detention Facilities Costs
   Texas, 809 F.3d at 152–53 (finding sufficient for standing        Texas first highlights the unanticipated costs it would incur by
purposes several States’ claims to suffering injury to their         having to detain aliens who have been convicted of a crime or

public fiscs); see also     Sch. Dist. of City of Pontiac v.         have criminal charges currently pending against them 26 who
Sec'y of the U.S. Dep't of Educ., 584 F.3d 253, 261–62               would otherwise be removed but for the 100-day pause. (Id.
(6th Cir. 2009). Further, the Supreme Court and the Fifth            at 17). Texas spends an average of $62.34 per day per inmate
Circuit have expressly acknowledged such financial injuries          in its own detention facilities. (Dkt. No. 63-10 at 4). In 2018,
in the immigration context, where States have “an interest in        Texas detained 8,951 criminal aliens for a total of 2,439,110
mitigating the potentially harsh economic effects of sudden          days, costing it $152,054,117. 27 (Id. at 3– 4). If the 100-day
                                                                     pause causes the number of criminal aliens present in Texas
shifts in population.” Plyler v. Doe, 457 U.S. 202, 228, 102
                                                                     to rise above and beyond what Texas had anticipated and a
S.Ct. 2382, 2400, 72 L.Ed.2d 786 (1982) (emphasis added);
                                                                     portion of those criminal aliens recidivate, see infra, Texas
see id. at n.23 (explaining that, because the Constitution
                                                                     anticipates its costs “will increase.” (Dkt. No. 62 at 17; Dkt.
deprives States of any “direct interest in controlling entry into
                                                                     No. 84 at 16).
this country,...unchecked unlawful migration might impair the
State's economy generally, or the State's ability to provide
                                                                     The Court finds that Texas's claimed injury from
some important service”);       Texas, 809 F.3d at 152–54; see       unanticipated detention costs is sufficiently concrete and
also     Arizona v. United States, 567 U.S. 387, 397, 132            imminent. The harm is concrete or de facto because Texas
S.Ct. 2492, 2500, 183 L. Ed. 2d 351 (2012) (acknowledging            incurs real financial costs in detaining criminal aliens. And
that States “bear[ ] many of the consequences of unlawful            the harm is imminent because Texas is currently operating
                                                                     a detention system that holds criminal aliens and has
immigration”); DHS v.      Regents of the U. of Cal., ___ U.S.       demonstrated plans to continue doing so in the future.
___, ___, 140 S. Ct. 1891, 1913, 207 L. Ed. 2d 353 (2020)
(finding a sudden shift in the government's immigration
policy was arbitrary and capricious in part because the              b. Public Education Costs
government “failed to address whether there was legitimate           Next, Texas alleges the 100-day pause will lead to an
reliance” on the former immigration policy (internal quotation       unanticipated increase in expenditures on public education for
marks omitted)). Thus, the financial harm to States from             “unaccompanied” (i.e. undocumented noncitizen) children.
“sudden shifts” in their population due to federal immigration       (Dkt. No. 62 at 16, 30–31). Texas, like all States, is all
                                                                     but required to provide free public education to unlawfully
policies are not nebulous,    Plyler, 457 U.S. at 228, 102
                                                                     present noncitizens pursuant to the Equal Protection Clause.
S.Ct. at 2400, but rather, “serious and well recognized.”
                                                                     See Plyler, 457 U.S. at 230, 102 S.Ct. at 2401–02 (holding
   Massachusetts, 549 U.S. at 521, 127 S.Ct. at 1455.
                                                                     that denial of public education to any children “within its
                                                                     borders” must be justified by a “substantial state interest”).



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                9
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 75 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


During the current year, Fiscal Year (“FY”) 2021, Texas           (finding insufficient for standing purposes a study “conducted
spends approximately $9,216 per regular student and $11,432
                                                                  over 15 years ago”);      Crane v. Napolitano, 920 F. Supp.
per student in its bilingual program. (Dkt. No. 63-12 at
                                                                  2d 724, 744–45 (N.D. Tex. 2013) (rejecting a “2006 Audit
3). Relying on data provided to it from the U.S. Health
                                                                  Report” in part because it provided only “estimates” based on
and Human Services Office of Refugee Resettlement for
                                                                  “anecdotal evidence” and was written “six years prior” to the
each of the years between 2014 and 2020, Texas claims it
                                                                  issuance of the challenged agency action).
educated 2,336 unaccompanied children in the leanest year
and 9,990 in the fullest, for a total cost-per-year ranging
between $26.71 million and $112.1 million, respectively.          2. Traceability
(Id. at 3–4). The Chief School Finance Officer at the Texas       Having established two injuries in fact, Texas must next show
Education Agency anticipates that, because State funding is       a “fairly traceable” link between those injuries and the 100-
based on projections made by each school district at the end      day pause. As a general matter, the causation required for
of the previous biennium, “[a]ny additional [unaccompanied        standing purposes can be established with “no more than de
children] enrolled in Texas public schools would increase
                                                                  facto causality.” Dep't of Commerce v. New York, 588 U.S.
the State's cost...over what would otherwise have been
                                                                  ___, ___, 139 S.Ct. 2551, 2566, 204 L.Ed.2d 978 (2019)
spent.” (Id. at 5).
                                                                  (quoting   Block v. Meese, 793 F.2d 1303, 1309 (D.C. Cir.
The Court finds that Texas's claimed injury from                  1986) (Scalia, J.)). In other words, the plaintiff need not
unanticipated public education costs is sufficiently concrete     demonstrate that the defendant's actions are “the very last
and imminent. The harm is concrete or de facto because
                                                                  step in the chain of causation.” Bennett v. Spear, 520 U.S.
Texas incurs real financial costs in providing public education
                                                                  154, 169–170, 117 S.Ct. 1154, 1164, 137 L.Ed.2d 281 (1997);
to unaccompanied children. And the harm is imminent
because Texas is currently providing public education to             Davis v. Fed. Election Comm'n, 554 U.S. 724, 734–35, 128
unaccompanied children and demonstrates plans to continue         S.Ct. 2759, 2769, 171 L.Ed.2d 737 (2008).
doing so in the future.
                                                                  Accordingly, the link Texas must establish here is twofold.
                                                                  First, Texas must demonstrate that the 100-day pause would
c. Other Public Benefits and Services                             lead to an increase in the number of aliens moving freely
 *13 Lastly, Texas points to a host of other public benefits      within Texas above and beyond what it could have reasonably
and services it provides to undocumented aliens, such as          anticipated. Second, Texas must show that some of those
emergency medical services and a family violence program.         unremoved aliens would become detained or use public
(Dkt. No. 63-13). For some of these services, Texas provides      education in Texas. Cf. Texas v. United States, 328 F. Supp.
exact numbers of its expenditures, and for others it provides     3d 662, 700 (S.D. Tex. 2018) (finding “both aspects” of a
only “estimates.” (Id. at 4–5). The most recent year of           “causal chain” satisfied: that the federal program in question
reporting for any non-estimate costs for any of these             “increases the volume of individuals” to whom plaintiff-states
services, however, is 2013. (Id.). And the Interim Director       must provide social services, and that the plaintiff-states must
of the Texas Health and Human Services Commission's               actually “bear the costs of providing” those services). Based
Center for Analytics and Decision Support testifies that she      on the following, Texas has satisfied both requirements.
believes Texas's total costs in providing these services will
“continue to reflect trends to the extent that the number
of undocumented immigrants residing in Texas increases or         a. The 100-Day Pause Leads to Unanticipated Increases in
decreases each year.” (Id. at 6).                                 the Total Number of Aliens in Texas
                                                                  Texas's argument that the 100-day pause would lead to
Considering the age and uncertainty of this evidence, the         unanticipated increases in the number of aliens in Texas is
Court finds it is insufficient to support a claim to an           straightforward: the aliens the government normally removes
“imminent” injury that is “certainly impending” from Texas's      would remain. (Dkt. No. 62 at 8–9, 16). To establish the
                                                                  number of aliens remaining, Texas has provided the Court
provision of these other public services.     Lujan, 504 U.S.
                                                                  with a commendable volume of statistics detailing removals.
at 564 & n.2, 112 S.Ct. at 2138 & n.2; see also Wyoming v.        (Dkt. Nos. 63-1–63-18). This data is in some instances
U.S. Dep't of Interior, 674 F.3d 1220, 1232 (10th Cir. 2012)      helpfully broad, such as a list of total removals by year from


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            10
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 76 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


1892 to 2019. (Dkt. No. 63-3). And in other instances it is        which comprised 82.7% of all removals from FY 2017 to
helpfully specific, such as tables breaking down the number of     FY 2019, are “rapid, summary procedures applied to recent
removals per month, by city, and according to criminal status      arrivals at the border,” (id. at 36) (emphasis added), “[g]oing
across the entire nation. (Dkt. No. 63-5). In light of the two     forward, these removals will not be impacted by the 100-
financial injuries Texas has established—detention facility        day pause on deportations because the policy does not apply
and public education costs—the most relevant data points are       to those ‘not physically present in the United States before
those concerning criminal aliens and unaccompanied children        November 1, 2020.’ ” (Dkt. No. 82-1 at 19) (emphasis added)
in recent years.                                                   (citing January 20 Memorandum). But despite their careful
                                                                   wording, the Intervenors concede that expedited proceedings
 *14 During Fiscal Years 2017 through 2019, ICE removed
                                                                   are “administratively final,” (Dkt. No. 82-1 at 18 (citing    8
a total of 241,000 criminal aliens from the interior of the
                                                                   U.S.C. § 1225(b)(1)(B)(iii)(III), (C)), and stop well short of
United States. (Dkt. No. 63-4 at 23). By simple calculation, 28    suggesting that expedited removal orders are not covered by
this means, on average, 220 criminal aliens were removed           the 100-day pause, (Dkt. No. 82 at 36; Dkt. No. 82-1 at
by ICE per day from the interior of the United States during       19). Therefore, the Intervenors’ argument hinges on whether
that period. (Dkt. No. 63-6 at 7). From Texas, specifically,       the data put forward by Texas regarding ICE removals is
in FY 2019, 29 ICE removed a total of 58,916 criminal              somehow undercut by the fact that expedited removals will
aliens from Dallas, Houston and San Antonio. 30 (Dkt. No.          continue for those “not physically present in the United States
63-5 at 6–7). This means, on average, 161 aliens were              before November 1, 2020.”
removed from those Texas cities by ICE per day during
that period. (Id.). Assuming that these numbers would hold         Importantly, there is more to the story that the Intervenors
                                                                   are not telling. Although expedited removals include those
approximately true for the present, 31 the Court finds that
                                                                   performed at or within 100 miles of the border, 69 Fed.
Texas could reasonably anticipate the 100-day pause on
                                                                   Reg. 48877–01, 2004 WL 1776983, expedited removals also
removals resulting in approximately 22,000 criminal aliens
                                                                   include those performed anywhere in the United States if an
not being removed by ICE from the United States and 16,100
                                                                   alien has entered less than two years prior to apprehension,
from those Texas cities.
                                                                      Exec. Order No. 13,767, 82 Fed. Reg. 8,793 (Jan. 25,
During FYs 2017 through 2019, ICE removed 15,520                   2017); 84 Fed. Reg. 35,409 (July 23, 2019). 32 In other words,
unaccompanied children from the interior of the United             even though a significant proportion of all removals have
States. (Dkt. No. 63-4 at 21). This means on average               historically been expedited, continuing only those expedited
14 unaccompanied children per day were removed from                removals for aliens “not physically present in the United
the interior of the United States during that period. Texas        States before November 1, 2020” would inevitably cancel a
did not present Texas-specific data for the removals of            substantial number of expedited removals ICE would have
unaccompanied children. Assuming that the nationwide               performed in the interior of the United States.
average would hold approximately true for the present,
the Court finds Texas could reasonably anticipate the 100-          *15 Moreover, the ratio the Intervenors cite regarding
day pause on removals resulting in approximately 1,400             the percentage of expedited removals as a percentage of
unaccompanied children not being removed by ICE from the           all removals pertains to removals performed not only by
United States.                                                     ICE, but also by CBP— whose jurisdiction extends just
                                                                   100 miles inland from the U.S. border. (Dkt. No. 82-1 at
The Intervenors object to Texas's reliance on the data             19) (citing Office of Immigration Statistics, Immigration
provided to calculate the number of alien removals by ICE          Enforcement Actions: 2019, at 10 (U.S. Department of
that would likely occur but-for the 100-day pause. (Dkt.           Homeland Security)). See 8 C.F.R. § 287.1(b). ICE, on the
No. 82 at 11–12, 36). Namely, the Intervenors make much            other hand, performs hundreds of thousands of removals
of the distinction between administratively final orders of        throughout the interior United States, (see generally Dkt. No.
removal pursuant to a formal “240 proceeding” and those            63-5); see also (Dkt. No. 63-4 at 22–23), some of which are
done on a summary basis, such as “expedited” removals.             “expedited” under the two-year rule noted above, (Dkt. No.
(See, e.g., Dkt. No. 82 at 11–14, 36). In short, the Intervenors   63-5 at 7-8). Notably, all of the statistics regarding removals
and their expert contend that because expedited removals,          from FYs 2017 through 2019 listed above pertain to ICE's



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           11
             Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 77 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


“interior” removals. And the Texas-specific data regarding
criminal alien removals includes only those cities which are      b. Some Unremoved Aliens Would Be Detained or Use
greater than 100 miles from the border, which is why the Court    Public Education in Texas
excluded El Paso from its calculation mentioned above.             *16 Texas must next demonstrate that those unremoved
                                                                  aliens would affect its public fisc by being detained or using
The Court further notes that the number of aliens who would       public education in Texas. Where, as here, the traceable link
otherwise be removed from the entire United States is very        between the government's action and the plaintiff's injury
relevant to estimating the impact of the 100-day pause on         depends in part on the future behavior of third parties, the
Texas. The Fifth Circuit made clear in Texas v. United States     Supreme Court has traditionally denied the plaintiff standing.
that injury to a State can flow from the fact that aliens are     See    Clapper v. Amnesty Int'l USA, 568 U.S. 398, 414, 133
“free to move among states.”       809 F.3d at 188.               S.Ct. 1138, 1150, 185 L.Ed.2d 264 (2013) (“This Court is
                                                                  reluctant to endorse standing theories that require guesswork
Regarding those who would be “free to move,” the                  as to how independent decisionmakers will exercise their
Intervenors argue that, among those criminal aliens who are       judgment.” (citation omitted)). This reluctance is especially
currently detained by ICE but would not be removed under          strong where, as here with Texas's asserted detention costs,
the 100-day pause, it is too speculative to simply guess how      the third party's behavior is alleged to be unlawful.   Lyons,
many would actually be “released” into the United States          461 U.S. at 105, 103 S.Ct. at 1666-67.
or Texas. (Dkt. No. 82 at 15). Accepting that proposition
for the moment, see infra, the record demonstrates that the       Under fairly consistent circumstances, however, the Supreme
number of criminal aliens who might be released by ICE is         Court and the Fifth Circuit have recognized an exception
irrelevant: only 5,962 aliens are currently being detained in     to federal courts’ general reluctance to embrace standing
ICE facilities nationwide in any event. (Dkt. No. 78-1 at 5).     theories predicated on third-parties’ future behavior. In
That relatively low figure is not expected to change anytime      Dep't. of Commerce, the Supreme Court found a traceable
soon: ICE has “set a nationwide goal to reduce the capacity       link between government action and noncitizens’ future
usage of all dedicated ICE facilities to under 70% to help        unlawful behavior where evidence established a likelihood
mitigate the impact of COVID-19.” (Id. at 4). Thus, even if       that noncitizens have “historically” behaved in a certain
none of those criminal aliens in ICE detention were released
                                                                  manner.       588 U.S. at ___, 139 S.Ct. at 2566. In light of
—which, as will be explained below is a virtual impossibility
                                                                  this evidence, the Supreme Court concluded that traceability
based on the operation of law—a significant portion of the
                                                                  was not “mere speculation,” but rather, the product of a
estimated number of criminal aliens who would normally be
                                                                  “predictable effect of the Government action on the decisions
removed from the United States and Texas are either already
                                                                  of third parties.” Id. (citations omitted). In Davis v. Fed.
moving freely or being prepared for release from a state
                                                                  Election Comm'n, the Supreme Court found a traceable link
or local detention system. (See, e.g., Dkt. No. 63-4 at 15,
                                                                  between government action and the future behavior of the
tbl. 2 (listing the number of “administrative arrests” where
                                                                  plaintiff's political opponent because evidence demonstrated
criminal aliens are removed upon being turned over by state or
                                                                  “most candidates” had behaved in a certain manner and there
local authorities)). Beyond these points, the Defendants make
no argument that the unaccompanied children who would             was “no indication” the opponent would do otherwise. 554
otherwise be removed but-for the 100-day pause are not            U.S. at 734–35, 128 S.Ct. at 2769. And in Texas v. United
already moving freely in the United States and Texas. Indeed,     States, the Fifth Circuit—in the specific context of a federal
they could not: practically all aliens normally detained in ICE   immigration action causing financial injury to a State—found
facilities are adults. 33 (Dkt. No. 63-7 at 7).                   a traceable link between the Deferred Action for Parents of
                                                                  Americans program (“DAPA”) and noncitizens’ likelihood
Based on the foregoing, the Court finds Texas has established     of obtaining driver's licenses where driving was a “practical
by a preponderance of the evidence that it could reasonably       necessity” for all residents of the state.   809 F.3d at 156.
expect a 100-day pause to lead to a significant number of
criminal aliens and unaccompanied children moving freely          From these cases, it seems clear that the rare situations in
within and into Texas who would otherwise be removed.             which an injury may be traced to government action—despite
                                                                  relying on future third-party behavior—are shepherded by a



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          12
             Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 78 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


limiting principle: The plaintiff must demonstrate individuals      explained fully below, see Zone of Interests, infra, SCAAP is
similarly situated to the third party have a propensity to          a direct manifestation of the purpose embedded in the removal
engage in or a practical need for the relevant behavior. Texas
                                                                    provision at the core of this case: 8 U.S.C. § 1231(a)(1)(A).
easily satisfies that principle here for both its detention and
                                                                    As discussed below, remarkably clear statutory history shows
public education costs.
                                                                    that    section 1231(a)(1)(A)’s mandate that the Attorney
Texas contends that it suffers financial injury from the 100-       General remove aliens in a short time period was plainly
day pause based on its detention costs because a significant        intended by Congress to aid States in their burden of
number of criminal aliens who otherwise would have been             detaining criminal aliens. SCAAP, which finds its statutory
removed would be detained again in Texas. (Dkt. No. 62              underpinnings in another part of the same removal statute,
at 17; Dkt. No. 84 at 16). In addition to the evidence listed          8 U.S.C. § 1231(i), is unequivocal testimony to Congress's
above discussing the number of criminal aliens moving freely        acknowledgment of States’ costs of detaining criminal aliens.
in Texas and the United States, Texas submits evidence that
criminal aliens recently detained in one county jail have a 70%     Next, the record demonstrates that an increase in the number
“recidivism” rate. (Dkt. No. 84 at 16 (citing Dkt. No. 63-11);      of unaccompanied children in Texas due to the 100-day
see also Dkt. No. 63-14). The Intervenors’ experts take odds        pause would lead to an increase in its public education
with the manner in which that rate was calculated, (Dkt. No.        costs. Unlike the recidivism rates for criminal aliens, Texas
82-3 at 4), but regardless, those same experts direct the Court     fails to provide evidence demonstrating that unaccompanied
to a source that pegs the rate of recidivism for state offenders    children have a propensity to attend public school. Under
at 44% within the first year following release and 83% within       Fifth Circuit precedent, however, Texas need not make
the first nine years. 34 (Id. at n.5). No matter how one looks at   that showing. Rather, just as the panel in Texas found a
it, a significant portion of criminal aliens and state offenders    traceable link between DAPA and Texas's financial injury
                                                                    from the costs of driver's licenses based on the “practical
“historically” recidivate. See    Dep't of Commerce, 588 U.S.
at ___, 139 S.Ct. at 2566.                                          necessity” for most Texans to be able to drive,    809 F.3d
                                                                    at 156, Texas can link its education cost harm to the 100-
 *17 The Court therefore finds that Texas has established           day pause by showing education is similarly necessary for
a traceable link between its detention costs and the 100-day        children residing in America. Texas does so by arguing it is
pause. The 100-day pause will lead to a significant number          required to provide public education to undocumented aliens
of criminal aliens moving freely within and into Texas who          by Plyler v. Doe. (Dkt. No. 62 at 31). There, the Supreme
otherwise would have been removed. Criminal aliens and              Court reiterated its long-held opinion that education is in
state offenders have a demonstrable propensity to recidivate.       many ways “necessary,” including for the acquisition of “the
Therefore, the 100-day pause will cause Texas unanticipated         basic tools by which individuals might lead economically
detention facility costs.
                                                                    productive lives.”     Plyler, 457 U.S. at 221, 102 S.Ct. at

Underscoring the traceability of Texas's detention costs injury     2397 (quoting     Wisconsin v. Yoder, 406 U.S. 205, 221, 92
is the fact that the federal government itself provides financial   S.Ct. 1526, 1536, 32 L.Ed.2d 15 (1972)). Thus, it is clear that
aid to States to help ameliorate the strain criminal aliens         education for children in America is at least as much of a
put on state detention facilities. Through a program called         “practical necessity” as driving is for Texans. And because
State Criminal Alien Assistance Program (“SCAAP”), the              it is undisputed that mere residence in the State of Texas
federal government reimburses States for some of the costs          makes an unaccompanied child eligible for Texas's public
associated with detaining criminal aliens. (Dkt. No. 63-10 at       education system, Texas has sufficiently traced a link between
3). For instance, from the $152,054,117 Texas spent in 2018         its claimed education costs injury and the 100-day pause.
on detaining criminal aliens, the federal government through
SCAAP reimbursed $14,657,739. (Id. at 4). Although this              *18 In sum, Texas has amply demonstrated its detention and
reimbursement makes up for less than 10% of Texas's actual          public education cost injuries are fairly traceable to the 100-
costs, the existence of the SCAAP program demonstrates              day pause.
that the federal government already acknowledges that states
like Texas will continue incurring financial harm from the          The Defendants nevertheless contend that the links between
ongoing presence of criminal aliens. In fact, and as will be        Texas's injuries and the 100-day pause are merely speculative.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            13
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 79 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


Namely, the Defendants make much of the Fifth Circuit's            undocumented aliens—not outdated estimates or anecdotes.
                                                                   Thus, unlike Mississippi in Crane, Texas has satisfied its
decision in Crane v. Johnson, 783 F.3d 244 (5th Cir. 2015),
                                                                   burden to demonstrate a concrete injury that is fairly traceable
where a panel denied Mississippi standing in a challenge
                                                                   to the Government's sudden shift in immigration policy.
to a federal immigration policy action. (Dkt. No. 82 at
45); (Dkt. No. 83 at 18–19). Specifically, the panel in
                                                                    *19 Of note, the only evidence discussed in Crane that is
Crane addressed Mississippi's challenge to DHS's Deferred
                                                                   analogous to Texas's evidence of injury from increased public
Action for Childhood Arrivals (“DACA”) program, which
temporarily postponed removal for a particular class of            education costs was “waived” by Mississippi.        Crane, 783
“low priority aliens”—children—entirely “on a case-by-case         F.3d at 252 n.34; (Dkt. No. 16 at 5). Apparently, after oral
                                                                   argument in front of the Fifth Circuit, Mississippi presented
basis.”    783 F.3d at 248. Mississippi alleged that DACA
                                                                   evidence of injury from the “cost of issuing driver's licenses to
beneficiaries would “cost the state money in education,
                                                                   DACA's beneficiaries.” Id. Although forfeited in Crane, this
healthcare, law enforcement, and lost tax revenue,” and
                                                                   type of evidence would eventually be recognized as sufficient
pointed to a “2006 study” estimating the “burden of illegal
                                                                   to support standing by the Fifth Circuit later that same year
immigration as a whole” at $25 million per year.       Id. at
                                                                   in a challenge to DAPA. See      Texas, 809 F.3d at 150 n.24.
249. The panel found that Mississippi's fiscal injury was
                                                                   As discussed above, the Texas panel found that DAPA “would
“purely speculative” because there was “no concrete evidence
                                                                   enable beneficiaries to apply for driver's licenses,” and that
that Mississippi's costs had increased or will increase as a
                                                                   “there is little doubt that many would do so because driving
result of DACA.”       Id. at 252. Specifically, Mississippi had
                                                                   is a practical necessity in most of the state.”  Id. at 155–
submitted “no evidence that any DACA eligible immigrants
                                                                   56 (quotation omitted). Likewise, here, the record evidence
resided in the state” and “[no] evidence of costs it would incur
                                                                   demonstrates the 100-day pause would render unremoved,
if some DACA-approved immigrants came to the state.” Id.
                                                                   unaccompanied children eligible for public education and
                                                                   most would probably enroll in light of the “necessity” of
Crane is inapposite to this case because it concerned a
                                                                   education in America.
very different type of federal deferral program and a very
different evidentiary record. The DACA program at issue
                                                                   Finally, the Intervenors argue that Texas cannot demonstrate
applied to only a certain class of “low priority aliens” whom
                                                                   it would be harmed “during” the “brief window” of the 100-
Mississippi had made no showing even “resided in the state.”
                                                                   day pause. (Dkt. No. 82 at 43). In attempting to confine
Id. By contrast, Texas challenges a moratorium on nearly
                                                                   the period of time Texas could be harmed by the 100-day
all individuals with final removal orders and has provided
                                                                   pause to those exact 100 days, it appears the Intervenors
an abundance of statistics demonstrating the approximate
                                                                   are asking this Court to assume that all the individuals not
number of criminal aliens it could reasonably expect the
                                                                   removed during the 100-day pause would be expeditiously
federal government to remove from the United States and
                                                                   removed on day 101—or soon thereafter. For one thing,
Texas during the 100-day pause. Cf.      Crane, 920 F. Supp.       the likelihood that the Government would suddenly remove
2d at 745 (finding that Mississippi “offered only conclusory       those whom it had deliberately refrained from removing is
allegations that those illegal aliens who are permitted to         at best speculative and, in reality, unlikely. The January 20
remain would otherwise have been removed, or that there has        Memorandum itself directs the Acting Director of ICE to
been a decrease in the total number of removals as a result of     provide “operational guidance” describing a “process for
[DACA]”). Also, the “2006 study” presented by Mississippi          individualized review...for individuals who have been ordered
in Crane admitted on its face that it could not “accurately        removed for 90 days or more” which assesses “alternatives to
quantify the costs of illegal immigrants,” made conclusions        removal.” (Dkt. No. 63-1 at 5). And even if this Court agreed
based on “estimates” or “anecdotal evidence,” and conceded         with the Intervenor's assertion, the notion that ICE could
that “local and state law enforcement have no accurate picture     instantly remove 100 days’ worth of individuals it would have
of the costs associated with illegal immigrants.”         Id. at   otherwise been removing on a daily basis is not credible. The
744 (internal quotations and quotation omitted). Here, at least    Intervenors certainly provide no evidence demonstrating that
with regard to Texas's detention and public education costs,       ICE has ever removed in a single day the quantity of aliens
Texas provides precise and up-to-date statistics of its historic   Texas could reasonably anticipate it removing during the 100-
and ongoing costs for the provision of these services to           day pause.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            14
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 80 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


                                                                  demonstrated that the federal government has removed aliens
In sum, Texas has put forth clear evidence that the aliens        with remarkable constancy during each of the previous 14
not removed during the 100-day pause would have an impact         years spanning four presidential administrations with widely
on the State long after the 100th day. For starters, and as       varying immigration priorities; not a single year drops below
mentioned above, the number of aliens who would otherwise         280,000 total removals. (Dkt. No. 63-3 at 2–3). The Court
be removed during a 100-day pause far exceeds the number          has been presented no evidence to suspect things would
of aliens currently detained by ICE, and none (or at least        demonstrably change now. The Court therefore finds that
few) are unaccompanied children. That means most are              preventing the Government from implementing the 100-day
or will soon be moving freely. And although many aliens           pause would remedy Texas's injury.
released from detention into the interior are “thoroughly
vetted” to determine if they will comply with an “alternative      *20 Having found that any relief it would provide Texas here
to detention” program, 26.9% of family units and 12.3%            would redress its injury, the Court concludes that Texas has
of individuals abscond— meaning they fail to comply with          standing. The Court nevertheless proceeds to consider, in the
the supervision requirements of the program. (Dkt. No. 63-4       alternative, whether and to what effect Texas is owed “special
at 12). To make matters worse, because the alternative to         solicitude” in its standing inquiry.
detention program was “not designed to facilitate [ICE's]
mission of removing aliens with final orders,” ICE “lacks
sufficient resources ...to locate and arrest the significant      4. Special Solicitude
number of participants who abscond.” (Id.). ICE further           Even if Texas could not carry its burden under the regular
anticipates that this problem “will only be exacerbated by        standing inquiry, the Court is persuaded that the State is
enrolling greater numbers of participants.” (Id.). Accordingly,   entitled to special solicitude and thus can easily satisfy the
the Court is persuaded that Texas's injury from the 100-day       standing elements. The Supreme Court in Massachusetts v.
pause would persist long after it is lifted.                      EPA held that a State is owed special solicitude wherever
                                                                  it asserts a congressionally bestowed procedural right and
                                                                  the government action at issue affects the State's “quasi-
3. Redressability
                                                                  sovereign” interests.   549 U.S. at 519–20, 127 S.Ct. at
The redressability element of the standing to sue doctrine
                                                                  1454–55. The Fifth Circuit has recognized that the holding
requires a plaintiff to demonstrate “a substantial likelihood
                                                                  in Massachusetts applies to procedural claims under the
that the requested relief will remedy the alleged injury in
                                                                  APA and where federal immigration policies assert “direct,
fact.” El Paso Cty., Tex. v. Trump, 982 F.3d 332, 341 (5th Cir.
                                                                  substantial pressure” on a State's “lawmaking authority.”
2020). Texas easily satisfies this element. Texas is requesting
that this Court hold unlawful, set aside, and enjoin the              Texas, 809 F.3d at 152–55. Specifically, the Fifth Circuit
Government from implementing the 100-day pause. (Dkt.             in Texas granted the State special solicitude where it sought
No. 62 at 33; see also Dkt. No. 1 at 15). Should this Court       judicial review of an immigration policy memorandum which
do so, it would require the Government to halt it plans to        it purported was a final agency action, and also where the
impose the virtually blanket pause on removals and actually       policy enacted by the immigration policy pressured the State
exercise discretion on an individualized case by case basis       to change its laws subsidizing driver's licenses for aliens. Id.

as required by law. See, e.g.,  8 U.S.C. § 1231;    Reno
                                                                  Here, Texas's claims and quasi-sovereign interests are nearly
v. American-Arab Anti-Discrimination Comm. (AADC), 525
                                                                  identical to those addressed by the Fifth Circuit in Texas
U.S. 471, 484–85, 119 S.Ct. 936, 943–44, 142 L.Ed.2d 940
                                                                  v. United States. Id. Texas seeks judicial review of an
(1999);     Johns v. Dep't of Justice, 653 F.2d 884, 890–892      immigration policy memorandum which it purports is a final
(5th Cir. 1981). This individualized assessment would have        agency action, and it asserts that the 100-day pause would
already stopped pursuant to the January 20 Memorandum             cause it “particularly acute” harm in light of the fact that its
if not for this Court's TRO. The Defendants have made no          budget “has been set months or years in advance.” (Dkt. No.
argument against redressability and put forth no evidence         62 at 16, 29). Accordingly, Texas has satisfied its burden to
suggesting that the exercise of the federal government's          demonstrate it is entitled to special solicitude in the standing
normal individualized discretion would result in the same         inquiry.
number of aliens withheld from removal as if the 100-day
pause were in effect. Because they can't. Moreover, Texas has


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            15
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 81 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


The Government argues that Texas should be denied special          “hear and decide cases within its jurisdiction” (internal
solicitude because it cannot show, as the State did in Texas       quotation omitted)). Accordingly, the Court finds it has
v. United States, that it is being pressured to “change state      jurisdiction to consider Texas's claims.
law.” (Dkt. No. 83 at 18) (citing     Texas, 809 F.3d at 154–
55). Although the record demonstrates no express intention         B. JUDICIAL REVIEW
of any party to convince Texas to change its detention             Although the Court's jurisdiction is proper, it must further
or education budgets, the pressure exerted on Texas to             respect Congress's legislative power by carefully evaluating
reconfigure its budget in those areas is just as “direct” and      whether Texas's specific causes of action are reviewable.
“substantial” as the pressure on the State in Texas v. United
States. In both Texas v. United States and in this case, a             Lexmark, 572 U.S. at 128, 134 S.Ct. at 1387-88. Relevant
sudden shift in immigration policy could cause immediate,          here, the Court narrows its focus on Texas's claims under
unexpected, and acute harm to the State's budget. The              the APA. The APA imposes four requirements that must be
potential for suffering such harm is direct and substantial.       satisfied before a federal court can review agency action.
Moreover, Texas changes its budget through its lawmaking           First, Texas must demonstrate that it is within the “zone of
authority, and therefore any relief outside of this Court          interests” to be protected by the statutes allegedly violated by
that Texas could find would come at the hand of its own            the Defendants. 35 Second, no statute may preclude judicial
legislature. The Government's argument therefore fails, and        review. Third, the 100-day pause must constitute a “final
Texas is owed special solicitude in the standing inquiry.          agency action.” Finally, the 100-day pause must not be
                                                                   “committed to agency discretion by law.” Based on the
In light of its special solicitude, any infirmity in Texas's       following, Texas has demonstrated each of these requirements
demonstration that its injuries are fairly traceable to the 100-   are met.
day pause or redressable by a favorable outcome in this Court
is easily remedied. If Massachusetts, armed with special
solicitude, can establish causation between the EPA's decision     1. Zone of Interests
to not regulate greenhouse gas emissions from new motor            Congress has placed limits on who can sue the Executive for
vehicles and its interest in protecting its physical territory,    violating the law and how they can do it. Starting with how:
                                                                   Congress, through the APA, has provided a cause of action
   549 U.S. at 523–24, 127 S.Ct. at 1456–57, so too can            for persons seeking redress against the federal government for
Texas establish causation between the 100-day pause and the
costs it incurs from detaining and educating undocumented          violating other federal laws. See 5 U.S.C. §§ 702, 706. The
                                                                   trickier question is who: Congress has limited the availability
aliens. See also    Lujan, 504 U.S. at 572 n.7, 112 S. Ct. at      of an APA cause of action to persons who allege an injury that
2142 n.7 (“The person who has been accorded a procedural           is “arguably” within the “zone of interests” to be protected or
right to protect his concrete interests can assert that right
without meeting all the normal standards for redressability        regulated by the relevant statutes.   Collins v. Mnuchin, 938
and immediacy.”).                                                  F.3d 553, 573–74 (5th Cir. 2019), cert. granted, 141 S.Ct. 193,
                                                                   207 L.Ed.2d 1118 (2020); see also Match-E-Be-Nash-She-
*21 * * *                                                          Wish Band of Pottawatomi Indians v. Patchak (“Match-E”),
                                                                   567 U.S. 209, 224, 132 S.Ct. 2199, 2210, 183 L.Ed.2d 211
Having concluded that Texas has standing to sue, the Court
                                                                   (2012) (quoting Ass'n of Data Processing Serv. Orgs., Inc.
simply cannot refrain from exercising its jurisdiction over
                                                                   v. Camp, 397 U.S. 150, 153, 90 S.Ct. 827, 830, 25 L.Ed.2d
the controversy with the United States here.       Cohens v.       184 (1970)).
Virginia, 19 U.S. (6 Wheat.) 264, 404 (1821) (noting that
federal courts “have no more right to decline the exercise of      *22 In the APA context, the zone of interests test is not
jurisdiction which is given, than to usurp that which is not
                                                                   “especially demanding.”      Collins, 938 F.3d at 574 (quoting
given”);    Lexmark Int'l, Inc. v. Static Control Components,
                                                                      Lexmark, 572 U.S. at 130, 134 S.Ct. at 1389). Rather,
Inc., 572 U.S. 118, 126, 134 S.Ct. 1377, 1386, 188 L.Ed.2d
                                                                   the Supreme Court has “conspicuously included the word
392 (2014) (resolving doctrinal tension that had developed
                                                                   ‘arguably’ in the test to indicate that the benefit of any doubt
with a federal court's “virtually unflagging” obligation to



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            16
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 82 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


                                                                   In short: Texas alleges a contrary to law claim in Count II,
goes to the plaintiff.”     Lexmark, 572 U.S. at 130, 134
                                                                   an arbitrary and capricious claim in Count IV, and a notice
S.Ct. at 1389 (quoting      Matche-E, 567 U.S. at 225, 132         and comment claim in Count V. Before addressing the merits
S.Ct. at 2210). The zone of interests test “ ‘forecloses suit      of these claims, the Court must first consider whether Texas's
only when a plaintiff's interests are so marginally related to     alleged injured interests fall within the relevant statutes’ zone
or inconsistent with the purposes implicit in the statute that     of interests. They do.
it cannot reasonably be assumed that’ Congress authorized
that plaintiff to sue.”    Collins, 938 F.3d at 574 (quoting       As a preliminary matter, the Parties dispute which provision
                                                                   of law constitutes the relevant statute for each claim.
   Lexmark, 572 U.S. at 130, 134 S.Ct. at 1389).                   The Defendants contend—without explanation—that all of

Importantly, the relevant statute in whose zone of interests       Texas's claims are relevant to    8 U.S.C. § 1231. (See Dkt.
the plaintiff's injury must reside “is to be determined not by     No. 83 at 30–32). Texas, on the other hand, asserts that its
reference to the overall purpose of the Act in question,” but      arbitrary and capricious and notice and comment claims “do
rather, “by reference to the particular provision of law upon      not depend on     Section 1231”— but, like the Defendants,
which the plaintiff relies.”   Bennett, 520 U.S. at 175–76,        offers no support. (Dkt. No. 84 at 22). This disagreement
117 S.Ct. at 1167. In other words, a court must review those       matters because, as discussed momentarily, the Defendants’
“substantive provisions” of law that the plaintiff relies on for   entire argument against Texas's ability to satisfy the zone of
“the gravamen” of its complaint. Id.                               interests test is that     section 1231 itself precludes judicial
                                                                   review of all the APA claims. In so arguing, the Defendants
Here, the Court considers just three of Texas's APA claims         elide the Fifth Circuit's historic treatment of APA claims in the
asserting that the Government violated federal law:                immigration context, which considers “the INA” as a whole.

  Count II: alleging that the Government's 100-day pause              Texas, 809 F.3d at 163. Based on the following, the Court
                                                                   agrees with Texas, but ultimately the distinction is irrelevant
  transgressed    8 U.S.C. § 1231(a)(1)(A) by deliberately
  “alter[ing]” and “suspend[ing]” its mandatory 90-day             because     section 1231 itself does not bar Texas's claims.
  removal period without any “actions of the alien[s]” to
  which the pause applies, and therefore is “not in accordance
                                                                   a. Counts IV & V: Zone of Interests
  with law” and “in excess of...authority” in violation of    5     *23 Texas's arbitrary and capricious and notice and
  U.S.C. § 706(2)(A) & (C), (Dkt. No. 1 at ¶¶ 43–49);
                                                                   comment claims do not expressly mention      section 1231.
  Count IV: alleging that the Government's 100-day pause           (Dkt. No. 1 at ¶¶ 58–67). And although the arbitrary and
  “represents a sharp departure from DHS's previous policy”        capricious claim focuses partly on “the harms that pausing
  for “enforcing...immigration laws,” and the Government           removals will cause,” the general subject of “removal,”
  “ignored” and “did not analyze” the harms and costs that         as the Defendants helpfully point out, implicates a suite
  “pausing removals will cause,” and that the Government           of INA provisions. See, e.g.,         8 U.S.C. §§ 1225(b)(1)
  “failed to consider alternative approaches that would
  allow at least some additional removals to continue,” thus       (expedited removals);       § 1226(a) (arrest and detainment
  rendering the 100-day pause “arbitrary and capricious” in        during pending decision regarding removal);            § 1229c
  violation of     5 U.S.C. § 706(2)(A), (id. at ¶¶ 58–64); and    (voluntary departure in lieu of removal);   § 1252 (judicial
                                                                   review of orders of removal). (Dkt. Nos. 82 at 18–19); (83
  Count V: 36 alleging that the Government was required but        at 22–23). Accordingly, the “gravamen” of Texas's claimed
  failed to use “notice-and-comment” procedures in issuing         injuries vis-à-vis its arbitrary and capricious and notice
  the 100-day pause because this new policy is a “substantive
                                                                   and comment claims do not reside in          section 1231. See
  or legislative rule,” and thus the Government violated      5
                                                                      Bennet, 520 U.S. at 175, 117 S.Ct. at 1167. Rather, for
  U.S.C. §§ 553 and       706, (id. at ¶¶ 65–67).                  those claims, the zone of interests of all the INA is relevant.
                                                                   See    Texas, 809 F.3d at 162–63.



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           17
             Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 83 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


                                                                    the Court's examination of “statutory bars to judicial review,”
Turning now to whether Texas's injuries fall within the zone        see infra. (See also Dkt. No. 84 at 19– 20). Regardless,
of interests of the relevant statute, the Court first considers
                                                                    the Court is prepared to address the Defendants’       section
Texas's arbitrary and capricious and notice and comment
                                                                    1231(h) argument at this juncture because, as will be seen,
claims. With regards to these, and as just discussed, “[t]he
                                                                    the explanation facilitates a better understanding of how
interests the state[ ] seek[s] to protect fall within the zone of
                                                                    Texas rests squarely within the interests Congress intended to
interests of the INA.”       Id. at 163. The injury Texas asserts
                                                                    protect through     section 1231.
is the same as that which satisfied its Article III standing:
the concrete and imminent likelihood it will suddenly be
                                                                    *24 The Defendants argue that Texas falls outside the
required to spend more than reasonably anticipated on its
detention facilities and public education, see supra. Texas         “zone of interests” of section 1231 because subsection (h)
asserts that this injury is exactly the type the INA's designers    precludes Texas from claiming a “right or benefit” derived

had in mind, arguing that both “ Section 1231...and the             from that statute. (Dkt. No. 83 at 30–32).     Section 1231(h)
INA more broadly...were enacted to protect Americans from           provides:
the costs that illegal aliens impose.” (Dkt. No. 84 at 21).
The Court agrees, and, at least as it pertains to “the INA
more broadly,” so too does the Fifth Circuit. In Texas v.
                                                                                 Nothing in this section [ section
United States, the panel found that plaintiff-states’ financial
                                                                                 1231] shall be construed to create
injury fit squarely within the INA's “concern that ‘aliens
                                                                                 any substantive or procedural right or
have been applying for and receiving public benefits from
                                                                                 benefit that is legally enforceable by
Federal, State, and local governments at increasing rates.’ ”
                                                                                 any party against the United States or
   809 F.3d at 163 (quoting 8 U.S.C. § 1601). Moreover,                          its agencies or officers or any other
as it relates to Texas's detention facility costs, Congress                      person.
explicitly demonstrated an intent to protect states’ financial
interests by empowering the Attorney General to “enter into
contractual arrangement[s]” with States “which provide[ ] for
                                                                       8 U.S.C. § 1231(h) (emphasis added). While the Court
compensation . . . with respect to the incarceration of the
                                                                    notes the superficial appeal of relying on subsection (h) to
undocumented criminal alien.”         8 U.S.C. § 1231(i)(1)(A).     preclude Texas from asserting its contrary-to-law claim, the
This is the statutory genesis of the SCAAP program discussed        Supreme Court has admonished that, when making a zone
above. 37 Accordingly, it is beyond doubt that Texas's alleged      of interests finding, courts must “determine the meaning of
injuries flowing from its arbitrary and capricious and notice
                                                                    the congressional provision” in question.       Lexmark, 572
and comment claims implicate an interest well within the zone
                                                                    U.S. at 128, 134 S.Ct. at 1388. In so doing, it becomes clear
protected by the INA.
                                                                    that the above-referenced provision does not mean what the
                                                                    Defendants assert.
b. Count II: Zone of Interests
As it relates to Texas's contrary to law claim—and even if          On the surface, the term “party” in this section appears to have
its arbitrary and capricious and notice and comment claims          two plausible meanings:
were found to narrowly rely on section 1231—the Court finds
                                                                    (1) it can mean any party to the removal proceedings
that Texas's interests are protected by the relevant statute. In
disagreeing, the Defendants make a pointed argument relying         detailed in that specific section,    8 U.S.C. § 1231, or
                                                                    (2) it can mean any party to any proceeding, including
on a single provision of the relevant statute,   8 U.S.C.
                                                                    the removal proceedings but also any other subsequent
§ 1231(h). This provision, the Defendants argue, precludes
                                                                    proceeding unrelated to the removal of a specific individual.
judicial review for Texas—or anyone else for that matter.
                                                                    Texas suggests the former meaning is appropriate, urging
(Dkt. No. 83 at 30–32) (citing § 1231(h)). The Court notes
                                                                    that   section 1231(h) cannot be read to “prevent any party
that the Government places this argument in the “zone of
                                                                    [from] challenging an agency decision.” (Dkt. No. 84 at 20)
interests” section when it is better suited for discussion within


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             18
             Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 84 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


(emphasis added). The Defendants argue for something more           v. PCE Constructors, Inc., 407 F.3d 734, 739 (5th Cir.
akin to the latter, suggesting that “party” denotes “aliens         2005) (citation omitted). Only “when traditional methods of
and sovereign entities alike.” (Dkt. No. 83 at 32). Under the       statutory construction fail to reveal a provision's meaning...we
Defendants’ reading, “no would-be plaintiff” could ever bring
                                                                    conclude that it is ambiguous.”     United Servs. Auto. Ass'n,
suit to enforce this section, either directly or indirectly, even
                                                                    102 F.3d at 147.
if the federal government acts beyond the authority of the
statute. (Id.). After scrupulous review, the Court “think[s]
the statute is more complex than [the Defendants’] argument
                                                                                        Statutory Interpretation
supposes.”      Graham Cty. Soil & Water Conservation Dist.
v. U.S. ex rel. Wilson (Graham Cty.), 545 U.S. 409, 415, 125
                                                                    Here, neither      section 1231 nor the INA defines how the
S.Ct. 2444, 2449, 162 L.Ed.2d 390 (2005). In other words,
                                                                    term “party” is to be used in    section 1231(h). The Court
“party” in section 1231 undoubtedly means—and only
                                                                    must therefore “look first to the word's ordinary meaning.”
means—any party to the removal proceedings referenced in
                                                                       Schindler Elevator Corp. v. United States ex rel. Kirk,
   section 1231.
                                                                    563 U.S. 401, 407, 131 S.Ct. 1885, 1891, 179 L.Ed.2d 825
                                                                    (2011). Importantly, “[s]tatutory language has meaning only
The Court first takes notice of the basic rules for statutory
construction. “The task of statutory interpretation begins and,     in context.”     Graham Cty., 545 U.S. at 415, 125 S.Ct. at
if possible, ends with the language of the statute.” Trout Point
                                                                    2449 (citing      Leocal v. Ashcroft, 543 U.S. 1, 9, 125 S.Ct.
Lodge, Ltd. v. Handshoe, 729 F.3d 481, 486 (5th Cir. 2013).
                                                                    377, 382, 160
“When the language is plain, [the court] ‘must enforce the
statute's plain meaning, unless absurd.’ ” Id. (quoting In
re Nowlin, 576 F.3d 258, 261–62 (5th Cir. 2009)); see also          L.Ed.2d 271 (2004)). Accordingly, it is necessary to look at

    BedRoc Ltd. v. United States, 541 U.S. 176, 183, 124 S.Ct.         section 1231(h) and the term “party” in the broader context
1587, 1593, 158 L.Ed.2d 338 (2004) (“The preeminent canon           of the immigration statutes in general and the origin of this
of statutory interpretation requires [the court] to ‘presume that   section in particular.
[the] legislature says in a statute what it means and means in
a statute what it says there.’ ” (quoting Conn. Nat'l Bank                          Historical Statutory Framework
v. Germain, 503 U.S. 249, 253–54, 112 S.Ct. 1146, 1149,
                                                                    The Court first considers the historical progression of the
117 L.Ed.2d 391 (1992))). “A statute is ambiguous if it is
                                                                    immigration statutes in question. In the past several decades,
susceptible of more than one accepted meaning.”        United       Congress has repeatedly revised the INA “with an eye to
Servs. Auto. Ass'n v. Perry, 102 F.3d 144, 146 (5th Cir. 1996)      reducing both illegal immigration and the expenses related
(per curiam). Multiple accepted meanings do not exist merely        to the enforcement of the nation's immigration laws.” Loaiza
because a statute's “authors did not have the forethought           v. I.N.S., No. 98-CV-1112 FB, 1998 WL 863126, at *1
expressly to contradict any creative contortion that may later      (E.D.N.Y. Dec. 8, 1998). Relevant to the instant inquiry,
be constructed to expand or prune its scope.”      Moore v.         Congress passed INA-related legislation in 1986, 1994, and
Hannon Food Serv., Inc., 317 F.3d 489, 497 (5th Cir. 2003).         1996. Because these congressional actions are highly relevant
Thus, the Court must initially determine whether “all but one       to the Court's historical analysis of the word “party” in

of the meanings” of the word party in         section 1231(h) is       section 1231(h), the Court details them here.

“ordinarily eliminated by context.”   Deal v. United States,
508 U.S. 129, 132–33, 113 S.Ct. 1993, 1996–97, 124 L.Ed.2d
44 (1993).                                                                         1986: Section 1252(i) of the IRCA

                                                                    In 1986, Congress passed the Immigration Reform and
 *25 In order to conduct this analysis, the Court must
                                                                    Control Act (“IRCA”), which contained the following
use “the traditional means of statutory interpretation, which
                                                                    provision:
include the text itself, its history, and its purpose.”   Bellum


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             19
             Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 85 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)



                                                                  Cir. 1993);    Soler, 942 F.2d at 605; see also    Garcia, 40
                                                                  F.3d at 301 (recognizing it is “settled” that “prisoner aliens
             In the case of an alien who is convicted             who seek mandamus to force the INS to start deportation
             of an offense which makes the alien                  proceedings do have standing”). The Ninth Circuit had stated
             subject to deportation, the Attorney
             General shall begin any deportation                  unequivocally that “ 8 U.S.C. § 1252(i) created a duty
             proceedings as expeditiously as                      to incarcerated aliens because the plaintiff prisoner fell
             possible after the date of conviction.               within the ‘zone of interests’ protected by the underlying
                                                                  statute.”   Campos, 62 F.3d at 312 (emphasis added) (citing
                                                                     Silveyra, 989 F.2d at 1014 n.1).
   8 U.S.C. § 1252(i); Immigration and Nationality Act,
as amended by the Immigration Reform and Control Act
of 1986, Pub. L. No. 99–603, 100 Stat. 3359 (1986)                                1994: Section 225 of INTCA
(emphasis added). The Fifth Circuit would later explain that
   section 1252(i) was enacted to further the purposes “of         *26 Because “Congress disapproved of this practice and
reducing prison overcrowding and cost to the government.”         sought to eliminate it,” Congress enacted the Immigration and
                                                                  Nationality Technical Corrections Act of 1994 (“INTCA”),
   Giddings v. Chandler, 979 F.2d 1104, 1109 (5th Cir. 1992);     Pub.L. No. 103–416, 108 Stat. 4305 (Oct. 25, 1994). Ncube
see also     Hernandez-Avalos v. I.N.S., 50 F.3d 842, 847 n.11    v. INS Dist. Directors & Agents, No. 98 Civ. 0282, 1998 WL

(10th Cir. 1995) (“ § 1252(i) was enacted in order to ease        842349, at *11 (S.D.N.Y. Dec. 2, 1998) (citing        Campos,
financial burdens on federal, state and local prisons resulting   62 F.3d at 314). Section 225 of INTCA provides:
from lengthy detention of aliens awaiting deportation.”).

The passage of this statute had unintended consequences.                       No amendment made by this Act and
Incarcerated or criminally charged aliens began filing suit                    nothing in § 242(i) of the Immigration
under this provision seeking to have an expedited deportation
                                                                               and Nationality Act ( 8 U.S.C. §
to avoid a prison sentence. See, e.g.,  Campos v. I.N.S.,                      1252(i)) shall be construed to create
62 F.3d 311, 312 (9th Cir. 1995) (noting that the plaintiff/                   any substantive or procedural right or
petitioner is “seeking an expedited deportation hearing                        benefit that is legally enforceable by
                                                                               any party against the United States or
pursuant to     8 U.S.C. § 1252(i)”). In the face of those
                                                                               its agencies or officers or any other
claims, the Ninth Circuit held that criminal aliens could
                                                                               person.
compel the initiation of removal or deportation proceedings.
See, e.g.,     Soler v. Scott, 942 F.2d 597, 604– 05 (9th
Cir. 1991), vacated as moot sub nom.,       Sivley v. Soler,      INTCA § 225, 108 Stat. 4305 at 4324 (1994) (emphasis
506 U.S. 969, 113 S.Ct. 454, 121 L.Ed.2d 364 (1992).              added). Note for now that this language is essentially identical
More specifically, the Ninth Circuit held that an individual      to the language used in     section 1231(h). 38
could petition under the Mandamus Act to seek immediate
deportation hearings under        section 1252(i). See, e.g.,     The Ninth Circuit immediately recognized the import of
                                                                  Congress’ action:
   Garcia v. Taylor, 40 F.3d 299, 301 (9th Cir. 1994). The
Ninth Circuit noted that “delays and seemingly unnecessary,
prolonged incarceration prompted our decisions in a line
of cases finding standing...for incarcerated aliens to seek                    Congress took the opportunity in
                                                                               section 225 of the INTCA to clarify
immediate deportation hearings.”      Campos, 62 F.3d at 313;
                                                                               for our benefit that section 1252(i)
   Silveyra v. Moschorack, 989 F.2d 1012, 1014 n.1 (9th                        does not create an obligation on



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           20
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 86 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


            the part of the government toward                    *27    In 1996, Congress transferred the essence of
            individual incarcerated aliens and that
                                                                    section 1252(i)’s removal mandate to a brand new       8
            such aliens lack standing to sue for any
                                                                 U.S.C. § 1231. Illegal Immigration Reform and Immigrant
            relief under     section 1252 because                Responsibility Act, Pub. L. No 104-208, Div. C, Title III,
            they are outside the “zone of interests”             §§ 305(a)(3), 306(a)(1) 328(a)(1), Sept. 30, 1996, 110 Stat.
            of the statute.                                      3009-598, 3009-607, 3009-630 (1996) (redesignating and
                                                                 amending      8 U.S.C. 1252(i) to    8 U.S.C. 1231); see also
                                                                    Channer v. Hall, 112 F.3d 214, 215–16 (5th Cir. 1997)
   Campos, 62 F.3d at 314 (emphasis added). “By enacting         (acknowledging the transfer). In doing so, and in keeping
section 225, Congress made clear that the sole purposes
                                                                 with its long history of pairing the former section 1252(i)
of     section 1252(i) are economic, not humanitarian.”          removal mandate for the Attorney General with section 225 of
Id. (emphasis added). Similarly, as another court would
acknowledge, “[t]ermination of judicial review of these types    the INTCA, Congress created a brand new section 1231(h)
of claims would expedite removal of deportable aliens by         whose language is virtually identical to section 225:
allowing the Attorney General to concentrate on executing
the removal order rather than having to defend her detention
decisions in court.” Ncube, 1998 WL 842349, at *7 n.4.                        Nothing in this section shall be
                                                                              construed to create any substantive
The Ninth Circuit speculated as to why section 225 was                        or procedural right or benefit
passed in the first place: “The intended target of section                    that is legally enforceable by any
225 thus must have been our Ninth Circuit law allowing                        partyagainst the United States or its
                                                                              agencies or officers or any other
mandamus relief.”     Campos, 62 F.3d at 314. And they were
                                                                              person.
     39
right. The Congressional Record for section 225 makes this
point clear:

  Sec. 352. Construction       of   Expedited    Deportation
  Requirements.                                                     8 U.S.C. § 1231(h) (1998) (emphasis added).

  In response to another recent ruling by the Court of Appeals   Congress also shifted over          section 1252(c), which
  for the Ninth Circuit, this section makes clear that the       provided “the Attorney General shall have a period of six
  provision in the INA that requires the Attorney General to     months from the date of [a final order of deportation under
  begin deportation proceedings as expeditiously as possible     administrative processes]...to effect the alien's departure.”
  cannot be construed to create a legally enforceable right or   See     Channer, 112 F.3d at 216. Plainly, this language
  benefit.
                                                                 corresponds with     section 1231(a)(1)(A), which provides:
104 Cong. Rec. 28441 (1994) (emphasis added).                    “[W]hen an alien is ordered removed, the Attorney General
                                                                 shall remove the alien from the United States within a period
Accordingly, it is clear that section 225 of the INTCA was       of 90 days (in this section referred to as the “removal
designed to prohibit individual aliens from attempting to        period”).”    8 U.S.C. § 1231(a)(1)(A).
compel the Attorney General to deport them by relying
on    section 1252(i)’s mandate to remove the alien “as          In light of the foregoing, Congress's goals are crystal clear:
expeditiously as possible.”                                      If Congress is going to require the Attorney General to
                                                                 remove an individual alien for “economic” reasons related to
                                                                 detainment,      Campos, 62 F.3d at 314, it does not want that
                                                                 alien draining the government's resources by filing a lawsuit
             1996:    Section 1231(h) emerges
                                                                 asserting a right to be removed. See Ncube, 1998 WL 842349,
                                                                 at *7 n.4.



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         21
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 87 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


                                                                               from the U.S. that they be removed at a
     8 U.S.C. § 1231(h) applies only to aliens                                 particular time or to a particular place.

With the foregoing in mind and using the traditional tools of
statutory construction focusing on “text, context, structure,      (H.R. REP. NO. 104-828H.R. REP. NO. 104-828, at 219)
and history,” see State v. United States Envtl. Prot. Agency,      (Conf. Rep.) (1996) (emphasis added).
983 F.3d 826, 836 (5th Cir. 2020), the Court finds that the
term “party” as used in  section 1231(h) is not ambiguous          And there you have it. This provision,       section 1231(h),
and means the alien involved in the immigration removal            is “intended” to prohibit the litigation of claims by aliens.
                                                                   See Ncube, 1998 WL 842349, at *11 (“Several courts have
proceeding detailed in that specific section,       8 U.S.C. §
      40
1231. The Court finds that “party” does not mean the State         interpreted language identical to that contained in           §
of Texas in the current proceeding.                                1231(h) to preclude an alien from having standing to raise a
                                                                   claim for relief.” (emphasis added)). Therefore, and again, the
 *28 In the alternative, to the extent that the term “party”       term “party” in   section 1231(h) means “aliens who have
remains ambiguous because it is “susceptible to more than          been ordered removed from the U.S.” and who are seeking
one reasonable interpretation or more than one accepted            to “be removed at a particular time or to a particular place”
meaning,” United States v. Kaluza, 780 F.3d 647, 658–59
                                                                   under    section 1231.
(5th Cir. 2015) (citing    Carrieri v. Jobs.com Inc., 393 F.3d
508, 519 (5th Cir. 2004)), the Court “turn[s] to the legislative   Without considering the statutory history just described,
history.” Schaeffler v. United States, 889 F.3d 238, 242 (5th
                                                                   the Defendants maintain that “party” in section 1231(h)
Cir. 2018); see also       Exxon Mobil Corp. v. Allapattah         includes Texas in this case by relying on dicta from a
Servs., Inc., 545 U.S. 546, 568, 125 S.Ct. 2611, 2626, 162         1995 Tenth Circuit case. (Dkt. No. 83 at 31–32) (citing
L.Ed.2d 502 (2005) (“Extrinsic materials have a role in
statutory interpretation only to the extent they shed a reliable      Hernandez-Avalos, 50 F.3d at 844). In Hernandez-
light on the enacting Legislature's understanding of otherwise     Avalos, the Tenth Circuit was faced with petitions from
                                                                   “four aliens serving prison sentences” seeking “a writ of
ambiguous terms.”);     Garrett v. Circuit City Stores, Inc.,      mandamus...compelling the [INS] to initiate deportation
449 F.3d 672, 679 (5th Cir. 2006) (similar).
                                                                   proceedings” under former         section 1252(i).    50 F.3d
                                                                   at 843. The Tenth Circuit panel, citing section 225 of the
The 1996 Conference Report for             section 1231(h) 41      INTCA, correctly held that section 225 deprived the aliens
specifically provides:                                             of a private right of action to compel their removal under the
                                                                   former      section 1252(i).    Id. at 844. Then the panel went
                                                                   further. In a quintessential example of the dangers inherent in
                Section    241(h)   [ section                      engaging in dicta, the panel stated:
             1231(h)] provides that nothing in
                section 241 [ section 1231] shall
             be construed to create any substantive                             *29 But we think it [section 225]
             or procedural right or benefit that                               does more than that [ (bar causes
             is legally enforceable against the                                of action for aliens) ]. It imposes
             United States, its agencies or officers,                          upon      § 1252(i) a mandatory
             or any other person. This provision                               rule of construction compelling the
             is intended, among other things, to                               conclusion that the statute creates no
             prohibit the litigation of claims by                              right or benefit enforceable by any
             aliens who have been ordered removed                              party against the federal government
                                                                               or anyone else. The statute, in short,
                                                                               makes clear that Congress intended



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           22
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 88 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


            that no one be able to bring suit to                 and local governments and not on the Federal system.”
            enforce      § 1252(i), which means                     Prieto v. Gluch, 913 F.2d 1159, 1165 (6th Cir. 1990)
            that no one can satisfy the zone of                  (quotation omitted). The Ninth Circuit stated that the former
            interests test, and therefore no would-
                                                                    section 1252(i) demonstrated Congress's clear intent to
            be plaintiff has standing to bring suit,
            either directly under the statute or by              protect “economic” interests.    Campos, 62 F.3d at 314. And
            way of the Mandamus Act.                             the Tenth Circuit has stated that the former section 1252(i)
                                                                 was enacted “in order to ease financial burdens on federal,
                                                                 state and local prisons resulting from lengthy detention of
Id. Thus, without any reference to the meaning of “party”
                                                                 aliens awaiting deportation.”   Hernandez-Avalos, 50 F.3d
from the historical interplay of section 1251(i) and section
                                                                 at 847 n.11. Beyond this remarkably consistent interpretation
225 of the INTCA, the Tenth Circuit foreclosed the
                                                                 of the purpose of      section 1252(i), Congress appears to
opportunity of anyone to assert “interests” under      section
                                                                 have continued building on its original purpose to financially
1252(i). Respectfully, this Court declines to follow the Tenth
                                                                 protect State prisons even after the essence of section 225 of
Circuit in Hernandez-Avalos because it is dicta, has not
been adopted by the Fifth Circuit, and is incorrect when the     the INTCA was copied into         section 1231(h) by expressly
meaning of the word “party” is properly interpreted.             empowering the Attorney General to contract with States
                                                                 to offset the costs that States incur when detaining criminal
                                                                 aliens. See   8 U.S.C. § 1231(i). As discussed above in
            Texas is within the zone of interests                the standing section, see supra, the federal government
            of   8 U.S.C. § 1231 In addition to                  was empowered through          section 1231(i) to implement a
            demonstrating that Texas is not barred               program called SCAAP which provides direct financial aid to
            by     section 1231(h), the foregoing                State prisons to offset the costs of detaining criminal aliens.

                                                                 In light of the foregoing, it is beyond doubt that Congress
                                                                 had the financial interests of States like Texas in mind when
analysis clearly shows that Texas's contrary-to-law claim
falls squarely within the zone of interests Congress meant       it enacted the former     section 1252(i), and the financial
                                                                 interests of States like Texas persisted to be important to
to protect when enacting     section 1231. As demonstrated
                                                                 Congress when        section 1231 was created. The Court
above,     sections 1252(c) and (i) are prior corollary
                                                                 therefore finds that Texas is within the zone of interests to
statutes to   section 1231(a)(1)(A), see  Channer v.             bring its APA claims here.
Hall, 112 F.3d at 215-16, just as section 225 of the
INTCA is to      section 1231(h). These two provisions
                                                                 2. Statutory Bars to Judicial Review
represent the removal requirement and the claim barring
                                                                  *30 The Court next considers whether any “statutes preclude
mechanism of the INA for aliens subject to a final order
of removal. Their purposes are integrally linked, with the       judicial review.”    5 U.S.C. § 701(a)(1). The Government
claim barring mechanism serving as the backstop for the          contends certain statutory provisions from the INA, namely
removal requirement. To that end, the Fifth Circuit has             8 U.S.C. § 1252(a)(5) and (b)(9), bar judicial review of
described the former     section 1252(i)’s bar on claims         Texas's APA claims. The Government asserts that “Congress
for aliens seeking expedited removal as being enacted to         was explicit that only noncitizens could obtain judicial review
“reduc[e] prison overcrowding and cost to the government.”       of the type Texas seeks.” (Dkt. No. 83 at 27 (emphasis in
                                                                 original)). Texas, unsurprisingly, states that those provisions
   Giddings, 979 F.2d at 1109. The Sixth Circuit has likewise
                                                                 are of no matter because they apply solely to judicial review
noted that the former       section 1252(i) was meant to help    of an order of removal, and Texas “is not asking this Court to
“local and State jails” that had become “jammed up” because      review any order of removal.” (Dkt. No. 84 at 14). Turning
“the burden of inaction [in removals] falls on the State



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        23
             Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 89 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


to each of these provisions, the Court finds the Governments’       issues to be brought in petitions for ‘judicial review.’ ” Id.
arguments unpersuasive.
                                                                    (quotations omitted); see also AADC,       525 U.S. at 499,
                                                                    119 S.Ct. at 951(Stevens, J., concurring) (“The meaning of
First, 8 U.S.C. § 1252(a)(5) provides that federal courts of
                                                                        8 U.S.C. § 1252(b)(9)” is “perfectly clear.” The statute
appeal have exclusive jurisdiction for any petition for review
                                                                    “postpones judicial review of removal proceedings until the
“filed...in accordance with” section 1252 itself. Section           entry of a final order....”). Again, Texas is not challenging
1252 concerns “[j]udicial review of orders of removal.” See         a final order of removal, nor is it challenging any aspect of
   8 U.S.C. § 1252. Thus, an individual who has an order            removal proceedings an individual has undergone. Section
of removal affirmed by the BIA may appeal that decision to          1252(b)(9) is therefore irrelevant to Texas's claims.
a federal circuit court. See     Martinez v. Napolitano, 704
                                                                    The Ninth Circuit said it best when it explained—in an
F.3d 620, 622 (9th Cir. 2012) (“The language of [ section           opinion cited by both the Defendants and Texas—that,
1252(a)(5)] is clear. The exclusive means to challenge an
                                                                    “while [ Sections 1252(a)(5) and        1252(b)(9)] limit how
order of removal is the petition for review process.” (emphasis
                                                                    immigrants can challenge their removal proceedings, they
added)); see also 8 U.S.C. § 1252(d) (“A court may review           are not jurisdiction-stripping statutes that, by their terms,
a final order of removal only if the alien has exhausted all        foreclose all judicial review of agency actions. Instead,
administrative remedies available to the alien as of right, and     the provisions channel judicial review over final orders of
another court has not decided the validity of the order, unless
                                                                    removal to the courts of appeals.”       J.E.F.M. v. Lynch, 837
the new petition presents grounds that could not have been
                                                                    F.3d 1026, 1031 (9th Cir. 2016) (emphasis added). As such,
presented in the prior judicial proceeding or that the remedy
                                                                    it is clear that these statutes focus on an individual's appeal
provided in the prior proceeding was inadequate or ineffective
                                                                    of a final order of removal and any related challenges to
to test the validity of that order.” (emphasis added)). Texas
                                                                    the removal proceedings in which the removal was ordered.
is not challenging an order of removal or petitioning judicial
                                                                    Texas was not ordered to be removed. It is not challenging a
review of one. Section 1252(a)(5) is therefore inapplicable         final order of removal. It is not asking for review of any prior
to Texas's claims.
                                                                    removal proceedings. Therefore, neither        section 1252(a)
                                                                    (5) nor 1252(b)(9) bars Texas's claims.
The same is true of      8 U.S.C. § 1252(b)(9). That provision
provides, “Judicial review of all questions of law and              *31 The Government additionally claims that regardless
fact...arising from any action taken or proceeding brought to
                                                                    of whether       sections 1252(a)(5) and     1252(b)(9) apply,
remove an alien from the United States under this subchapter
                                                                    “judicial review would still be precluded” because “Congress
shall be available only in judicial review of a final order under
                                                                    has established a detailed scheme that carefully restricts
this section.”   8 U.S.C. § 1252(b)(9) (emphasis added).            judicial interference with Executive discretion in immigration
This provision means that an individual subject to an order         enforcement.” (Dkt. No. 83 at 29). Specifically, the
of removal must consolidate his claims in one proceeding,           Defendants note that Congress enacted numerous provisions
that is, when a federal court of appeals reviews the BIA's          protecting the Executive's discretion from judicial review
affirmation of the individual's order of removal. See I.N.S.        —     8 U.S.C. §§ 1226(e),         1226a(b)(1),       1229c(f),
v. St. Cyr, 533 U.S. 289, 313–14, 121 S.Ct. 2271, 2286–
                                                                        1231(h), and    1252(a)(2)(A),     (a)(2)(B),    (a)(2)(C),
87, 150 L.Ed.2d 347 (2001). The Supreme Court, in the
course of explaining that habeas petitions may be brought              (b)(4)(D), (b)(9), (d), (f), and (g). (Id.). These
independently from an individual's petition of review of a          provisions simply do not preclude this case.
final order of removal, stated that the purpose of 8 U.S.C. §
                                                                    The limiting provisions the Government cites are within
1252(b)(9) “is to consolidate ‘judicial review’ of immigration
                                                                    statutory sections that deal with apprehension and detention
proceedings into one action in the court of appeals, but it
applies only with respect to review of an order of removal          of aliens (    § 1226), mandatory detention of suspected
under subsection (a)(1).” Id. (quotations omitted). In other
                                                                    terrorists (   § 1226a), voluntary departure (       § 1229c),
words, the statute “simply provides for the consolidation of


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             24
             Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 90 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


                                                                   First, the 100-day pause is the consummation of
detention and removal of aliens ordered removed ( § 1231),
                                                                   DHS's decisionmaking process. Indeed, the January 20
and, as discussed above, judicial review of orders of removal
                                                                   Memorandum “direct[s] an immediate pause on removals
( § 1252). The Government argues that these statutory              of any noncitizen with a final order of removal...for 100
provisions establish Congress's overall intent to preclude         days to go into effect as soon as practical and no later
judicial review of most if not all of DHS's policy decisions       than January 22, 2021.” (Dkt. 63-1 at 4) (emphasis added)
with respect to immigration enforcement. Although these            (footnote omitted). The immediacy of the implementation of
provisions are certainly limiting, the Government overstates       the 100-day pause demonstrates DHS's decision with regard
Congress's intent. First, all of these limiting provisions         to the pause itself is final. The Government attempts to
concern limits to potential suits brought by aliens themselves.    overcome this language by arguing that “the Secretary retains
To suggest Congress in enacting those express limitations was      the discretion to change or abandon this nonenforcement
also seeking to bar suits from States is a bridge too far. Thus,   policy at any time.” (Dkt. No. 83 at 33). But “discretion”
these limiting provisions themselves are of no moment to           to reverse course, by itself, is insufficient to convert an
Texas's claims. Texas is not challenging DHS's decision or
                                                                   action that is final to one that is nonfinal. See  Hawkes
discretion to apprehend or detain an alien (    § 1226), detain    Co., 136 S.Ct. at 1814 (“The Corps may revise an approved
suspected terrorists (   § 1226a), institute voluntary removals    [jurisdictional determination] within the five-year period
                                                                   based on ‘new information.’ That possibility, however, is
( § 1229c), or order an alien's removal ( § 1252). It is           a common characteristic of agency action, and does not
challenging DHS's decision to blanket pause the removal            make an otherwise definitive decision nonfinal.” (citation
of thousands of aliens under the APA. Thus, the detailed
statutory scheme Congress has enacted does not bar Texas's         omitted));     Sackett v. E.P.A., 566 U.S. 120, 127, 132
                                                                   S.Ct. 1367, 1372, 182 L.Ed.2d 367 (2012) (“The mere
claims. 42 To the contrary, the APA provides Texas avenues
                                                                   possibility that an agency might reconsider in light of
to challenge DHS's agency action.
                                                                   ‘informal discussion’ and invited contentions of inaccuracy
                                                                   does not suffice to make an otherwise final agency action
3. Final Agency Action                                             nonfinal.”). The Court therefore finds that the 100-day pause
 *32 The Court next considers whether the 100-day pause            on removals satisfies the first condition.
on removals in the January 20 Memorandum constituted a
final agency action. “Under the APA, an aggrieved party            Second, the 100-day pause determines certain rights and
may file suit in a federal district court to obtain review of      obligations, and legal consequences will undoubtedly flow
any final agency action for which there is no other adequate       therefrom. See      Hawkes Co., 136 S.Ct. at 1813. As an
remedy in a court.”      Nat'l Ass'n of Mfrs. v. Dep't of Def.,    initial matter, the 100-day pause alters DHS's obligation
___ U.S. ___, ___, 138 S.Ct. 617, 626, 199 L.Ed.2d 501             under     section 1231(a)(1)(A) to remove persons with final
(2018) (citing 5 U.S.C. § 704). Texas and the Government           orders of removals. This statutory provision commands that
agree on the standard used to determine whether an agency          those with final orders of removal be removed from the
action is “final.” (Dkt. No. 62 at 15); (Dkt. No. 83 at 32).       country within 90 days, “[e]xcept as otherwise provided in
That standard requires two conditions to be satisfied. See
                                                                   [that] section.”     8 U.S.C. § 1231. The 100-day pause does
   U.S. Army Corps of Eng'rs v. Hawkes Co., ___ U.S. ___,          more than just clarify how DHS will carry forth its statutory
___, 136 S.Ct. 1807, 1813, 195 L.Ed.2d 77 (2016). “First,          obligations; it calls for abandoning this duty almost entirely.
the action must mark the consummation of the agency's
                                                                   Compare      id. § 1231(a)(1)(A), with (Dkt. No. 63-1 at 4–5).
decisionmaking process—it must not be of a merely tentative
or interlocutory nature. Second, the action must be one by
                                                                   To be sure, the 100-day pause on removals also affects the
which rights or obligations have been determined, or from
                                                                   rights of those with final orders of removal. Indeed, the
which legal consequences will flow.” Id. (citing    Bennett,       January 20 Memorandum orders “assessments of alternatives
520 U.S. at 177–78, 117 S.Ct. at 1168). The record reflects        to removal” for all previous final orders of removal without
that Texas sufficiently demonstrates that the 100-day pause
                                                                   any individualized assessment that one of section 1231’s
satisfies both conditions.
                                                                   exceptions to the 90-day removal mandate applies. (Dkt.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           25
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 91 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


No. 63-1 at 5). DHS's abdication of its statutory duty under
                                                                   124 L.Ed.2d 101 (1993) (quoting       Abbott Laboratories
    section 1231(a)(1)(A) has significant legal consequences       v. Gardner, 387 U.S. 136, 140, 87 S.Ct. 1507, 1511, 18
for those with final orders of removal who are detained, as        L.Ed.2d 681 (1967)). But this is “just” a presumption. Id.
illustrated in Zadvydas. In Zadvydas, Justice Breyer provided      “ ‘[R]eview is not to be had’ in those rare circumstances
chapter and verse on the detention and release process for         where the relevant statute ‘is drawn so that a court would
those with final orders of removal. Notably, after an individual   have no meaningful standard against which to judge the
with a final order of removal is detained for 90 days, he
                                                                   agency's exercise of discretion.’ ”    Id. at 191, 113 S.Ct. at
may be released and placed under supervision. Id. at 683–
                                                                   2031 (quoting     Heckler v. Chaney, 470 U.S. 821, 830, 105
84,    121 S.Ct. 2491 at 2495. And an individual who has
                                                                   S.Ct. 1649, 1655, 84 L.Ed.2d 714 (1985)). Where there is
been detained for six months may be entitled to release if “it
                                                                   no meaningful standard to apply, “the statute (‘law’) can be
has been determined that there is no significant likelihood of
                                                                   taken to have ‘committed’ the decisionmaking to the agency's
removal in the reasonably foreseeable future.”       Id. at 701,
                                                                   judgment absolutely.” Id. (quoting      Heckler, 470 U.S. at
121 S.Ct. 2491 at 2505. Here, because the 100-day pause
                                                                   830, 105 S.Ct. at 1655).
would last for, well, 100 days, it is guaranteed that numerous
detained individuals subject to a final order of removal would
                                                                   One category of administrative         decisions that courts
enter the six-month mark during its tenure. The Intervenors’
                                                                   “traditionally have regarded as       ‘committed to agency
own expert illustrates the addition required to understand
                                                                   discretion’ ” is relevant here.       Id. (citation omitted).
this event: persons at or very near the 90-day mark at the
                                                                   Namely, “an agency's decision not     to institute enforcement
start of the 100-day pause will finish it at or near the 190-
day mark. (Dkt. No. 82-2 at 4–5). The Intervenors seek to          proceedings.” Id. (citing   Heckler, 470 U.S. at 831, 105
downplay this arithmetic, arguing that, even after six months,     S.Ct. at 1655–56). Non-enforcement decisions, however, are
the Government maintains “discretion” to detain individuals.       only “presumptively unreviewable.”       Heckler, 470 U.S. at
(Dkt. No. 82 at 44). Sure. But no one can deny that Zadvydas       832–33, 105 S.Ct. at 1656. The Supreme Court has outlined
mandates a change in the manner in which that discretion           one thin but clear road to overcoming that presumption
is exercised. If such a change was significant enough for          and a second less traveled path. As for the first: “the
the Supreme Court to exercise jurisdiction in Zadvydas, it is      presumption may be rebutted where the substantive statute
sufficient to help establish that the 100-day pause constitutes    has provided guidelines for the agency to follow in exercising
a final agency action under the APA. The Court is therefore        its enforcement powers.” Id. As for the second: it may
satisfied that the 100-day pause on removals satisfies the         be “justifiably...found that the agency has ‘consciously and
second condition and that it is, in fact, a final agency action    expressly adopted a general policy’ that is so extreme as
under section 704.                                                 to amount to an abdication of its statutory responsibilities.”
                                                                      Id. at 833 n.4, 105 S.Ct. at 1656 n.4 (emphasis added)
4. Committed to Agency Discretion by Law
                                                                   (quoting      Adams v. Richardson, 480 F.2d 1159, 1162 (D.C.
 *33 In       5 U.S.C. § 701, Congress set two limits on           Cir. 1973) (en banc) (per curiam)). Although the Supreme
federal courts entertaining actions against federal agencies.      Court has not (yet) found this type of “abdication,” it
The first, discussed above in section II.B.2, concerns whether     nevertheless instructed that any such inquiry should focus on
                                                                   “the statute conferring authority on the agency,” which “might
any of Congress's “statutes preclude judicial review.”   Id.
                                                                   indicate that such decisions were not ‘committed to agency
§ 701(a)(1). The second concerns whether the “agency action
                                                                   discretion.’ ” Id.; see also   Texas, 809 F.3d at 166–67.
is committed to agency discretion by law.” Id. § 701(a)(2).
Accordingly, the Court must now inquire whether the 100-day
                                                                   In this case, Texas all but concedes the 100-day pause is a
pause has been “committed” to the Government's discretion
                                                                   nonenforcement policy that is presumptively unreviewable
by law.
                                                                   by expressly seeking the exceptions laid out in Heckler and
                                                                   Adams. (Dkt. No. 62 at 13–15). Texas nevertheless asserts that
The APA embodies a “basic presumption of judicial review.”
                                                                   the Government's action in implementing the 100-day pause
   Lincoln v. Vigil, 508 U.S. 182, 190, 113 S.Ct. 2024, 2030,      warrants review because it is both proscribed by Congress's



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            26
             Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 92 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


guidelines and demonstrates a “general...abdication of its                     this section referred to as the “removal
statutory responsibilities.” (Id. at 13–14) (quoting Heckler,                  period”).
470 at 833    n.4, 105 S.Ct. at 1656 n.4).

The Defendants’ argue in response that they are shielded with        8 U.S.C. § 1231(a)(1)(A) (emphasis added). The Parties
general “prosecutorial” discretion, on the one hand, and broad    disagree over whether the word “shall” means must. (See Dkt.
discretion accorded to the Executive in areas of immigration      No. 16 at 6). The Defendants argue that the word “shall” is
policy, on the other. (Dkt. No. 82 at 19–22; Dkt. No. 83 at       precatory, that is, it expresses a strong wish but is ultimately
22–27).                                                           discardable. (Dkt. No. 82 at 17–19; Dkt. No. 83 at 24). Texas
                                                                  disagrees. (Dkt. No. 62 at 17–19).
 *34 The “substantive statute” through which Congress
“provided guidelines for the agency to follow in exercising       Once again, the Court must engage in statutory interpretation.
its enforcement powers” in this case is      section 1231(a)(1)   See ANTONIN SCALIA & BRYAN A. GARNER,
                                                                  READING LAW 53 (2012) (“Every application of a text
(A). See    Heckler, 470 U.S. at 833, 105 S.Ct. 1656. The         to particular circumstances entails interpretation.” (emphasis
Government directs the Court to statutes conferring broad
authority over the administration of “national immigration        added)). As before in the Court's analysis of   section
                                                                  1231(h), the Parties’ disagreement over the meaning of
enforcement policies and priorities,”     6 U.S.C. § 202(5),      the word “shall” does not necessarily render that word
and to “issue such instructions; and perform such other acts
                                                                  “ambiguous.”   Moore, 317 F.3d at 497. Rather, the Court
as he deems necessary for carrying out his authority,”   8        must determine whether “all but one of the meanings” of
U.S.C. § 1103(a)(3). (Dkt. No. 83 at 25). But the INA “not
only requires the agency to enforce the Act, but also sets        the word shall in       section 1231(a)(1)(A) is “ordinarily
forth specific enforcement procedures”—one of which Texas         eliminated by context.”     Deal, 508 U.S. at 132–33, 113
alleges the Government has “consciously and expressly”            S.Ct. at 1996–97. In conducting this analysis, the Court
suspended.       Adams, 480 F.2d at 1162; see       8 U.S.C.      applies “the traditional means of statutory interpretation,
§ 1103(a)(1) (“The Secretary of Homeland Security shall           which include the text itself, its history, and its purpose.”
be charged with the administration and enforcement of...all          Bellum, 407 F.3d at 739 (citation omitted).
other laws relating to the immigration and naturalization of
aliens....”); (Dkt. No. 62 at 13). Therefore, the Court must      When considering the meaning of a given word in a
consider whether the Government, in exercising its discretion,    statute, the Court must “look first to the word's ordinary
transgressed     section 1231(a)(1)(A). See Adams, 480            meaning.”     Schindler Elevator, 563 U.S. at 407, 131 S.Ct.
F.2d at 1162 (interpreting the exact procedural statute           at 1891. “[T]he word ‘shall’ usually connotes a requirement.”
allegedly discarded by the defendant).
                                                                      Maine Cmty. Health Options v. United States, 140 S.Ct.
                                                                  1308, 1320, 206 L.Ed.2d 764 (2020); see also SCALIA
Analyzing whether the 100-day pause is committed to agency
                                                                  & GARNER, supra, at 112 (“When drafters use shall and
action by law necessitates a resolution of the Parties’ dispute
                                                                  may correctly, the traditional rule holds—beautifully.”). The
over    section 1231(a)(1)(A). That text reads:                   Supreme Court has nonetheless cautioned that, “[a]s against
                                                                  the government, the word ‘shall,’ when used in statutes,
                                                                  is to be construed as ‘may,’ unless a contrary intention is
             Except as otherwise provided in this
                                                                  manifest.” Railroad Co. v.      Hecht, 95 U.S. 168, 170, 24
             section, when an alien is ordered
                                                                  L.Ed. 423 (1877).
             removed, the Attorney General shall
             remove the alien from the United
                                                                  This need for some manifestation of legislative intent
             States within a period of 90 days (in
                                                                  to demonstrate that “shall” should be construed as must
                                                                  against the government has persisted in Supreme Court
                                                                  jurisprudence. For example, in Town of Castle Rock,



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            27
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 93 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


Colorado v. Gonzales, upon which the Defendants rely, (Dkt.       Five years later, the Supreme Court confirmed Richbourg
No. 82 at 19); (Dkt. No. 83 at 25–26, 34), the respondent
                                                                  Motor Co.’s development in Escoe v. Zerbst, 295 U.S. 490,
brought a section 1983 action claiming her Due Process
                                                                  55 S.Ct. 818, 79 L.Ed 1566 (1935). There the Supreme Court
rights were violated because a police department refused to
                                                                  recognized that the word “shall,” although “the language of
enforce restraining orders despite language printed on the
                                                                  command,” was “not controlling” as to whether a statute
orders themselves stating that an “officer shall arrest” a
                                                                  appearing to require a trial court to bring a probationer before
restrained person where probable cause of a violation was
                                                                  it in order to revoke his probation.        Id. at 492–93, 55
evident.     545 U.S. 748, 754, 759, 125 S.Ct. 2796, 2802,
2805, 162 L.Ed.2d 658 (2005). Addressing respondent's             S.Ct. at 819–20 (citing       Richbourg Motor Co., 281 U.S.
contention that “shall” in the restraining order was mandatory,   at 534, 50 S.Ct. 385). Any doubt the Court might have
the Supreme Court found that, given the “well established         had regarding whether “shall” was mandatory, the Supreme
tradition” and “deep-rooted nature” of police discretion, “the    Court explained, “is dispelled when we pass from the words
presence of seemingly mandatory legislative commands”             alone to a view of ends and aims.” Id. Because it was
could not automatically impose a “true mandate of police          “[c]lear[ ] [that] the end and aim of an appearance before the
                                                                  court must be to enable an accused probationer to explain
action.”   Id. at 760–61, 125 S.Ct. at 2805–06. What was
                                                                  away the accusation,” the presentment of the probationer was
needed, the Supreme Court explained, was “some stronger
                                                                  “necessary, or so the Congress must have thought, to protect
indication” from the legislature.     Id. at 761, 125 S.Ct. at
                                                                  the individual against malice or oppression.”     Id. at 493,
2806. Because the restraining order's “shall” language was
                                                                  55 S.Ct. at 820. Thus, the Supreme Court in Escoe found the
“not perceptibly more mandatory than” other State statutes
                                                                  “shall” in the relevant statute was “mandatory in meaning as
using the word shall where the police force was traditionally
afforded discretion, the restraining order was not obligatory.    well as mandatory in form.”      Id. at 494, 55 S.Ct. at 820. To
                                                                  reiterate its rule, the Supreme Court stated: “Statutes are not
Id.; see also Chicago v. Morales, 527 U.S. 41, 61–62 n.32,
                                                                  [optional] when to put them in that category would result in
119 S.Ct. 1849, 1861 n.32, 144 L.Ed.2d 67 (1999) (noting
                                                                  serious impairment of the public or the private interests that
that interpreting “shall” as mandatory in the context of police
action “flies in the face of common sense that all police         they were intended to protect.” Id.; see also Ralpho v. Bell,
officers must use some discretion in deciding when and where      186 U.S.App.D.C. 368, 388–89 & n.149, 569 F.2d 607, 627–
to enforce city ordinances.”).                                    28 & n.149 (1977) (applying Escoe to “prefer a construction”
                                                                  of mandatory language in a statute guiding governmental
 *35 Building on the principle illustrated in Hecht and           officials’ discharge of duties “that bestows the benefits of the
Gonzales, the Supreme Court demonstrated the type of              Act on those for whom it was chiefly intended”).
“intent” or “indication” that would be sufficient to overcome
the presumption against interpreting “shall” as mandatory         From these cases, two tandem guiding principles emerge.
against the government. In Richbourg Motor Co. v. United          From Hecht and Gonzales, it seems clear that the word
States, the Supreme Court expressly found reason to avoid the     “shall” cannot alone compel governmental action unless
rule in Hecht where a statute provided that an officer “shall”    accompanied with “some stronger indication” from the
take possession of a vehicle used in the act of transporting      legislature that the call to action was mandatory.   Hecht, 95
liquor.    281 U.S. 528, 533–34, 50 S.Ct. 385, 387–88, 74         U.S. at 170;     Gonzales, 545 U.S. at 761, 125 S.Ct. at 2806.
L.Ed. 1016 (1930). After noting that the statute in question      From Richbourg Motor Co. and Escoe, it seems clear the
was “in form mandatory throughout,” the Court explained           “indication” to conclude that “shall” means must as against
that it “detail[ed]...successive steps to be taken, which, if     the government is sufficient if the statute's manifest purpose
followed, [led] unavoidably to forfeiture under that section..,   is to protect the public or private interests of innocent third
with the important consequence of protecting the interests
of innocent third persons.” Id. (emphasis added). These           parties.   Richbourg Motor Co., 281 U.S. at 533–34, 50 S.Ct.
qualities of the relevant text, the Supreme Court explained,      at 387– 88;    Escoe, 295 U.S. at 494, 55 S.Ct. at 820.
“suggests a definite purpose to make the protection effective”
by imposing a mandatory duty. Id.
                                                                  In this instance, the “shall” of  section 1231(a)(1)(A)
                                                                  clears these hurdles. As explained fully in the Court's


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            28
              Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 94 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


                                                                  v. Chinchilla, ___ F.3d ___, ___, No. 19-10987, 2021 WL
discussion of whether section 1231(h) bars Texas's claims,
                                                                  501100, at *4 (11th Cir. Feb. 11, 2021) (“Generally, an alien
see supra section II.B.1, the prior corollary immigration
                                                                  must be physically removed from the United States within
statutes to    section 1231 in general and subsection 1231(a)     ninety days of a final removal order.” (emphasis added)
(1)(A) in particular— 8 U.S.C.§ 1252(c) & (i)—clearly             (citing     section 1231(a)(1)(A))).
demonstrate a purpose to protect “public or private interests.”
As explained, those statutes were unequivocally meant to          Indeed, numerous federal courts have recognized that other
“reduc[e] prison overcrowding and cost to the government,”
                                                                  parts of   section 1231 itself uses “shall” as a mandatory
   Giddings, 979 F.2d at 1109 (citing        8 U.S.C. § 1252(i)   command. See, e.g., Rodney v. Mukasey, 340 F. App'x 761,
(1986)); see also       Channer, 112 F.3d at 216 (citing          764 n.3 (3d Cir. 2009) (per curiam) (interpreting “shall” in

   section 1252(c)), help “local and State jails” that had            section 1231(a)(2) to mean the Attorney General “must”
become “jammed up” because “the burden of inaction [in            detain the alien for certain period (emphasis added)); Shuaibu
removals] falls on the State and local governments and not        v. Gonzales, 425 F.3d 1142, 1144 (8th Cir. 2005) (interpreting

on the Federal system,”     Prieto, 913 F.2d at 1165 (citation    the “shall” in section 1231(b)(1)(C) to mean the Attorney
                                                                  General “must” attempt to remove the alien to certain
omitted), protect “economic” interests,     Campos, 62 F.3d
at 314, and “ease financial burdens on federal, state and local   countries);     Kim Ho Ma v. Ashcroft, 257 F.3d 1095, 1115
prisons resulting from lengthy detention of aliens awaiting       (9th Cir. 2001) (interpreting “shall” in     section 1231(a)
deportation.”     Hernandez-Avalos, 50 F.3d at 847. That          (3) to mean all aliens ordered released “must” comply with
statutory history and the consistent federal court recognition    supervision requirements). These interpretations of “shall” as
of those purposes lead inexorably to a single conclusion: the     mandatory in other parts of       section 1231 are yet further
word “shall” in     section 1231(a)(1)(A) means must—even         indication that the “shall” in section 1231(a)(1)(A) bears
as against the Government here.   43
                                       See    Richbourg Motor     the same meaning, for “a word or phrase is presumed to
                                                                  bear the same meaning throughout a text.” SCALIA &
Co., 281 U.S. at 534–35, 50 S.Ct. at 387–88;        Escoe, 295
U.S. at 494, 55 S.Ct. at 820; (Dkt. No. 16 at 6).                 GARNER, supra at 170; see also            Powerex Corp. v.
                                                                  Reliant Energy Servs., Inc., 551 U.S. 224, 232, 127 S.Ct.
*36 Moreover, Fifth Circuit—as well as sister Circuit             2411, 2417, 168 L.Ed.2d 112 (2007) (“A standard principle
—caselaw makes clear that “shall” means must in                   of statutory construction provides that identical words and
                                                                  phrases within the same statute should normally be given the
   section 1231(a)(1)(A) and the prior corollary statutes. See    same meaning.”).
  Giddings, 979 F.2d at 1110 (“We read       § 1252(i) as
imposing a duty on the Attorney General to deport criminal        Notwithstanding the text, context, statutory history,
                                                                  and precedent demonstrating that “shall” means must
aliens.” (emphasis added)); Tran v. Mukasey, 515 F.3d 478,
481–82 (5th Cir. 2008) (“[W]hen a final order of removal          in     section 1231(a)(1)(A), the Defendants raise two
has been entered against an alien, the government must            arguments in response. (Dkt. No. 82 at 17–25; Dkt. No.
facilitate that alien's removal from the United States within     83 at 33–35). First, the Defendants attempt to “interpret”
ninety days, a period generally referred to as the removal        the text and context. (Dkt. No. 82 at 21; Dkt. No. 83 at
                                                                  34). Their interpretation is: at least one other “shall” in
period.” (emphasis added) (citing       8 U.S.C. § 1231(a)(1)
                                                                       section 1231 is not mandatory, ergo, neither is the “shall”
(A)));    Hechavarria v. Sessions, 891 F.3d 49, 55 (2d Cir.
2018), as amended (May 22, 2018) (holding that “[s]ection         in     section 1231(a)(1)(A). Namely, the Defendants point
1231 assumes that the immigrant's removal is both imminent        to    section 1231(a)(2), which in relevant part provides:
and certain”) (emphasis added);      Lema v. I.N.S., 341 F.3d     “During the removal period, the Attorney General shall
853, 855 (9th Cir. 2003) (“Ordinarily, the INS must remove        detain the alien. Under no circumstance during the removal
an alien in its custody within ninety days from the issuance      period shall the Attorney General release an alien who has
of a final removal order.” (emphasis added)); United States


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           29
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 95 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


                                                                But none of these principles are jeopardized by reviewing
been found inadmissible under [certain circumstances].” 8
U.S.C. § 1231(a)(2). The Defendants contend that reading        Texas's claim that the 100-day pause transgresses     section
“shall” as mandatory in the first sentence would make the       1231(a)(1)(A). Whatever “inherent authority” the Executive
second sentence superfluous. (Dkt. No. 82 at 21); (Dkt.         may have in the area of immigration, that authority—
No. 83 at 34). This argument is unavailing because the          along with the executive Power—does not include the
Defendants ignore the distinction between the two clauses.      authority to “suspend” or “dispense with” Congress's exercise
The first clause mandates the act of detaining. See Rodney,     of legislative Powers in enacting immigration laws. See
340 F. App'x at 764. The second clause prohibits the release
                                                                   United States v. Midwest Oil Co., 236 U.S. 459,
of certain individuals. By clear implication, the Attorney
                                                                505, 35 S.Ct. 309, 325, 59 L.Ed. 673 (1915) (Day, J.,
General may in some circumstances “release” those whom he
                                                                dissenting) (“The Constitution does not confer upon him
has “detain[ed].” See     § 1231(a)(2). These provisions are    any power to enact laws or to suspend or repeal such
not at odds:   section 1231 itself prescribes the conditions    as the Congress enacts.” (emphasis added));            Escoe,
through which an alien—who is presumably detained at that       295 U.S. at 493, 55 S.Ct. at 819 (“[T]he power of the
                                                                lawmakers to dispense with notice or a hearing as part of the
moment—may pursue a “stay” and a “release.”         8 U.S.C.
                                                                procedure of probation does not mean that a like dispensing
§ 1231(c)(2)(A) & (C). In fact, it could easily be said that
                                                                power, in opposition to the will of Congress, has been
the prohibition on releasing certain aliens demonstrates that
                                                                confided....”); see also MICHAEL STOKES PAULSEN,
Congress assumed all aliens would be detained—because
                                                                STEVEN G. CALABRESI, MICHAEL W. MCCONNELL,
they “shall” be. Thus, Defendants’ “textual” argument fails.
                                                                & SAMUEL L. BRAY, THE CONSTITUTION OF THE
                                                                UNITED STATES 317 (Robert C. Clark et al. eds., 2d
 *37 Second, Defendants lean heavily on a long line of cases
                                                                ed. 2013) (opining that the President's duty to “ ‘take
espousing the uncontroversial proposition that the Executive
                                                                care that the laws be faithfully executed...means that the
wields tremendous discretion in the area of immigration law.
                                                                president is not permitted to dispense with or suspend
(Dkt. No. 82 at 17–25) (discussing or citing, e.g., AADC,
                                                                statutes the way King James II did before the Glorious
   525 U.S. 471, 119 S.Ct. 936;     Nken v. Holder, 556         Revolution of 1688” (emphasis added)); JOSEPH STORY,
U.S. 418, 439-40, 129 S.Ct. 1749, 1764, 173 L.Ed.2d 550         COMMENTARIES ON THE CONSTITUTION OF THE
(2009) (Alito, J., dissenting);   Texas, 809 F.3d 134) (Dkt.    UNITED STATES 316 (Quid Pro Brooks 2013) (1833)
                                                                (“[T]he duty imposed upon [the President] to take care,
No. 83 at 22–23) (discussing or citing, e.g.,   Heckler, 470    that the laws be faithfully executed, follows out the strong
U.S. 821, 105 S.Ct. 1649;     Harisiades v. Shaughnessy,        injunctions of his oath of office, that he will ‘preserve,
342 U.S. 580, 588–89, 72 S.Ct. 512, 518–19, 96 L.Ed. 586        protect, and defend the constitution.’ The great object of
                                                                the executive department is to accomplish this purpose; and
(1952);    Trump v. Hawaii, ___, U.S. ___, ___, 138 S. Ct.
                                                                without it, be the form of government whatever it may, it
2392, 2418–19, 201 L.Ed.2d 775 (2018)). The Court agrees
                                                                will be utterly worthless for offence, or defence; for the
with every pronouncement of discretion in the immigration
                                                                redress of grievances, or the protection of rights; for the
context accorded to the Executive Branch contained within
                                                                happiness, or good order, or safety of the people.”); Steven
those cases. Indeed, the federal government wields “broad,
                                                                G. Calabresi & Saikrishna B. Prakash, The President's Power
undoubted power over the subject of immigration and the
                                                                To Execute the Laws, 104 YALE L.J. 541, 620 (1994)
status of aliens.”   Arizona, 567 U.S. at 394, 132 S.Ct. at     (noting that the “Committee of Detail [may have] added
2494. This power derives not only from Congress's power to      the requirement that the President ‘take care’ that the laws
establish a “uniform Rule of Naturalization,” U.S. CONST.       be ‘faithfully’ executed” out of a “desire to prevent the
art. I, § 8, cl. 4, but also from its “inherent power as        President from declaring that his executive power granted
sovereign to control and conduct relations with foreign         him the ability not only to enforce federal law, but also to
                                                                suspend federal law or suspend the execution of it” (emphasis
nations.”    Arizona, 567 U.S. at 394– 95, 132 S.Ct. at 2498
                                                                added)); Robert J. Delahunty & John C. Yoo, Dream On:
(citing   Toll v. Moreno, 458 U.S. 1, 10, 102 S.Ct. 2977,       The Obama Administration's Nonenforcement of Immigration
2982, 73 L.Ed.2d 563 (1982)).                                   Laws, the DREAM Act, and the Take Care Clause, 91 TEX.
                                                                L. REV. 781, 797–98 & n.95, 804–09 (2013) (detailing how



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      30
             Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 96 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


the “suspending power” was abused by English Monarchs,                to pause or suspend a statutory mandate. 45 Rather, “these
such as James II, and how that history influenced Americans           grants of authority must be read alongside the express limits
in limiting “[t]he executive Power”); Christopher N. May,
Presidential Defiance of Unconstitutional Laws: Reviving the          contained within the statute.”    Regents, ___ U.S. at ___,
Royal Prerogative, 21 HASTINGS CONST. L.Q. 865, 873–                  140 S.Ct. at 1925; see also      Texas, 809 F.3d at 188 (“We
74 (1994) (“The duty to execute the laws faithfully means             expect Congress to speak clearly if it wishes to assign to an
that the President may not-whether by revocation, suspension,         agency decisions of vast economic and political significance.
dispensation, inaction, or otherwise-fail to honor and enforce        Agency announcements to the contrary are greeted with a
statutes to which he or his predecessors have assented, or            measure of skepticism.” (quotations, alteration, and ellipsis
which may have been enacted over his objection.” (footnotes           omitted)); State ex rel. M'Cready v. Hunt, 2 Hill (SC) 1,
omitted)). 44                                                         171 (S.C. Ct. App. 1834) (per Johnson, J.) (“If one having
                                                                      authority, prescribes the mode in which a particular act is to
 *38 Rather, the Executive—and thus, the Attorney General             be done, can the agent who executes it substitute any other?
or the Secretary of DHS—must exercise any discretion                  Does not the act of prescribing the mode, necessarily imply a
accorded it by statute in the manner which Congress has               prohibition to all other modes?”).

prescribed. See     Vigil, 508 U.S at 193, 113 S.Ct. at 2032
                                                                      In the end, through all their detailed explanation of the
(“[A]n agency is not free simply to disregard statutory
                                                                      Executive's seemingly unending discretion, (Dkt. No. 82 at
responsibilities: Congress may always circumscribe agency
                                                                      17–27; Dkt. No. 83 at 13–15, 21–27, 29–35), the Defendants
discretion to allocate resources by putting restrictions in the
                                                                      substantially undervalue the People's grant of “legislative
operative statutes.”);     Heckler, 470 U.S. at 832–34, 105           Powers” to Congress. Here, the Government has changed
                                                                      “shall remove” to “may remove” when it unambiguously
S.Ct. at 1656– 57; see also     Regents, ___ U.S. at ___,
                                                                      means must remove. Accordingly, the 100-day pause is not an
140 S.Ct. at 1926 (“It is axiomatic that an administrative
                                                                      action committed to agency discretion.
agency's power...is limited to the authority granted by
Congress.” (Thomas, J., dissenting) (alteration in original)
(quoting     Bowen v. Georgetown Univ. Hospital, 488 U.S.             III. DISCUSSION OF PRELIMINARY INJUNCTION
204, 208, 109 S.Ct. 468, 471, 102 L.Ed.2d 493 (1988))                 Having determined that this Court's jurisdiction is proper and
(Thomas, J., dissenting). In this case, for instance, the fact that   nothing precludes judicial review under the APA, the Court
                                                                      now turns to the substance of Texas's motion for a preliminary
“shall” means must in   section 1231(a)(1)(A) does not in
                                                                      injunction.
any way imply that the Attorney General has no discretion
to ignore the 90-day removal period. Indeed,    section 1231
plainly dissolves the Attorney General of any requirement to          A. LEGAL STANDARD
                                                                      The Supreme Court has cautioned district courts that “a
remove aliens within the removal period if any of          section    preliminary injunction is an extraordinary remedy never
1231’s exceptions apply. See     § 1231(a)(1)(A) (“Except as          awarded as of right.”     Benisek v. Lamone, 585 U.S.___,
otherwise provided in this section,...”). By way of example,          ___, 138 S.Ct. 1942, 1943, 201 L.Ed.2d 398 (2018) (quotation
the removal period becomes optional “if the alien fails or            omitted). Indeed, the decision to grant a preliminary
refused to make timely application in good faith for travel”          injunction is “to be treated as the exception rather than
or “conspires or acts to prevent the alien's removal,”     §          the rule.”  Miss. Power & Light Co. v. United Gas Pipe
1231(a)(1)(C), and the removal period must be ignored if the          Line Co., 760 F.2d 618, 621 (5th Cir. 1985). Thus, “[i]n
Attorney General determines that “an alien's life or freedom          each case, courts must balance the competing claims of
would be threatened” in the country to which they would have          injury and must consider the effect on each party of the
been removed,        § 1231(b)(3)(A). But the fact that some          granting or withholding of the requested relief.”   Winter
parts of   section 1231 expressly prescribe the manner in             v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24, 129 S.Ct.
which the Attorney General may exercise discretion to ignore          365, 376, 172 L.Ed.2d 249 (2008) (quotation omitted).
the 90-day removal period does not imply total discretion             And in determining whether injunctive relief is proper,



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             31
             Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 97 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


“courts of equity should pay particular regard for the public
consequences in employing the extraordinary remedy of                b. Count IV: Arbitrary and Capricious
injunction.” Id.                                                     Texas argues that the January 20 Memorandum is arbitrary
                                                                     and capricious because the administrative record the
 *39 The standard for deciding whether to issue a preliminary        Government provided does not show that the Government
injunction is the same standard used to issue a temporary            considered potential policies more limited in scope and
restraining order. See Clark v. Prichard, 812 F.2d 991, 993          time or any concrete, reasonable justification for a 100-day
(5th Cir. 1987). That standard requires a movant to show             pause—the two findings the Court initially made against
(1) “a likelihood of success on the merits,” (2) “that he is         the Defendants at the TRO stage. (Dkt. No. 62 at 19).
likely to suffer irreparable harm in the absence of preliminary      The Government disagrees, contending that DHS “engaged
relief,” (3) “that the balance of equities tips in his favor,” and   in reasoned decisionmaking.” (Dkt. No. 83 at 35). The
                                                                     Intervenors likewise argue that the Government has, in fact,
(4) “that an injunction is in the public interest.”     Benisek,     provided reasonable explanations to conclude that a 100-day
585 U.S. at ___, 138 S.Ct. at 1944; see also            Opulent      pause on deportations is appropriate, and that Texas has a
Life Church v. City of Holly Springs, Miss., 697 F.3d 279,           mere policy disagreement with the January 20 Memorandum
288 (5th Cir. 2012). “The party seeking such relief must             stemming from a misunderstanding of the immigration
satisfy a cumulative burden of proving each of the four              removal system. (Dkt. No. 82 at 35–38). As discussed below,
elements enumerated before a temporary restraining order or          the Court finds that Texas has demonstrated a substantial
preliminary injunction can be granted.” Clark, 812 F.2d at           likelihood of success of establishing that the Government's
993. However, “none of the four prerequisites has a fixed            decision to implement the 100-day pause was arbitrary and
quantitative value.” State of Tex. v. Seatrain Int'l, S. A., 518     capricious as alleged in Count IV.
F.2d 175, 180 (5th Cir. 1975). “Rather, a sliding scale is
utilized, which takes into account the intensity of each in          Federal administrative agencies are required to engage in
a given calculus.” Id. (citing Siff v. State Democratic Exec.        “reasoned decisionmaking.”         Allentown Mack Sales &
Comm., 500 F.2d 1307 (5th Cir. 1974)).                               Serv., Inc. v. NLRB, 522 U.S. 359, 374, 118 S.Ct. 818, 826,
                                                                     139 L.Ed.2d 797 (1998) (internal quotation omitted). This
                                                                     necessarily means that “[n]ot only must an agency's decreed
B. APPLICATION
                                                                     result be within the scope of its lawful authority, but the
1. Substantial Likelihood of Success on the Merits                   process by which it reaches that result must be logical and
                                                                     rational.” Id. More specifically, “the agency must examine
a. Count II: Contrary to 1231(a)(1)(A)                               the relevant data and articulate a satisfactory explanation for
Texas asserts that the 100-day pause is not in accordance with       its action including a ‘rational connection between the facts
law and exceeds the Government's authority in contravention
                                                                     found and the choice made.’ ”     Motor Vehicle Mfrs. Ass'n
of     5 U.S.C. § 706(2)(A) & (C). (Dkt. No. 1 at ¶¶ 43–             of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29,
49; Dkt. No. 62 at 17–19). Specifically, Texas contends that         43, 103 S.Ct. 2856, 2866, 77 L.Ed.2d 443 (1983) (quoting
the Government deliberately “alter[ed]” and “suspended” a
                                                                        Burlington Truck Lines v. United States, 371 U.S. 156, 168,
statute passed by Congress requiring the Secretary of DHS to
                                                                     83 S.Ct. 239, 245–46, 9 L.Ed.2d 207 (1962)).
remove any alien with a final order of removal within 90 days
absent an express exception. (Dkt. No. 1 at ¶¶ 43– 49 (citing
                                                                      *40 If an administrative agency does not engage in reasoned
   8 U.S.C. § 1231(a)(1)(A)). The Court agrees that Texas has        decisionmaking, a court, under the APA, “shall hold unlawful
a substantial likelihood of success on the merits of this claim.     and set aside agency action, findings, and conclusions found
                                                                     to be arbitrary, capricious, an abuse of discretion, or otherwise
As described above, the Court has determined that “shall” in
                                                                     not in accordance with law.”      5 U.S.C. § 706(2)(A). In
   section 1231(a)(1)(A) means must. Therefore, by asserting         determining “whether an agency decision was ‘arbitrary or
that the 100-day pause is not in accordance with law and             capricious,’ the reviewing court ‘must consider whether the
exceeds the Government's authority, Texas has demonstrated           decision was based on a consideration of the relevant factors
a substantial likelihood of success on Count II.                     and whether there has been a clear error of judgment.’ ”




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              32
             Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 98 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)



   Marsh v. Oregon Nat. Res. Council, 490 U.S. 360, 378,
                                                                     The January 20 Memorandum states that DHS needed a
109 S.Ct. 1851, 1861, 104 L.Ed.2d 377 (1989) (quoting
                                                                     100-day pause on removals so that the agency may assess
    Citizens to Preserve Overton Park, Inc. v. Volpe, 401            immigration policies stemming from “unique circumstances”
U.S. 402, 416, 91 S.Ct. 814, 823, 28 L.Ed.2d 136 (1971)).            present with respect to immigration, including “significant
“Normally, an agency rule would be arbitrary and capricious          operational challenges at the southwest border as [the
if the agency has relied on factors which Congress has not           United States] is confronting the most serious global public
intended it to consider, entirely failed to consider an important    health crisis in a century.” (Dkt. No. 2-2 at 2). More
aspect of the problem, offered an explanation for its decision       specifically, DHS states in the January 20 Memorandum
that runs counter to the evidence before the agency, or is so        that the 100-day pause is necessary to “(1) provide
implausible that it could not be ascribed to a difference in view    sufficient staff and resources to enhance border security
or the product of agency expertise.”      State Farm, 463 U.S.       and conduct immigration and asylum processing at the
at 43, 103 S.Ct. at 2867.                                            southwest border fairly and efficiently; and (2) comply
                                                                     with COVID-19 protocols to protect the health and safety
The arbitrary and capricious standard is “highly deferential.”       of DHS personnel and those members of the public with
United States v. Garner, 767 F.2d 104, 116 (5th Cir.                 whom DHS personnel interact.” (Id. at 4). Further, DHS
1985). District courts must “accord the agency's decision            provides that the pause is needed to “ensure that [the
a presumption of regularity” and “are prohibited from                agency's] removal resources are directed to the Department's
substituting [the courts’] judgment for that of the agency.”         highest enforcement priorities.” (Id.). The 100-day pause
Id. (citation omitted). “Nonetheless, while the arbitrary and        also apparently stems from President Biden's Executive
capricious standard of review is highly deferential, it is by        Order stating that the new administration will “reset the
no means a rubber stamp.” Id. “Because the central focus of          policies and practices for enforcing civil immigration laws to
the arbitrary and capricious standard is on the rationality of       align enforcement” with the “values and priorities” the new
the agency's ‘decisionmaking,’ rather than its actual decision,      Executive deems important. (Dkt. No. 59-1 at 4).
‘[i]t is well-established that an agency's action must be
upheld, if at all, on the basis articulated by the agency itself.’    *41 Be that as it may, neither the seven-page administrative
                                                                     record nor the language in the January 20 Memorandum
” Id. (quoting    State Farm, 463 U.S. at 50, 103 S.Ct. at           itself demonstrates reasoned decisionmaking. To be clear, the
2870). As such, “the grounds upon which an administrative            administrative record in this case consists of the two-page
order must be judged are those upon which the record                 Executive Order and the five-page January 20 Memorandum
discloses that its action was based.” SEC v. Chenery Corp.,          itself. The record also demonstrates that the Defendants are
318 U.S. 80, 87, 63 S.Ct. 454, 459, 87 L.Ed. 626 (1943).             unsure who authored the January 20 Memorandum. (Dkt.
The administrative record, however, need only “indicate the          No. 84 at 10). Additionally, the Executive Order and the
                                                                     January 20 Memorandum were both signed within hours of
determinative reason for the final action taken,”    Camp v.
                                                                     the Inauguration of President Biden. That did not leave much
Pitts, 411 U.S. 138, 143, 93 S.Ct. 1241, 1244, 36 L.Ed.2d 106
                                                                     time for reflection and analysis.
(1973), and courts may “uphold a decision of less than ideal
clarity if the agency's path may reasonably be discerned.”
                                                                     The Court does not discount the Defendants’ stated concerns
   Bowman Transp., Inc. v. Arkansas–Best Freight Sys., Inc.,         as a general matter with respect to the southern border,
419 U.S. 281, 286, 95 S.Ct. 438, 442, 42 L.Ed.2d 447 (1974).         COVID-19, and certain operational challenges inherent to
                                                                     immigration enforcement. Nor does the Court discount the
In the instant case, the January 20 Memorandum and                   new Executive's desire to reset immigration policies as it may
the corresponding administrative record fail to indicate             see fit. But the Court does find a disconnect between the 100-
the appropriateness and rationality of DHS's “path” in               day pause and these stated concerns. Why is a 100-day pause
implementing a 100-day pause on removals. In other words,            needed to alleviate the problems COVID-19 poses? 46 What
the Court, even with additional briefing and the administrative      basis in the record is there that anything will be different
record at its disposal, still cannot discern how DHS's               in 100 days on this front? Why does DHS need a 100-
stated concerns are logically connected with—let alone               day pause on removals to “fairly and efficiently” process
“determinative” of—the action taken, the 100-day pause.              immigration and asylum applications at the southwest border?



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            33
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 99 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


Why is pausing removals essential to redirecting immigration       important aspect of the problem DHS is trying to solve—
resources? And equally crucial, why and how does the pause         Texas's expenses and costs stemming from a 100-day pause
connect to the new Executive's need to reset priorities? These
                                                                   on removals. See      Plyler, 457 U.S. at 228 n.23, 102 S.Ct.
questions—the answers to which may provide the “rational
connection between the facts found and the choice made,”           at 2400, n.23;      Texas, 809 F.3d at 152–54;        Arizona,

   State Farm, 463 U.S. at 43, 103 S.Ct. at 2866—remain            567 U.S. at 397, 132 S.Ct. at 2500;         Regents, ___ U.S.
unanswered in the bare administrative record before the            at ___, 140 S.Ct. at 1913; see also           State Farm, 463
Court.                                                             U.S. at 43, 103 S.Ct. at 2865–67. Caselaw does not require
                                                                   DHS to explain and compare “its chosen policy with every
Crucially, the January 20 Memorandum allows the                    hypothetical,” (Dkt No. 83 at 38), which is to say, why it chose
continuation of removals for those individuals who arrive          to pause removals for 100 days as opposed to 50 days, or
after November 1, 2020. (Dkt. No. 2-2 at 3). The Defendants        even 1,000 days. But the law does require DHS to explain
do not explain how those removals do not interfere with            why a 100-day pause is needed by showing how the policy is
the necessary “reset” DHS seeks through the 100-day pause.         logically and reasonably connected to DHS's asserted reasons.
Notably, DHS has not even attempted to distinguish between         This, DHS did not do. And without that rationale explained—
those removals that will continue and those that will be           or even at least apparent—in the record, the choice is arbitrary
paused and how each would affect the Executive's reset of          and capricious.
its “priorities.” Indeed, the Intervenors have informed the
Court that even with the implementation of the 100-day             Equally important to this Court's findings is the lack of any
pause, a “huge proportion of [expedited] removals” would           relevant data and information in the administrative record on
still “continue unabated.” (Dkt. No. 82 at 16). Assuming           any of these stated concerns. As stated earlier, the agency
for the sake of argument this contention is correct, it leaves     “must examine the relevant data” in order to articulate its
unanswered how the 100-day pause would actually aid                reasons for its decisions, thereby connecting the facts to
DHS in its reset of priorities, redirection of resources, and
management of COVID-19 challenges.                                 the agency's choices.      State Farm, 463 U.S. at 43, 103
                                                                   S.Ct. at 2866. The seven-page administrative record does
 *42 Even the Government's attempt in its brief to                 not provide any facts that could aid this Court in reasonably
provide rationality—the logical connection— between DHS's          discerning what DHS's reasons were for instituting a 100-
apparent concerns and the 100-day pause fall short. For            day pause aside from the general and conclusory concerns
instance, the Government states that the pause is necessary        enumerated above. (See Dkt. No. 59-1 at 4–10). There is no
“for newly-appointed DHS leadership to evaluate how                indication that DHS went through the factors that Congress
previous enforcement policies interplay with the new               intended it to consider in its decisionmaking process, nor
administration's priorities.” (Dkt. No. 83 at 37). But a need      does the administrative record show what aspects of this
to assess priorities does not necessarily mean a pause on          issue were seriously considered. In essence, this failure boils
government functions. The Defendants do not cite, and the          down to one defect in the agency's decisionmaking process:
Court cannot find, other instances in which any government         a sparse adminstrative record. Given this defect, the Court
agency paused its essential duties and tasks for 100 days to       has basically no material from which it may evaluate if
reassess its priorities.                                           DHS considered any facts, let alone whether the facts the
                                                                   agency considered “run[ ] counter” to DHS's ultimate choice
The Government also argues that it need not consider Texas's       to implement the 100-day pause.       State Farm, 463 U.S. at
expenses and costs when contemplating the pause because            43, 103 S.Ct. at 2867.
“there is no analogous situation of the agency being faced
with the prospect of partially repealing a previous policy,” and   With respect to the lack of depth in the administrative record,
that “the cost to individual states is not a relevant concern”     it is important to address the Government's contention that the
DHS was “required to consider.” (Dkt. No. 62 at 20); (Dkt.         January 20 Memorandum “standing alone, is sufficient,” and
No. 83 at 37–38). Assuming that there is no analogous              a detailed administrative record is not needed to overcome
situation, the Defendants still fail to rebut DHS's clear and      Texas's challenge. (Dkt. No. 83 at 39). The Court agrees
obvious responsibility to consider the relevant factors which,     that agencies are required to provide only a brief statement
by all intents and purposes, include consideration of an           to justify its choices and overcome an APA challenge.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            34
               Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 100 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


                                                                  even if the Court finds that the 100-day pause is binding,
See     Glob. Crossing Telecomm., Inc. v. Metrophones
                                                                  the Government is nevertheless exempt from the notice
Telecomm., Inc., 550 U.S. 45, 63, 127 S.Ct. 1513, 1525,
                                                                  and comment requirements because the 100-day pause is
167 L.Ed.2d 422 (2007) (upholding agency's practice
                                                                  a “procedural rule” that “does not modify any substantive
and rationale where agency provided context and cross-
                                                                  right or interest” and is, therefore, exempt from notice and
referenced opinions). But this bare minimum requirement
                                                                  comment requirements. (Dkt. No. 83 at 42); see also (Dkt.
does not relinquish an agency from “cogently explain[ing]
                                                                  No. 82 at 39–41). The Court disagrees.
why it has exercised its discretion in a given manner.” State
Farm, 463 U.S.at 48, 103 S.Ct. at 2869 (emphasis added).
Indeed, federal courts must examine the administrative record
and the agency's statement itself to determine the context                    Rulemaking under       5 U.S.C. § 553
of the agency's decision, ultimately leading the Court to the
                                                                  No Party disputes that the 100-day pause is a rule of some
agency's rationale. See    Metrophones Telecomm., Inc., 550       kind and, therefore, that the rulemaking provisions of the APA
U.S. at 63, 127 S.Ct. at 1525. Given the content of the
                                                                  apply. 48 (Dkt. Nos. 63, 82, 83). Nor does any Party contend
administrative record the Government has filed, the Court has
                                                                  that the 100-day pause underwent any notice and comment.
no basis to conclude that the stated reasons for instituting
                                                                  (Id.). The question, then, is whether that 100-day pause is a
the 100-day pause are fruits of reasoned decisionmaking. The
                                                                  rule that should have undergone notice and comment.
January 20 Memorandum does, indeed, explain why DHS
believes a 100-day pause is needed—for instance, that the
                                                                  The APA requires rules to undergo notice and comment
100-day pause is needed because of COVID-19 concerns and
challenges—but it does not cogently explain the rationale         unless they are exempt. See      5 U.S.C. § 553(a),     (b). 49
behind that belief—as it is unknown what those COVID-19
                                                                     Section 553 sets forth two provisions that provide
concerns are in the context of immigration enforcement, what
                                                                  exemptions to the notice and comment requirements, one of
evidence bolsters those concerns, why a 100-day pause can
alleviate such concerns, and whether there were alternative       which is relevant in this case.   Id. § 553(b). That provision
policies that were considered but were ultimately discarded       exempts “interpretative rules, general statements of policy,
in favor of the pause. In other words, the core failure of        or rules of agency organization, procedure, or practice” from
DHS lies not in the brevity of the January 20 Memorandum          notice and comment. § 553(b)(A) (emphasis added). Thus,
or the corresponding administrative record, but instead in        if an agency proposes a rule that is either a general statement
its omission of a rational explanation grounded in the facts      of policy or a procedural rule, the agency is not required to
reviewed and the factors considered. This failure is fatal, as    conduct notice and comment on the proposed rule. See id.
this defect essentially makes DHS's determination to institute
a 100-day pause on deportations an arbitrary and capricious       Though there are exceptions to the notice and comment
          47
choice.                                                           requirements, the Fifth Circuit has stated that such exceptions
                                                                  “must be narrowly construed.”       Texas, 809 F.3d at 171.
c. Count V: Notice & Comment                                      Such a reading of these exceptions protects the vital interests
 *43 Texas next claims that it is entitled to injunctive relief   notice and comment is intended to protect. See   U.S. Dep't
under the APA because the 100-day pause on removals “is           of Labor v. Kast Metals Corp., 744 F.2d 1145, 1153 n.17 (5th
a substantive or legislative rule that required notice and
                                                                  Cir. 1984) (“ Section 553 was enacted to give the public
comment-rulemaking.” (Dkt. No. 62 at 22). The Defendants
                                                                  an opportunity to participate in the rule-making process. It
set forth two primary arguments to counter Texas's claim.
                                                                  also enables the agency promulgating the rule to educate
(Dkt. No 83 at 39–42); (Dkt. No. 82 at 39–41). First,
                                                                  itself before establishing rules and procedures which have a
the Defendants assert that the 100-day pause is exempt
                                                                  substantial impact on those who are regulated.” (quotations
from notice and comment under          5 U.S.C. § 553(b)(3)       omitted)). Indeed, notice and comment ensures those affected
(A) because it is not a “binding rule” and is instead “a          by a proposed rule have a voice in the rule-making process
general statement of policy regarding how DHS will exercise       and assists the agency in crafting rules that better account
its enforcement discretion under the INA.” (Dkt. No. 83
                                                                  for the costs and benefits of agency action. See         id. at
at 39–42). In the alternative, the Defendants argue that,


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         35
           Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 101 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


1153. And states like Texas offer a unique perspective on         Servs., ___ U.S. ___, ___, 139 S.Ct. 1804, 1812, 204 L.Ed.2d
illegal immigration issues that, if voiced through notice and     139 (2019). “On the contrary, courts have long looked
comment, can assist an agency in rules addressing these           to the contents of the agency's action, not the agency's
                                                                  self-serving label, when deciding whether statutory notice
issues. See    Arizona, 567 U.S. at 397, 132 S.Ct. at 2500
                                                                  and comment demands apply.” Id. Thus, the Fifth Circuit
(“The pervasiveness of federal regulation does not diminish
                                                                  cautions courts to be “mindful but suspicious of the agency's
the importance of immigration policy to the States.”); see also
                                                                  own characterization.”       Texas, 809 F.3d at 171 (quotation
   Texas, 809 F.3d at 163. Mindful of the importance of notice
                                                                  omitted). That is to say, “[t]he label that the particular agency
and comment, the Court now considers whether the 100-day
                                                                  puts upon its given exercise of administrative power is not, for
pause is exempt from the notice and comment requirements
                                                                  [the court's] purposes, conclusive; rather, it is what the agency
as either a general statement of policy or a procedural rule.
                                                                  does in fact.”    Shalala, 56 F.3d at 596 (quotations omitted).

                                                                  In looking closely at the agency's actions, the Fifth Circuit
                   General Statement of Policy
                                                                  instructs district courts to “evaluate two criteria to distinguish
 *44 The Court first considers whether the 100-day pause          policy statements from substantive rules: whether the rule
is a general statement of policy. If it is, notice and comment    (1) impose[s] any rights and obligations and (2) genuinely
                                                                  leaves the agency and its decisionmakers free to exercise
is not required.      Prof'ls & Patients for Customized Care
                                                                  discretion.”     Texas, 809 F.3d at 171 (quotation omitted).
v. Shalala, 56 F.3d 592, 595 (5th Cir. 1995); see also     §
                                                                  The Fifth Circuit has acknowledged that “[t]here is some
553(b)(A). If, instead, the 100-day pause is a “substantive
                                                                  overlap in the analysis of those prongs because [i]f a
rule” then it is unlawful because a substantive rule may not
                                                                  statement denies the decisionmaker discretion in the area of
be promulgated without notice and comment.         Shalala, 56    its coverage...then the statement is binding, and creates rights
F.3d at 595.                                                      or obligations.” Id. (quotations omitted). Moreover, the D.C.
                                                                  Circuit Court has noted, these “criteria” are merely intended
“In analyzing whether an agency pronouncement is a                to guide a court in “fathom[ing] the interpretative/legislative
statement of policy or a substantive rule, the starting point
                                                                  distinction.”    Cmty. Nutrition Inst. v. Young, 818 F.2d 943,
is the agency's characterization of the rule.”     Shalala, 56    946 (D.C. Cir. 1987). Or, as another Judge of this Court has
F.3d at 596 (quotation omitted). Relying on the agency's          stated, “[t]hese factors are not treated like different elements
description alone, the Court would likely be convinced that       of a cause of action, both of which must be proved; but
the 100-day pause is in fact a general statement of policy.       instead a matter of judgment is involved in distinguishing
In addition to the Government's insistence in its Response        between rules however discretionary in form, that effectively
that the 100-day pause on removals is merely a statement of       circumscribe administrative choice.” Texas II, 328 F. Supp. 3d
policy, (Dkt. No. 83 at 39–42), the January 20 Memorandum
                                                                  at 730 (Hanen, J.) (citing     Am. Bus Ass'n v. United States,
itself contains language that would bolster such a conclusion.
Indeed, the January 20 Memorandum explicitly declares that        627 F.2d 525, 530 (D.C. Cir. 1980)). 50 The Court now weighs
it “should be considered Department-wide guidance.” (Dkt.         these criteria to determine whether the 100-day pause is a
No. 63-1 at 2) (emphasis added). What is more, the January        general statement of policy or a substantive rule requiring
Memorandum 20 unequivocally states that the “guidelines           notice and comment.
and priorities” contained therein “are not intended to, do
not, and may not be relied upon to create any right or
benefit, substantive or procedural, enforceable at law by any     Whether the 100-Day Pause Affects Rights and Obligations
party....” (Id. at 5) (emphasis added).
                                                                   *45 The Court first considers whether the 100-day pause on
But an agency's characterization of its rule is just that—its     removals affects rights and obligations. It does.
own characterization. Indeed, “[a]gencies have never been
able to avoid notice and comment simply by mislabeling            In its analysis of whether the 100-day pause is a final agency
                                                                  action, the Court described how the January 20 Memorandum
their substantive pronouncements.”       Azar v. Allina Health
                                                                  affects rights and obligations in significant ways. Namely, the


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             36
           Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 102 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


January 20 Memorandum effectively commands that DHS                          agency free to exercise its discretion
                                                                             to follow or not to follow that general
stop performing its obligation under       section 1231(a)(1)
                                                                             policy in an individual case, or on
(A) to remove persons with final orders of removals within
                                                                             the other hand, whether the policy so
90 days. The January 20 Memorandum further affects the
                                                                             fills out the statutory scheme that upon
rights of those with final orders of removals by calling for a
                                                                             application one need only determine
reassessment of all previous orders of removal—even those
                                                                             whether a given case is within the
still within the 90-day removal period—and dramatically
                                                                             rule's criteria. As long as the agency
changes the constitutional calculus for whether those detained
                                                                             remains free to consider the individual
past 180 days can contest the legality of their continued
                                                                             facts in the various cases that arise,
confinement. See     Zadvydas, 533 U.S. at 683–84, 701, 121                  then the agency action in question has
S.Ct. at 2495, 2505.                                                         not established a binding norm.

To underscore these rights and obligations flowing from
the 100-day pause, the Court notes that the briefs of the
Intervenors show that those directly affected by the 100-           Shalala, 56 F.3d at 596–97 (emphasis added) (citing Ryder
day pause understand that the impact is legal in nature.         Truck Lines, Inc. v. United States, 716 F.2d 1369, 1377
For instance, the Intervenors state “[t]he injunction that       (11th Cir. 1983)). Thus, wherever an agency's decisionmakers
Texas seeks will place noncitizens around the country at         are stripped of the ability to make “individualized”
risk of deportation, even though many of them have paths         determinations for each case, it is doubtful that the policy in
to regularize their immigration status, claim humanitarian       question is a “general statement.” See id.
protection, or seek long-term grants of prosecutorial
discretion in their favor.” (Dkt. No. 28 at 6) (emphasis         In this case, it is clear that the 100-day pause leaves little
added). And further, “members and clients include vulnerable     if any room for “individualized” determinations. The 100-
noncitizens at risk of deportation and other serious adverse     day pause on removals applies to “any noncitizen present in
consequences if Texas is successful.” (Id.) (emphasis added).    the United States...with a final order of removal,” unless that
Thus, the Intervenors plainly admit that the 100-day pause       noncitizen falls under one of four categories. (Dkt. No. 63-1
unequivocally alleviates these individuals of any “risk of       at 4–5) (emphasis added). The only semblance of discretion
deportation.” That is a legal consequence.                       in the 100-day pause on removals is contained in the fourth
                                                                 category, which applies to noncitizens “whom the Acting
For these reasons, the Court concludes that the significant      Director of ICE, following consultation with the General
extent to which the 100-day pause impacts rights and             Counsel, makes an individualized determination that removal
obligations weighs against classifying it as a general           is required by law.” (Id. at 5). This, too, is insufficient.
                                                                 Indeed, under this provision a DHS decisionmaker may
statement of policy. 51
                                                                 decide whether a noncitizen with a final order of removal is
                                                                 ultimately removed only if the Acting Director of ICE, after
                                                                 consulting DHS's General Counsel, determines that the law
        Agency Discretion Under the 100-Day Pause                requires a noncitizen be removed. Moreover, Texas provided
                                                                 evidence that, even if the January 20 Memorandum says
The Court next considers whether the 100-day pause               that it affords the Acting Director of ICE some discretion
genuinely leaves the agency and its decisionmakers free to       to make individualized determinations, such discretion will
exercise discretion.      Texas, 809 F.3d at 171. It does not.   be virtually impossible for the Acting Director to exercise
                                                                 alone given the sheer number of deportations occurring
 *46 In evaluating an agency action for the discretion it        annually. (Dkt. No. 63-6 at ¶ 27) (“Finally, with hundreds
affords to decisionmakers, the Fifth Circuit has noted:          of thousands of deportations occurring each year in the
                                                                 United States, there are few cases that can reasonably be
                                                                 addressed through an ‘individualized determination’ by both
             The key inquiry...is the extent to                  the Acting Director of ICE and General Counsel of ICE.”).
             which the challenged policy leaves the              Thus, in practice, “the exceptions provided in the [January
                                                                 20] [M]emorandum do little to counteract the sweeping pause


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          37
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 103 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


on deportations of illegal immigrants with final orders of          of removal is made clear in the Intervenors’ representations
deportations.” (Id.). And those implementing the 100-day            to the Court. (Dkt. No. 28 at 6) (“The injunction that
pause “need only determine whether a given case is within           Texas seeks will place noncitizens around the country at
                                                                    risk of deportation, even though many of them have paths
the [100-day pause's] criteria.” Shalala, 56 F.3d at 596–97.
                                                                    to regularize their immigration status, claim humanitarian
Accordingly, the Court finds that the 100-day pause confers
                                                                    protection, or seek long-term grants of prosecutorial
almost no discretion on DHS and its decisionmakers. In
                                                                    discretion in their favor. Their interests are acute and their
light of the fact that the 100-day pause impacts rights and
                                                                    perspectives are distinct from those of the parties.”) (emphasis
obligations, the Court rejects the Government's classification
                                                                    added).
of the 100-day pause as a general statement of policy. 52
                                                                    The 100-day pause also impacts DHS's statutory obligation to
                                                                    remove those with final orders of removal under      section
                       Procedural Rule                              1231(a)(1)(A). The 100-day pause further has a significant
                                                                    impact on the States in which those with final orders of
 *47 Even if the 100-day policy is not a general statement
                                                                    removal reside. In fact, this may be one of the few areas of
of policy, it may be exempt from notice and comment if it is
                                                                    agreement between the Amici States 53 and Texas. On the one
a “rule of agency organization, procedure, or practice.”       §
                                                                    hand, the Amici States, in no uncertain terms, attest to the
553(b)(3)(A); see also      Texas, 809 F.3d at 176 (“A binding      significant benefits undocumented immigrants provide to the
rule is not required to undergo notice and comment if it is one     States and local communities in which they live. (See Dkt.
of agency organization, procedure, or practice.” (quotation         No. 81 at 7–9). On the other hand, Texas offers arguments
omitted)). The Defendants do not contend the pause is a rule        and evidence demonstrating the cost it bears having to provide
of DHS organization or practice, but they do assert it is one       certain services to those with final orders of removal who
of agency procedure. (Dkt. No. 83 at 39–40). For the reasons        would have been removed but for the 100-day pause. Either
discussed below, the Court is unpersuaded.                          for gain or for ill, the substantial impact is certain. For these
                                                                    reasons, the Court is not convinced that the 100-day pause is
The Fifth Circuit employs two tests to determine whether a          exempt from notice and comment as a procedural rule under
                                                                    the substantial impact test. See Texas II, 328 F. Supp. 3d at 728
rule is one of agency procedure. See      Texas, 809 F.3d at
                                                                    (“[T]he individual Defendant-Intervenors, New Jersey, and
176–77; see also Texas II, 328 F. Supp. 3d at 728 (“[T]he
                                                                    the many states appearing through amicus curiae briefs have
Fifth Circuit applied two tests to determine whether DAPA
                                                                    without exception urged this Court to consider the substantial
and Expanded DACA were ‘procedural.’ ”). Under both tests,
                                                                    positive impact these recipients have made. No matter which
the assertions of the Government and the Intervenors fail.
                                                                    party's briefs and exhibits one reviews, each stresses the
                                                                    impact of the DACA program.”). Therefore, under this test,
The first test the Fifth Circuit uses to determine whether a rule
                                                                    the Court concludes the 100-day pause is not a procedural
is procedural is the “substantial impact test.” See      Texas,     rule.
809 F.3d at 176. This test “is the primary means by which
[the court] look[s] beyond the label ‘procedural’ to determine      *48 The second test weighs two considerations. First, the
whether a rule is of the type Congress thought appropriate          Court considers the “effect on those interests ultimately
for public participation.” Id. (citing    Kast Metals Corp.,        at stake in the agency proceeding.”        Texas, 809 F.3d at
744 F.2d at 1153). “An agency rule that modifies substantive        176 (quotation omitted). “Hence, agency rules that impose
rights and interests can only be nominally procedural, and the      ‘derivative,’ ‘incidental,’ or ‘mechanical’ burdens upon
exemption for such rules of agency procedure cannot apply.”         regulated individuals are considered procedural, rather than
Id. (quoting    Kast Metals Corp., 744 F.2d at 1153).               substantive.” Id. (quotation omitted). This consideration
                                                                    clearly weighs against characterizing the 100-day pause as a
The 100-day pause easily satisfies the substantial impact test      procedural rule, given that the Court has already determined
for several reasons. First, the 100-day pause significantly         that the pause effects certain rights and obligations and has a
impacts those with final orders of removal, as discussed            significant impact on those with final orders of removal and
above. The substantive impact on those with final orders            the states in which they reside.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             38
           Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 104 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


                                                                  irreparable harm in the absence of preliminary relief.”
Next, the Court assesses whether the 100-day pause affects
                                                                     Winter, 555 U.S. at 20, 129 S.Ct. at 374 (emphasis added).
the substantive standards by which DHS determines whether
                                                                  For its injury to be sufficiently “irreparable,” Texas need
to stay deportations of those with final orders of removal.
                                                                  only show it “cannot be undone through monetary remedies.”
“[R]ules are generally considered procedural so long as
they do not ‘change the substantive standards by which               Burgess v. FDIC, 871 F.3d 297, 304 (5th Cir. 2017)
the [agency] evaluates’ applications which seek a benefit         (quoting    Deerfield Med. Ctr. v. City of Deerfield Beach,
that the agency has the power to provide.”      Id. at 176–       661 F.2d 328, 338 (5th Cir. 1981). Texas has met its burden.
77 (quotation omitted) (emphasis in the original). Here, the
January 20 Memorandum changes the substantive standards           As discussed above in the section on Texas's standing to
by which DHS determines whether persons with final orders         sue, Texas has presented evidence demonstrating the 100-
of removal are removed. Indeed, the 100-day pause inverts         day pause would cause financial harm to its budget for
                                                                  detention facilities and public education if the policy goes
   section 1231(a)(1)(A)’s command that such persons be
                                                                  forward. The Court found that these injuries were sufficiently
deported within 90 days by declaring that such persons should
                                                                  concrete, imminent, and traceable to the 100-day pause to
not be removed unless they meet certain exceptions. That
                                                                  support Texas's standing. The Court also concludes, for the
is a change in the “substantive standards by which [DHS]
                                                                  reasons articulated above, that the threat of injury to Texas
evaluates” whether or not to remove a person with a final
                                                                  is “likely” as that term was used by the Supreme Court. See
order of removal—plain and simple.           Id. at 177 (DAPA
                                                                     Winter, 555 U.S. at 20, 129 S.Ct. at 374. Furthermore,
“establishes the substantive standards by which the [agency]
                                                                  no Party has suggested that Texas could recover any of its
evaluates applications[ ] which seek a benefit that the agency
                                                                  likely financial injury here, and the Court cannot conceive of
[purportedly] has the power to provide.” (emphasis and
                                                                  any path for Texas to pierce the federal government's usual
quotations omitted)). Therefore, this test, too, weighs against
                                                                  sovereign immunity or contrive a remedial cause of action
classifying the 100-day pause as a procedural rule.
                                                                  sufficient to recover from its budgetary harm. See      Texas,
                                                                  809 F.3d at 186 (finding that the plaintiff-states’ likelihood
                                                                  of “retracting...benefits” from the federal government “would
  Texas Has Met Its Burden on Its Procedural APA Claim
                                                                  be ‘substantially difficult—if not impossible’ ”). Accordingly,
In sum, the Court finds that the 100-day pause is a rule that     Texas has demonstrated a substantial threat of irreparable
is not exempt from the notice and comment requirements of         injury.

    section 553. The pause is not a general statement of policy
because it has a binding effect insofar as it presently affects   3. The Balance of Equities and The Public's Interest
certain rights and obligations and does not leave sufficient       *49 Given that Texas has established the first two elements,
discretion to DHS and its decisionmakers. Likewise, the           it is now required to satisfy the final two: that the threatened
Court declines to characterize the pause as a procedural rule     injury outweighs any harm that may result from the injunction
because it has a significant impact on those with final orders    to the non-movant and that the threatened harm will not
of removal and the states in which these individuals reside
                                                                  disserve the public interest. Valley v. Rapides Parish Sch.
and changes the substantive standards used to determine who
                                                                  Bd., 118 F.3d 1047, 1051, 1056 (5th Cir. 1997).
is removed. Based on the arguments and evidence provided,
the Court finds Texas has shown a likelihood of success on
                                                                  Federal courts have considered the balance of equities and
the merits of Count V, its procedural APA claim.
                                                                  public interest factors together as they overlap considerably.
                                                                     Texas, 809 F.3d at 187; Franciscan All., Inc. v. Burwell,
2. Irreparable Harm                                               227 F. Supp. 3d 660, 694 n.36 (N.D. Tex. 2016) (citing
Next, Texas must demonstrate “a substantial threat of
                                                                     Texas, 809 F.3d at 187); see also       Nken, 556 U.S. at
irreparable injury if the injunction is not issued.”  Texas,      435, 129 S.Ct. at 1762 (“Once an applicant satisfies the first
809 F.3d at 150. For its threat of injury to be sufficiently      two factors [for a stay of an alien's removal pending judicial
“substantial,” Texas must show that it is “likely to suffer       review], the traditional stay inquiry calls for assessing the



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            39
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 105 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


harm to the opposing party and weighing the public interest.           *50 The Intervenors follow the Government's lead in
These factors merge when the Government is the opposing               arguing that Texas offers no evidence that the 100-day pause
party.”). In weighing equities, a court “must balance the             will impose any costs. (Dkt. No. 82 at 42). They further argue
competing claims of injury and must consider the effect on            that “any further delay of the removal pause will severely
each party of the granting or withholding of the requested            impact individuals, families, and communities around the
                                                                      country,” specifically those “facing deportation” and “their
relief.”   Winter, 555 U.S. at 24, 129 S.Ct. at 376. On the
                                                                      families and loved ones.” (Id. at 47).
other hand, the public interest factor requires the court to
consider what public interests might be injured and what
                                                                      The Court is unpersuaded by the Defendants’ contentions.
public interests might be served by granting or denying
                                                                      First, Texas has “alleged a concrete threatened injury in the
a preliminary injunction. See     Sierra Club v. U.S. Army            form of millions of dollars of losses,” while the Government
Corps of Eng'rs, 645 F.3d 978, 997–98 (8th Cir. 2011) (citing         postulates harms with respect to Article II authority “that
   Davis v. Mineta, 302 F.3d 1104, 1116 (10th Cir. 2002)              are less substantial” and “vague.” See          Texas, 809 F.3d
abrogated on other grounds by        Dine Citizens Against            at 186. As discussed earlier, the Court is unpersuaded by
Ruining Our Env't v. Jewell, 839 F.3d 1276 (10th Cir. 2016);          the Defendants’ claims that Texas's threatened injury is
                                                                      “speculative” since the Court has found that Texas's injuries
All. for    the Wild Rockies v. Cottrell, 632 F.3d 1127, 1138         from costs relating to detention facilities and public education
(9th Cir. 2011)).                                                     are sufficient and fairly traceable to the 100-day pause.
                                                                      Without a preliminary injunction, Texas will indeed be
Texas argues that the Defendants face no harm from the
preliminary injunction, as “they have no legitimate interest          “threatened with substantial harm.”      Burwell, 227 F. Supp.
in the implementation of an unlawful memorandum.” (Dkt.               3d at 694.
No. 62 at 32). Texas further contends that even if the
Defendants had a legitimate interest, “they face no substantial       The Government's additional contention that the injunction
prejudice from a delayed implementation.” (Id.). With respect         will prevent DHS from focusing on its priorities and duties
to the public interest, Texas contends that the public interest       is equally unpersuasive. As an initial matter, such concerns
strongly favors its request for a preliminary injunction              are “outweighed by the major financial losses” Texas will
because it enjoins the Defendants from violating the law. (Id.).      face.    Texas, 809 F.3d at 187. And crucially, the injunction
                                                                      itself “does not enjoin or impair” DHS's ability to focus
On the other hand, the Government contends that Texas's               on southwest border reinforcement and the COVID-19
threatened injury is speculative and negligible because only          pandemic. See id. The preliminary injunction enjoins DHS
6,000 noncitizens subject to a final order of removal are             not from refocusing its priorities, but from pausing removals
currently detained nationwide, and only “some subset” will            in violation of a timeframe mandated by a federal statute.
be released during the pause, with only a “smaller portion”           DHS's “resource intensive” duties and responsibilities do not
ending up in Texas, and yet a “still smaller portion” would           grant license to suspend the law.
rely on Texas's social services. (Dkt. No. 83 at 48). The
Government also supposes that a preliminary injunction                Moreover, the Court is unpersuaded by the Intervenors’
would harm and severely burden the Executive's Article II             contentions that any further delay on the pause would cause
authority and would impede DHS's desire to “focus on matters          irreparable harm to individuals subject to final orders of
more urgent and pressing” such as “reinforcing the southwest          removal. For one, such individuals have been ordered to be
border and ensuring safe operations during a pandemic.” (Id.          removed, and in some cases they have had the opportunity
at 49). The Government argues that removal operations are             to go through the lengthy immigration removal process by
“resource intensive even in ordinary times,” and that “pausing        which an order of removal was deemed to be appropriate.
these operations” will allow them to refocus their priorities.        As explained earlier, individuals who may be in the country
(Id. at 48–49). It further notes that the public interest is served   unlawfully sometimes have the opportunity to go through a
by the Executive's enforcement of immigration law “on behalf          “240-proceeding” with an immigration judge before an order
of the public,” which it claims DHS is doing through pausing          of removal is issued, and they have the opportunity to appeal
removals for 100 days in order to refocus priorities. (Id. at 49).    the decision to the BIA, and subsequently appeal that decision
                                                                      to a federal circuit court. More importantly, this preliminary



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               40
             Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 106 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


injunction does not bar the Executive from having discretion         That argument misses the mark because it falsely assumes
—as prescribed in the INA—over individual cases to, for              that the Executive has absolute discretion in immigration
example, rescind in absentia orders of removal and reopen            enforcement and the execution of final orders of removal,
                                                                     including the discretion to issue a blanket pause on removal.
cases,     8 U.S.C. § 1229a(b)(5)(C),      (c)(7), stay removals,
                                                                     As discussed more fully above, the Executive does not have
   8 U.S.C. § 1229a(c)(4), cancel removals,          8 U.S.C. §      such unending, unanswerable authority, especially where
1229b(a)– (b), authorize voluntary departure,       8 U.S.C.         Congress has issued clear mandates limiting Executive
§ 1229c, detain certain individuals for longer than 90 days,         discretion such as in    section 1231(a)(1)(A) and the APA.
see      8 U.S.C. § 1231(a)(1)(C), (3)(A)–(D), determine the
                                                                     The Court also acknowledges that, as the Intervenors contend,
removability of certain individuals,  8 U.S.C. § 1252(2)             the public is also served when “we do not deliver aliens
(A)–(D), or allow individuals to apply for adjustment of             into the hands of their persecutors.” (Dkt. No. 82 at 47)
status to permanent residency,    8 U.S.C. § 1255. Through           (quoting Leiva-Perez v. Holder, 640 F.3d 962, 971 (9th Cir.
these provisions, “Congress made a deliberate choice to              2011)). The Court finds that this interest is not harmed by this
delegate to the Executive Branch, and specifically to the            injunction. As explained earlier, DHS still retains discretion
Attorney General, the authority to allow deportable aliens to        in determining how to handle removals in individual cases
remain in this country in certain specified circumstances.”          in accordance with the statutes of the INA. DHS and its
    INS v. Chadha, 462 U.S. 919, 954, 103 S.Ct. 2764, 2786,          officers could still choose, for instance, to stay or even cancel
77 L.Ed.2d 317 (1983) (emphasis added). This preliminary             removals of certain individuals for humanitarian reasons,
injunction does not change that well-established law. What           a concern the Intervenors bring. See 8 C.F.R. §§ 1240.65,
this preliminary injunction does is bar DHS from unlawfully          1240.66; (Dkt. No. 82 at 47). DHS is simply not permitted
enacting a blanket 100-day pause which is contrary to law.           under the veil of “discretion” to flout a federal statute.

 *51 On that point, “the public is served when the law is            Given this, the Court concludes that the potential harms
followed,” Daniels Health Scis., L.L.C.                              to Texas stemming from the 100-day pause outweigh any
                                                                     potential harms to the Defendants and the public interest is
v. Vascular Health Scis., L.L.C., 710 F.3d 579, 585 (5th Cir.
                                                                     served by the injunction. The Court thus finds that Texas has
2013), and the public will indeed be served if DHS is enjoined
                                                                     satisfied the final two elements for a preliminary injunction
from suspending the law. See League of Women Voters of
                                                                     to be issued.
United States


                                                                     C. SCOPE OF RELIEF
v.   Newby, 838 F.3d 1, 12 (D.C. Cir. 2016) (“There is               Since Texas has satisfied the four elements required
generally no public interest in the perpetuation of unlawful         for a preliminary injunction enjoining the January 20
agency action.”). The public interest is “always” served             Memorandum's 100-day pause, the Court now turns to the
                                                                     geographic scope of this injunction.
by the execution of removal orders.            Nken, 556 U.S.
at 436, 129 S.Ct. at 1762; see also            Blackie's House       The Court begins by noting its deep skepticism of nationwide
of Beef, Inc. v. Castillo, 659 F.2d. 1211, 1221 (D.C. Cir.           injunctions in general. Four weeks ago, the Court published
1981) (collecting cases to support the proposition that “the         a detailed and extensive explanation of its decision to issue
public interest in enforcement of the immigration laws is            a temporary restraining order enjoining the Defendants on
significant” (emphasis added)).                                      a nationwide basis. (Dkt. No. 16 at 14). As the Court
The Defendants contend that the “Executive administers               noted, nationwide injunctions of executive actions have
immigration enforcement on behalf of the public.” (Dkt. No.          been an area of fierce disagreement in the courts and in
83 at 49) (emphasis in original). For the Defendants, this           legal academia. (Dkt. No. 16 at 14–15) (comparing and
means that the public interest is served by the Executive's          discussing cases and articles that illuminate the debate on
exercise of its Article II authority as it sees fit, including its   nationwide injunctions). Given this disagreement, this Court
determination of “whether particular removals are ultimately         explicitly stated its concern about the issuance of nationwide
in the public interest, considering opportunity costs.” (Id.).       injunctions by a district court. (Id. at 15). Nevertheless,


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              41
            Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 107 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


the Court applied Fifth Circuit precedent in determining           and afford discretionary relief to that alien if circumstances
that a nationwide scope was appropriate for a temporary            and the law allow. Or it may not. What it cannot do is “pause”
restraining order. The Court found that “it is not beyond [its]    the removal process for nearly every individual with a final
power, in appropriate circumstances, to issue a nationwide         order of removal in contravention of the INA and the APA.
injunction.” (Id.) (quoting Texas, 809 F.3d at 188). One
                                                                   Next, the Government argues that Texas has not made
such “appropriate circumstance” warranting a nationwide
                                                                   a showing that there is a “substantial likelihood that a
injunction is the need for “uniformity” in immigration
                                                                   geographically-limited injunction would be ineffective” in
policies as prescribed by federal law. (Id.) (citing     Texas,
                                                                   this case. (Id.) (quoting Texas, 809 F.3d at 188). This too is
809 F.3d at 187–88).
                                                                   unavailing. As discussed in the standing section of this Order,
                                                                   supra at section II.A., Texas has demonstrated that the number
 *52 Applying Fifth Circuit precedent, the Court found that
                                                                   of aliens who would have been removed from the country
the January 20 Memorandum affects national immigration
                                                                   but for the 100-day pause would impact its public fisc in part
policy, and in light of Fifth Circuit decisions on this subject,
                                                                   because aliens are “free to move” among the States. The Fifth
the remedy imposed must be of the uniform nature a
                                                                   Circuit has articulated and approved that rationale, and the
nationwide injunction provides. (Id. at 16) (citing      Texas,
                                                                   Court is therefore bound by it.     Texas, 809 F.3d at 188.
809 F.3d at 187–88). The Court also found that Texas would
                                                                   Thus, the Government's argument that Texas has not made the
not be effectively protected from the threatened injuries the
                                                                   requisite showing is without merit.
100-day pause would cause since Texas “has persuasively
demonstrated a substantial risk of irreparable harm in part
                                                                   Lastly, the Government argues that Texas cannot rely on
because of the potential increased flow of illegal aliens from
                                                                   the APA for a nationwide injunction because “[c]ourts
other states.” (Id. at 16–17). Given that reasoning, the Court
                                                                   have previously declined to rely upon the APA to issue a
concluded that a nationwide injunction was warranted under
                                                                   nationwide injunction when it was not warranted.” (Dkt.
the circumstances, (id. at 17), but it encouraged the Parties to
                                                                   No. 83 at 52). As an initial matter, the foregoing analysis
revisit this subject during the preliminary injunction phase.
                                                                   demonstrates that a nationwide injunction in this APA case
                                                                   is “warranted.” But further, Texas is not exclusively or
Responding to the Court's invitation, the Government
                                                                   solely relying on the APA to request a nationwide injunction.
proffered new arguments to convince the Court to limit any
                                                                   Instead, it argues that a nationwide injunction is appropriate
relief it may afford Texas. See (Dkt. No. 83 at 50–52). These
                                                                   because the Court must consider legal precedent requiring
arguments, however, fail to carry the day.
                                                                   “that immigration policy be uniform.” (Dkt. No. 62 at 27–28).
                                                                   Texas further asks the Court to consider potential harms to
First, the Government argues that this Court may not rely
                                                                   Texas stemming from aliens having the right to freely move
on caselaw noting a need for uniform enforcement of
                                                                   among the states. (Id.). The Government's argument therefore
immigration law because “removal decisions are inherently
                                                                   falls short.
discretionary and non-uniform.” (Id. at 50–51). The Court
finds that is not the case. Individual removal decisions, as
                                                                    *53 To be clear, the Court maintains its reluctance to issue
explained in this Order, are indeed inherently discretionary
                                                                   an injunction of “nationwide” scope. But again, the Fifth
and non-uniform since the Government has discretion in
                                                                   Circuit's precedent in this area is applicable and controlling.
determining an individual's deportation status through a
lengthy immigration removal process per the requirements of        See    Texas, 809 F.3d at 187–88. Further, no new facts
the INA and corresponding regulations. But this injunction         or developments and none of the Defendants’ arguments
does not enjoin individual removal decisions. As described         convincingly distinguish the Fifth Circuit's holding. The
above, it enjoins a blanket policy that is contrary to law.        Court therefore issues this preliminary injunction on a
The Government makes much of its discretion in individual          nationwide basis.
matters, even noting that “an alien in detention in California
is potentially subject to discretionary relief by the Secretary
regardless of whether Section C is enjoined.” (Id. at 51).         IV. CONCLUSION
But nothing in this preliminary injunction changes that. The
Government may still conduct an individualized assessment



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           42
             Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 108 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


                                                                       Appeals for the Fifth Circuit or the United States Supreme
For the foregoing reasons, the Court GRANTS Texas's
                                                                       Court
Motion for Preliminary Injunction. (Dkt. No. 62). Therefore,
it is hereby ORDERED that:
                                                                     This Order does not prohibit the Government from carrying
    1. Defendants and all their respective officers, agents,         out or adhering to the January 20 Memorandum's other
    servants, employees, attorneys, and other persons who are        sections, entitled “A. Comprehensive Review of Enforcement
    in active concert or participation with them are hereby          Policies and Priorities,” “B. Interim Civil Enforcement
    ENJOINED and RESTRAINED from enforcing and                       Guidelines,” or “D. No Private Right Statement.”
    implementing the policies described in the January 20
                                                                       No security bond is required under Federal Rule of Civil
    Memorandum in Section C entitled “Immediate 100-Day
                                                                       Procedure 65(c). It is SO ORDERED.
    Pause on Removals.” (Dkt. No. 2-2 at 4–5).
                                                                       SIGNED this February 23, 2021.
    2. This preliminary injunction is granted on a nationwide
    basis and prohibits enforcement and implementation of
    the policies described in the January 20 Memorandum              DREW B. TIPTON
    in Section C entitled “Immediate 100-Day Pause on
    Removals” in every place Defendants have jurisdiction to         UNITED STATES DISTRICT JUDGE
    enforce and implement the January 20 Memorandum.
                                                                     All Citations
    3. This preliminary injunction shall remain in effect
    pending a final resolution of the merits of this case or until   Slip Copy, 2021 WL 723856
    a further Order from this Court, the United States Court of




                                                             Footnotes


1        The use of the term Government throughout this Order is meant to include the United States, the agencies,
         and the individuals sued in their official capacity.
2        “[I]n the deportation context, a ‘final order of removal’ is a final order concluding that the alien is deportable or
         ordering deportation.” Nasrallah v. Barr, ___ U.S. ___, ___, 140 S.Ct. 1683, 1690, 207 L.Ed.2d 111 (2020).
3        On February 6, 2021, the Court granted Intervenors’ Emergency Motion to Intervene as defendants pursuant
         to Rule 24(b) of the Federal Rules of Civil Procedure. (Dkt. No. 65 at 1–2).
4        In this Order, the Court is specifically not addressing Texas's likelihood of success on its claims that the
         January 20 Memorandum is unlawful because it violates: (1) the Agreement between Texas and the DHS;
         (2) the Constitution's requirement that the President “take Care that the Laws be faithfully executed”; and
         (3) DHS's general responsibility to “Promote the Removal of Illegal Aliens.” (Dkt. No. 1 at 9, 11-13, 15). The
         Court stresses, however, that it is only withholding a ruling on these claims for now. In withholding a ruling on
         these claims, the Court is mindful that, to succeed on its Motion, Texas need only demonstrate a likelihood of
         success on “at least one” claim,       Texas v. United States, 86 F. Supp. 3d 591, 672 (S.D. Tex. 2015), which
         it has. Moreover, given the significance of the substantial interests at stake in this case, the Court finds it to
         be in the interest of justice to rule after all Parties have had an opportunity to make a complete presentation
         on the merits of these claims. See   id. at 677.
5        In a February 2, 2021 letter to the Attorney General of Texas, the Acting Secretary of DHS said of the
         Agreement:
         Notwithstanding that the Document is void, not binding, and unenforceable— and preserving all rights,
         authorities, remedies, and defenses under the law—this letter also provides notice, on behalf of DHS,
         U.S. Customs and Border Protection (CBP), U.S. Immigration and Customs Enforcement (ICE), and U.S.



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         43
          Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 109 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


      Citizenship and Immigration Services (USCIS), that DHS, CBP, ICE and USCIS rescinds, withdraws, and
      terminates the Document, effective immediately.
      (Dkt. No. 63-16 at 1).
6     “The policy of my Administration is to protect national and border security, address the humanitarian
      challenges at the southern border, and ensure public health and safety. We must also adhere to due process
      of law as we safeguard the dignity and well-being of all families and communities.” (Dkt. No. 59-1 at 4).
7
          Exec. Order No. 13,768, 82 Fed. Reg. 8799 (Jan. 25, 2017).
8     While conducting the review, DHS's enforcement priorities are:
      1. National security. Individuals who have engaged in or are suspected of terrorism or espionage, or whose
      apprehension, arrest and/or custody is otherwise necessary to protect the national security of the United
      States.
      2. Border security. Individuals apprehended at the border or ports of entry while attempting to unlawfully
      enter the United States on or after November 1, 2020, or who were not physically present in the United States
      before November 1, 2020.
      3. Public safety. Individuals incarcerated within federal, state, and local prisons and jails released on or after
      the issuance of this memorandum who have been convicted of an “aggravated felony,” as that term is defined
      in section 101(a) (43) of the Immigration and Nationality Act at the time of conviction, and are determined
      to pose a threat to public safety.
      (Dkt. No. 63-1 at 3). Yet, “[w]hile resources should be allocated to the priorities enumerated above, nothing
      in this memorandum prohibits the apprehension or detention of individuals unlawfully in the United States
      who are not identified as priorities herein.” (Id. at 4).
9     The January 20 Memorandum excluded from the 100-day pause any alien with a final removal
      order who:
      1. According to a written finding by the Director of ICE, has engaged in or is suspected of terrorism or
      espionage, or otherwise poses a danger to the national security of the United States; or
      2. Was not physically present in the United States before November 1, 2020; or
      3. Has voluntarily agreed to waive any rights to remain in the United States, provided that he or she has been
      made fully aware of the consequences of waiver and has been given a meaningful opportunity to access
      counsel prior to signing the waiver; or
      4. For whom the Acting Director of ICE, following consultation with the General Counsel, makes an
      individualized determination that removal is required by law.
      (Dkt. No. 2-2 at 4–5 (footnote omitted)).
10    U.S. CONST. art. II, § 3.
11
         5 U.S.C. § 706(2)(A).
12
         5 U.S.C. § 553.
13    See Department of Homeland Security, Creation of the Department of Homeland Security, https://
      www.dhs.gov/creation-department-homeland-security security (last published Sept. 24, 2015).
14    See U.S. Immigration and Customs Enforcement, Celebrating the History of ICE 2003–2020, https://
      www.ice.gov/features/history (last updated Jan. 26, 2021).
15    ICE also houses Homeland Security Investigations (“HSI”) and the Office of the Principal Legal Advisor
      (“OPLA”). U.S. Immigration and Customs Enforcement, Who We Are, https://www.ice.gov/about-ice (last
      updated Feb. 11, 2021).
16    See The United States Department of Justice Executive Office for Immigration Review, About the Office,
      https://www.justice.gov/eoir/about-office (last updated Feb. 3, 2021).
17    DHS has authority to remove certain individuals applying for admission into the U.S. “without further hearing
      or review” unless the individual “indicates either an intention to apply for asylum...or a fear of persecution.”
         8 U.S.C. § 1225(b)(1)(A)(i).




             © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                    44
          Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 110 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


18    The Defendants do not quibble with designating expedited removals as “final.” (Dkt. No. 82-1 at 17–18 (citing
        8 U.S.C. §§ 1225(b)(1)(B)(iii)(III), (C)).
19    Reinstatement of Removal Orders are orders of removal issued to an individual previously ordered removed
      who then reenters unlawfully. 8 U.S.C. § 1231(a)(5); (Dkt. No. 82 at 14). The Fifth Circuit has characterized
      a reinstatement order as “not literally an ‘order of removal’ because it merely reinstates a previously issued
      order of removal or deportation.”   Ojeda-Terrazas v. Ashcroft, 290 F.3d 292, 295 (5th Cir. 2002).
20    See U.S. Immigration and Customs Enforcement, Removal,
      https://www.ice.gov/remove/removal (last updated Jan. 7, 2021).
21    Id.
22    Id.
23    Yet, despite ceding this authority, States like Texas are not immune from the consequences of illegal
      immigration and the manner in which the federal government polices it. See    Arizona v. United States, 567
      U.S. 387, 397, 132 S. Ct. 2492, 2500, 183 L. Ed. 2d 351 (2012) (noting that “[t]he pervasiveness of federal
      regulation does not diminish the importance of immigration policy to the States” and that certain states “
      bear[ ] many of the consequences of unlawful immigration.”);       Texas v. United States, 809 F.3d 134, 163
      (5th Cir. 2015) (same).
24    For instance, “no justiciable ‘controversy’ exists when parties seek adjudication of a political question, when
      they ask for an advisory opinion, or when the question sought to be adjudicated has been mooted by
      subsequent developments.”       Massachusetts v. EPA, 549 U.S. 497, 516, 127 S.Ct. 1438, 1452, 167 L.Ed.2d
      248 (2007) (first citing   Luther v. Borden, 7 How. 1, 12 L.Ed. 581 (1849); then citing      Hayburn's Case,
      2 Dall. 409, 1 L.Ed. 436 (1792), and      Clinton v. Jones, 520 U.S. 681, 700, n.33, 117 S.Ct. 1636, 1647,
      n.33, 137 L.Ed.2d 945 (1997); and then citing      California v. San Pablo & Tulare R. Co., 149 U.S. 308, 13
      S.Ct. 876, 37 L.Ed. 747 (1893)).
25    Texas also suggests a second type of injury: that the 100-day pause would subject its citizens to an increased
      risk of criminal harm. (See Dkt. No. 62 at 10-11) (“These convicted criminals...present a heightened risk to
      Texas and Texans.”) and (“Should ICE no longer be able to remove those unlawfully present criminals, they
      would be released into Texas's communities, where they are likely to commit additional crimes.”). Whether
      cognizable here or not, any standing argument based on the federal government's intrusion of Texas's
      sovereign right to protect its citizens from criminal harm implicates a unique standing doctrine known as
      parens patriae. See        Alfred L. Snapp & Son, Inc. v. Puerto Rico ex rel. Barez, 458 U.S. 592, 607, 102
      S.Ct. 3260, 3269, 73 L.Ed.2d 995 (1982) (finding that a State may assert parens patriae standing based on
      its “interest in the health and well-being—both physical and economic— of its residents in general”). Aside
      from Texas's two comments, however, it has failed to expressly invoke the parens patriae doctrine based on
      the potential of criminal harm to its citizens. The Defendants, following Texas's lead, do not directly address
      issues surrounding the application of that doctrine to this case. Cf.   Texas, 86 F. Supp. 3d at 625–28
      (addressing well-developed arguments regarding plaintiff-states’ alleged parens patriae standing based on
      economic harm to the states’ citizens). The Court therefore finds that this parens patriae question is not
      before the Court. See      United States v. Thames, 214 F.3d 608, 611 n.3 (5th Cir. 2000) (holding issues
      were waived for inadequate briefing).
26    The Court employs the term “criminal aliens” to refer to those unlawfully present noncitizens who have been
      convicted of a crime or have criminal charges currently pending against them.
27    As will be discussed infra, the federal government reimbursed Texas for a small fraction of its costs for
      detaining criminal aliens.
28    By the Court's calculation: 241,000 aliens ÷ 1095 days = 220 aliens/day.



             © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                 45
          Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 111 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


29    Texas did not present city-specific removal data for FYs 2017 and 2018.
30    For reasons explained below, the Court excludes a fourth Texas city, El Paso, from this calculation. With El
      Paso included, ICE removed 76,109 criminal aliens from all of Texas. (Dkt. No. 63- 5 at 6–7).
31    The Defendants do not contend that the rates of removal of criminal aliens by ICE listed here are
      anomalous.
32    See also American Immigration Council, A Primer on Expedited Removal, at 2 (July 22, 2019), https://
      www.americanimmigrationcouncil.org/sites/default/files/research/primer_on_expedited_removal.p df.
33    It is also noteworthy that Texas takes the lion's share of unaccompanied children sponsorships among states.
      An unrebutted data set referenced by Texas's Chief School Finance Officer from the U.S. Health and Human
      Services Office of Refugee Resettlement demonstrates that, for each of the previous seven years, Texas
      has released more unaccompanied children to sponsors than any other state—with the lone exception of
      California during FYs 2016 through 2018. (Dkt. No. 63-12 at 3); see U.S. Health and Human Services Office
      of Refugee Resettlement, Unaccompanied Alien Children Released to Sponsors by State (Sept. 27, 2019),
      https://www.acf.hhs.gov/orr/grant-funding/unaccompanied-alien-children-released- sponsors-state.
34    NATIONAL INSTITUTE OF JUSTICE, https://nij.ojp.gov/topics/articles/measuring-
      recidivism#statistics.
35    The zone of interests test had long been categorized as a matter of “prudential standing” which bore upon
      a federal court's jurisdiction to review a case. See   Ass'n of Data Processing Serv. Orgs., Inc. v. Camp,
      397 U.S. 150, 153, 90 S.Ct. 827, 829-30, 25 L.Ed.2d 184 (1970). But the Supreme Court in Lexmark partially
      dissolved the entire category of prudential standing and refined the zone of interests test to inquire whether
      a particular plaintiff “falls within the class of plaintiffs whom Congress has authorized to sue.” 572 U.S.
      at 128, 134 S.Ct. at 1387. This inquiry, the Supreme Court explained, “does not implicate subject- matter
      jurisdiction.” Id. at n.4.
36    Texas appears to have misnumbered this claim in its opening Complaint by listing it as “Count IV” when it is
      actually the fifth Count raised. (Dkt. No. 1 at 14). The Court treats it as such going forward.
37    See Bureau of Justice Assistance, State Criminal Alien Assistance Program (SCAAP), at “Legislation” (Mar.
      4, 2012), https://bja.ojp.gov/program/state-criminal-alien-assistance-program- scaap/overview#legislation.
38
      As stated earlier,   section 1231(h) provides: “Nothing in this section shall be construed to create any
      substantive or procedural right or benefit that is legally enforceable by any party against the United States or
      its agencies or officers or any other person.”).   8 U.S.C. § 1231(h).
39
      “Only the Ninth Circuit ha[d] permitted a petitioner to proceed...to ‘enforce’ the provisions of     § 1252(i).”
         Medina v. United States, 785 F. Supp. 512, 514 (E.D. Pa. 1992) (citing cases from several other circuits
      holding to the contrary).
40
      It bears repeating: the Court finds the meaning of section 1231(h) is unambiguous. See Deal, 508 U.S.
      at 132–33, 113 S.Ct. at 1996–97. And therefore the Court need not determine whether the Government's
      interpretation of   section 1231(h) in its brief before this Court is owed deference. See         Chevron U.S.A.
      Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 843–44 & n.9, 104 S.Ct. 2778, 2781–82 & n.9, 81 L.Ed.2d
      694 (1984) (noting “the court, as well as the agency, must give effect to the unambiguously expressed
      intent of Congress” and that “[t]he judiciary is the final authority on issues of statutory construction and must
      reject administrative constructions which are contrary to clear congressional intent”). But see      Bowen v.
      Georgetown Univ. Hosp., 488 U.S. 204, 212, 109 S.Ct. 468, 473– 74, 102 L.Ed.2d 493 (1988) (“We have
      never applied the principle of [agency deference] to agency litigating positions that are wholly unsupported
      by regulations, rulings, or administrative practice.”). Beyond this, the Court notes that the Government failed
      altogether to invoke any claim to Chevron deference in its construction of        section 1231(h). Rather, the
      Government cites that case once, (Dkt. No. 83 at 36), for an unrelated proposition. See         Nuestar, Inc. v.


             © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                   46
          Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 112 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


      FCC, 857 F.3d 886, 893–94 (D.C. Cir. 2017) (finding the government agency forfeited any claims to Chevron
      deference by “nominally referenc[ing]” that doctrine).
41
         8 U.S.C. § 1231(h) was enacted as part of the Illegal Immigration Reform and Immigration Responsibility
      Act of 1996 (IIRIRA), incorporated as a subsection of the Omnibus Appropriations Act of 1997, Pub.
      L. 104-208, Div. C, Title III, § 305(h), 110 Stat. 3009-606 (1996). Division C is the enactment of the
      Conference Report on H.R. 2202, The Illegal Immigration Reform and Immigration Act of 1996 (H.R. REP.
      NO. 104-828H.R. REP. NO. 104-828 (1996) (Conf. Rep.)). The House adopted Conference Report 104-828
      to H.B. 2202, 104th Cong. (1996) as a floor action (142 Cong. Rec. 25868 (1996)) on September 28, 1996,
      four days after its printing. The Senate adopted the Conference Report (142 Cong. Rec. 26438 (1996) and
      142 Cong. Rec. 26634-36) similarly on September 30, 1996. (Pub. L. 104-208, Div. C, Title III, § 305(h)
      corresponds to subsection 241(h) in bill).
42
      The Government briefly discusses       United States v. Fausto, 484 U.S. 439, 448, 108 S. Ct. 668, 674, 674,
      98 L.Ed.2d 830 (1988) to explain that the presence of a “detailed mechanism for review of some claims by
      some parties, is “ ‘strong evidence that Congress intended to preclude [other plaintiffs] from obtaining judicial
      review.’ ” (Dkt. No. 83 at 30) (emphasis in original). In Fausto, the Supreme Court concluded that because a
      certain class of employees—classified as “nonpreference excepted service employees”—were not included
      in the provisions for administrative and judicial review of the Civil Service Reform Act of 1978, Congress did
      not intend for them to have a statutory entitlement to judicial review. Fausto, 484 U.S. at 448–49, 108 S.Ct.
      at 674. The Supreme Court noted that the relevant judicial review provision explicitly included “preference
      eligible excepted service employees” and specifically provided optional inclusion of “certain nonpreference
      excepted service employees with respect to certain protections of the chapter.” Id. (emphasis in original).
      Thus, the exclusion of nonpreference excepted service employees was intentional and signaled Congress's
      desire to exclude from judicial review the claims from those employees. Id. Fausto is therefore irrelevant here.
      As discussed above, the INA's provisions limit judicial review of claims resulting from an alien or noncitizen's
      detention and subsequent order of removal. Indeed, the INA's “theme” has been described as an “aim[ ] to
      protect the Executive's discretion from the courts” with respect to individual determinations. See            AADC,
      525 U.S. at 486–87, 119 S.Ct. at 945 (listing statutes that aim to limit or bar review of claims arising from
      (1) the inspections of aliens arriving in the United States, (2) denials of discretionary relief, (3) final orders of
      removal against criminal aliens, and (4) asylum review determinations). But the statutes do not signal that the
      INA was enacted to limit a State's right to challenge agency action contrary to the INA itself and the APA. Thus,
      the Court cannot infer that Congress intended to bar Texas's claims through the INA's statutory scheme.
43
      Thus,     section 1231(a)(1)(A), like      section 1231(h), is unambiguous. See           Deal, 508 U.S. at 132–
      33, 113 S.Ct. at 1996–97. And as with            section 1231(h), the Court need not determine whether the
      Government's interpretation of      section 1231(a)(1)(A) in its brief before this Court is owed deference. See
        Chevron, 467 U.S. at 843–44 & n.9, 104 S.Ct. at 2781–82 & n.9. But see      Bowen, 488 U.S. at 212, 109
      S.Ct. at 473–74. Here too the Government failed to invoke any claim to Chevron deference in its construction
      of   section 1231(a)(1)(A). See      Nuestar, Inc., 857 F.3d at 893–94.
44    This proposition does not include circumstances in which the President is asked to enforce a law that is
      unconstitutional or, more specifically, a law that usurps Executive authority. See Calabresi & Prakash, supra
      at 621–22.
45    The Government attempts to expand upon the Attorney General's discretion to grant stays of removal under
         section 1231(c)(2) and 8 C.F.R. § 241.6. (Dkt. No. 83 at 16). The statute provides that the Attorney
      General “may” stay the removal of “an alien” if one of two conditions is satisfied: “(i) immediate removal is
      not practicable or proper; or (ii) the alien is needed to testify in the prosecution of a person for a violation of a
      law of the United States or of any State.”      8 U.S.C. § 1231(c)(2). A regulation expanding on section 1231,


              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      47
          Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 113 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


      8 C.F.R. § 241.6, accords government officials with “discretion” to grant a “request” for a stay of removal
      from “an alien” after considering certain factors, including those listed in   section 1231(c). The Court is
      unpersuaded that Congress's prescription for the exercise of discretion in one area of removal is to serve as
      a delegation of the whole of Congress's authority to suspend or dispense with statutory mandates.
46    In an Order cited by the Intervenors, (Dkt. No. 82-1 at 19–20), the U.S. Department of Health and Human
      Services Centers for Disease Control and Prevention (“CDC”) on October 13, 2020 authorized the CDC
      Director “to suspend the right to introduce persons into the United States” because of the COVID-19
      pandemic. CDC, Order Suspending Introduction of Certain Persons Where a Communicable Disease Exists,
      (Mar. 20, 2020), available at https://bit.ly/3736Lue (updated Oct. 2020). Particularly, the Order “applies to
      persons traveling from Canada or Mexico (regardless of their country of origin) who would otherwise be
      introduced into a congregate setting in a land or coastal Port of Entry (POE) or Border Patrol station at
      or near the United States borders with Canada or Mexico, subject to the exceptions detailed below.” Id.
      In light of this Order, the Intervenors’ expert testifies that “a large number of summary expulsions have
      been effectuated by CBP under Title 42 of the U.S. Code since March 2020 in the name of addressing the
      COVID-19 pandemic.” (Dkt. No 82-1 at 19–20). Given the Order and the expert's own testimony, the Court is
      left with the question why DHS has now apparently gone against the CDC Order and its own practices from
      only a few months prior to address similar COVID-19 concerns which the Order was supposed to answer.
      Thus, at least on its COVID-19 concerns, DHS seems to have “offered an explanation for its decision that
      runs counter to the evidence before the agency.”      State Farm, 463 U.S. at 43, 103 S.Ct. at 2867.
47    The Intervenors argue that if the Court finds DHS's explanation for the pause “unclear or incomplete,” it should
      not halt the pause and instead remand the matter to DHS in order for the agency to provide a clearer rationale
      on its decision to implement the pause. (Dkt. No. 82 at 38). The Court acknowledges that caselaw generally
      indicates that the proper remedy for an arbitrary and capricious finding is to remand the matter back to the
      agency to afford the agency an opportunity to provide a reasoned explanation. See           Cent. & S. W. Servs.,
      Inc. v. EPA, 220 F.3d 683, 692 (5th Cir. 2000); Int'l Union, United Mine Workers of Am. v. Fed. Mine Safety
      & Health Admin., 920 F.2d 960, 966–67 (D.C. Cir. 1990). This, however, is of no matter here. The Court has
      found supra that DHS's 100-day pause is contrary to law, that is,          8 U.S.C. 1231(a)(1)(A). Further, as this
      is a ruling on a preliminary injunction, this is not a final ruling on the merits in any case.
48    “ ‘[R]ule’ means the whole or a part of an agency statement of general or particular applicability and future
      effect designed to implement, interpret, or prescribe law or policy or describing the organization, procedure,
      or practice requirements of an agency....”     5 U.S.C. § 551(4).
49    Specifically, the APA requires that “[g]eneral notice of proposed rule making shall be published in the Federal
      Register, unless persons subject thereto are named and either personally served or otherwise have actual
      notice thereof in accordance with law.”     5 U.S.C. § 553(b) (emphasis added). That notice shall contain
      “(1) a statement of the time, place, and nature of public rule making proceedings; (2) reference to the legal
      authority under which the rule is proposed; and (3) either the terms or substance of the proposed rule or
      a description of the subjects and issues involved.” Id. The APA also requires an agency to “give interested
      persons an opportunity to participate in the rule making.”     Id. § 553(c). Additionally, the APA requires that,
      subject to certain exceptions, the “publication or service of a substantive rule shall be made not less than 30
      days before its effective date.”   Id. § 553(d).
50    The Fifth Circuit has relied on the D.C. Circuit in describing the criteria for determining whether a rule is a
      general statement of policy or a substantive rule requiring notice and comment. See           Shalala, 56 F.3d at
      595 n.15–16 (citing     Cmty. Nutrition Inst., 818 F.2d at 943, and      Am. Bus Ass'n, 627 F.2d at 529).




             © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                     48
          Case 2:21-cv-00186-SRB Document 12-1 Filed 03/08/21 Page 114 of 114
STATE OF TEXAS, Plaintiff, v. The UNITED STATES OF..., Slip Copy (2021)


51    The Fifth Circuit and the D.C. Circuit have emphasized that “unless a pronouncement acts prospectively, it is a
      binding norm. Thus...a statement of policy may not have a present effect....” Shalala, 56 F.3d at 595; Am.
      Hosp. Ass'n v. Bowen, 834 F.2d 1037, 1046 (D.C. Cir. 1987). The 100-day pause's pronouncement has a
      present effect. Indeed, the January 20 Memorandum calls for an “immediate pause on removals....” (Dkt.
      No. 63-1 at 4) (emphasis added). The Fifth Circuit cautions, however, that the “binding effect, not the
      timing,...is the essence of criterion one.” Shalala, 56 F.3d at 595 (emphasis added). Thus, the “[m]ere
      pronouncements of what the agency intends, whether for the present or for the future, which do not have a
      binding effect, are properly classified as interpretative rules.” Cmty. Nutrition Inst., 818 F.2d at 946 n.4.
      This caveat is of no consequence here because the Court finds that 100-day pause has a binding effect due
      to its effect on the rights and obligations described.
52
      Defendants point the Court to the Supreme Court's decision in              Vigil, 508 U.S. 182, 113 S.Ct. 2024 to
      support their assertion that the 100-day pause on removals affords sufficient discretion for the Court to classify
      it as a general statement of policy. (Dkt. No. 83 at 41). That case does not control the disposition of the present
      case for two reasons. First, in Vigil, the relevant statutory criteria granted the Indian Health Service significant
      “discretionary authority” to allocate and reallocate resources.       508 U.S. at 198, 113 S.Ct. 2034–35. Here,
      in contrast,   section 1231 commands that DHS “shall remove [an] alien [with a final order of removal] from
      the United States within a period of 90 days....”     § 1231(a)(1)(A) (emphasis added). Second, the Service's
      challenged action in Vigil did not involve “modify[ing] eligibility standards” for the care the     Service was
      providing. 508 U.S. at 198–99, 113 S.Ct. at 2035. In contrast, the January 20 Memorandum does alter the
      standards by which DHS determines whether a person with a final order of removal will be deported, as will
      be discussed in the Procedural Rule section, infra.
53    Joining the State of New York in its brief as amici are the Commonwealths of Massachusetts and Virginia,
      the District of Columbia, and the States of California, Connecticut, Delaware, Illinois, Maryland, Nevada, New
      Jersey, New Mexico, Oregon, Rhode Island, Vermont, and Washington. (Dkt. No. 81 at 6).


End of Document                                           © 2021 Thomson Reuters. No claim to original U.S. Government Works.




             © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         49
